Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of July 29, 2009

 

among

 

PROSPECT MEDICAL HOLDINGS, INC.
as Borrower,

 

ROYAL BANK OF CANADA,
as Administrative Agent,

 

JEFFERIES FINANCE LLC,
as Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

RBC CAPITAL MARKETS,

 

as Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Other Interpretive Provisions

29

SECTION 1.03

Accounting Terms

29

SECTION 1.04

Rounding

30

SECTION 1.05

Times of Day

30

SECTION 1.06

Letter of Credit Amounts

30

 

 

 

ARTICLE II

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

SECTION 2.01

The Loans

30

SECTION 2.02

Borrowings, Conversions and Continuations of Loans

31

SECTION 2.03

Letters of Credit

32

SECTION 2.04

Prepayments

41

SECTION 2.05

Termination or Reduction of Commitments

42

SECTION 2.06

Repayment of Loans

43

SECTION 2.07

Interest

43

SECTION 2.08

Fees

43

SECTION 2.09

Computation of Interest and Fees

44

SECTION 2.10

Evidence of Debt

44

SECTION 2.11

Payments Generally; Administrative Agent’s Clawback

45

SECTION 2.12

Sharing of Payments by Lenders

47

 

 

 

ARTICLE III

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

SECTION 3.01

Taxes

48

SECTION 3.02

Illegality

50

SECTION 3.03

Inability to Determine Rates

50

SECTION 3.04

Increased Costs; Reserves on Eurodollar Rate Loans

50

SECTION 3.05

Compensation for Losses

52

SECTION 3.06

Mitigation Obligations; Replacement of Lenders

53

SECTION 3.07

Survival

53

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

SECTION 4.01

Conditions of Initial Credit Extension

53

SECTION 4.02

Conditions to all Credit Extensions

58

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 5.01

Existence, Qualification and Power

59

SECTION 5.02

Authorization; No Contravention

59

SECTION 5.03

Governmental Authorization; Other Consents

59

SECTION 5.04

Binding Effect

59

SECTION 5.05

Financial Statements; No Material Adverse Effect

60

SECTION 5.06

Litigation

60

SECTION 5.07

No Default

60

SECTION 5.08

Ownership of Property; Liens; Investments

61

SECTION 5.09

Environmental Compliance

61

SECTION 5.10

Insurance

62

SECTION 5.11

Taxes

63

SECTION 5.12

ERISA Compliance

63

SECTION 5.13

Subsidiaries; Equity Interests; Loan Parties

63

SECTION 5.14

Margin Regulations; Investment Company Act

64

SECTION 5.15

Disclosure

64

SECTION 5.16

Compliance with Laws

64

SECTION 5.17

Intellectual Property; Licenses, Etc.

65

SECTION 5.18

Solvency

65

SECTION 5.19

Casualty, Etc.

65

SECTION 5.20

Health Care Matters

65

SECTION 5.21

Labor Matters

67

SECTION 5.22

Collateral Documents

67

SECTION 5.23

Administration of Accounts

67

SECTION 5.24

Physician Nominee

68

SECTION 5.25

Indebtedness of Brotman

68

 

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 6.01

Financial Statements

69

SECTION 6.02

Certificates; Other Information

70

SECTION 6.03

Notices

73

SECTION 6.04

Payment of Obligations

75

SECTION 6.05

Preservation of Existence, Etc.

75

SECTION 6.06

Maintenance of Properties

75

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.07

Maintenance of Insurance

75

SECTION 6.08

Compliance with Laws

75

SECTION 6.09

Books and Records

76

SECTION 6.10

Inspection Rights

76

SECTION 6.11

Use of Proceeds

76

SECTION 6.12

Covenant to Guarantee Obligations and Give Security

77

SECTION 6.13

Compliance with Environmental Laws

79

SECTION 6.14

Preparation of Environmental/Seismic Reports

79

SECTION 6.15

Further Assurances

79

SECTION 6.16

Compliance with Terms of Leaseholds

80

SECTION 6.17

Material Contracts

80

SECTION 6.18

Replacement of Physician Designee

80

SECTION 6.19

Post-Closing Covenants

80

 

 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 7.01

Liens

81

SECTION 7.02

Indebtedness

82

SECTION 7.03

Investments

84

SECTION 7.04

Fundamental Changes

87

SECTION 7.05

Dispositions

87

SECTION 7.06

Restricted Payments

88

SECTION 7.07

Change in Nature of Business

88

SECTION 7.08

Transactions with Affiliates

89

SECTION 7.09

Burdensome Agreements

89

SECTION 7.10

Use of Proceeds

89

SECTION 7.11

Financial Covenants

89

SECTION 7.12

Capital Expenditures

90

SECTION 7.13

Amendments of Organization Documents

90

SECTION 7.14

Accounting Changes

90

SECTION 7.15

Prepayments, Etc. of Indebtedness; Payments and Prepayments of the 2014 Notes

90

SECTION 7.16

Amendment, Etc. of Related Documents and Indebtedness

91

SECTION 7.17

Designation of Senior Debt

91

SECTION 7.18

Responsibility for Brotman

91

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

SECTION 8.01

Events of Default

91

SECTION 8.02

Remedies upon Event of Default

95

SECTION 8.03

Application of Funds

95

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

SECTION 9.01

Appointment and Authority

96

SECTION 9.02

Rights as a Lender

97

SECTION 9.03

Exculpatory Provisions

97

SECTION 9.04

Reliance by Administrative Agent

98

SECTION 9.05

Delegation of Duties

98

SECTION 9.06

Resignation of Administrative Agent

99

SECTION 9.07

Non-Reliance on Administrative Agent and Other Lenders

100

SECTION 9.08

Intercreditor Agreement and Collateral Agency Agreement

100

SECTION 9.09

No Other Duties, Etc.

100

SECTION 9.10

Administrative Agent May File Proofs of Claim

100

SECTION 9.11

Collateral and Guaranty Matters

101

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 10.01

Amendments, Etc.

102

SECTION 10.02

Notices; Effectiveness; Electronic Communications

103

SECTION 10.03

No Waiver; Cumulative Remedies

105

SECTION 10.04

Expenses; Indemnity; Damage Waiver

106

SECTION 10.05

Payments Set Aside

108

SECTION 10.06

Successors and Assigns

108

SECTION 10.07

Treatment of Certain Information; Confidentiality

112

SECTION 10.08

Right of Setoff.

113

SECTION 10.09

Interest Rate Limitation

113

SECTION 10.10

Counterparts; Integration; Effectiveness

114

SECTION 10.11

Survival of Representations and Warranties

114

SECTION 10.12

Severability

114

SECTION 10.13

Replacement of Lenders

114

SECTION 10.14

Governing Law; Jurisdiction; Etc.

115

SECTION 10.15

Waiver of Jury Trial

116

SECTION 10.16

No Advisory or Fiduciary Responsibility

116

SECTION 10.17

USA PATRIOT Act Notice

117

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

EBITDA Add Backs

2.01

Commitments and Applicable Percentages

4.01(a)(vi)

Pledged Real Property

4.01(a)(xiii)

Exceptions to Audited Financial Statements

5.06

Disclosed Litigation

5.07

Material Contracts

5.08(b)

Existing Liens

5.08(c)

Owned Real Property

5.08(d)(i)

Leased Real Property (Lessee)

5.08(d)(ii)

Leased Real Property (Lessor)

5.08(e)

Existing Investments

5.09

Environmental Compliance

5.11

Tax Returns

5.12(c)

Past ERISA Events

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.21

Labor Matters

7.02

Existing Indebtedness

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

 

Form of

 

 

A

Committed Loan Notice

B-1

Collateral Agreement

B-2

First Lien Security Agreement (Receivables)

C

Note

D

Compliance Certificate

E

Assignment and Assumption

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 29, 2009, among
PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation (“Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and ROYAL BANK OF CANADA (“Royal Bank”), as
Administrative Agent.

 

PRELIMINARY STATEMENTS:

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 

SECTION 1.01       Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“2014 Notes” means Borrower’s senior secured notes due 2014 issued under the
Indenture, in an initial principal amount of $160,000,000.

 

“Account” has the meaning ascribed to such term in the UCC, including all rights
to payment for goods sold or leased, or for services rendered and all rights to
payment under any Capitated Contract owing to a Loan Party.

 

“Account Debtor” has the meaning ascribed to such term in the UCC.

 

“Additional Reserves” means such reserves, in such amounts and with respect to
such matters, as the Administrative Agent at the direction of the Required
Lenders in their Permitted Discretion may elect to impose from time to time.

 

“Administrative Agent” means Royal Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to Borrower and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or modified from time to time.

 

“AMVI/Prospect” means AMVI/Prospect Medical Group, a California general
partnership, also known as AMVI/Prospect Health Network.

 

“Applicable Fee Rate” means, at any time, 1.00%.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the second decimal place) of the Facility represented
by such Lender’s Commitment at such time.  If the commitment of each Lender to
make Loans and the obligation of an L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means (i) with regard to the Eurodollar Rate and Letter of
Credit Fees, 7.00% and (ii) with regard to the Base Rate, 6.00%.

 

“Appropriate Lender” means, at any time, (a) a Lender that has a Commitment or
holds a Loan at such time and (b) with respect to the Letter of Credit Sublimit,
(i) an L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means RBC Capital Markets, in its capacity as sole lead arranger and
sole book manager.

 

“Assignable Option Agreement” means that certain Amendment to Fifth Amended and
Restated Assignable Option Agreement dated as of the Closing Date and executed
by and among the Physician Nominee, PMS and PMG.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required

 

2

--------------------------------------------------------------------------------


 

by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means, collectively, the audited consolidated
balance sheet of Borrower and its Subsidiaries (including PMG and its
Subsidiaries) for the fiscal year ended September 30, 2008, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Borrower and its Subsidiaries (including PMG and
its Subsidiaries), including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of an L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(i)            the Prime Rate; and

 

(ii)           1/2 of 1% per annum above the Federal Funds Rate in effect on
each date of determination; and

 

(iii) the Eurodollar Rate (as determined pursuant to the definition thereof but
without regard to the LIBOR Floor specified therein) for an Interest Period of
one month in effect on each date of determination, plus 1%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Borrowing Base” means on any date of determination, an amount equal to (a) the
product of (i) the Net Collectible Value of Eligible Accounts times (ii) 0.70,
minus (b) the L/C Reserve and minus (c) Additional Reserves, if any, then in
effect.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” means a certificate, in form and substance
satisfactory to the Administrative Agent, by which Borrower certifies
calculation of the Borrowing Base.

 

“Brotman” means Brotman Medical Center, Inc., a California corporation,

 

“Brotman Credit Extension Period” means any fiscal quarter during which a loan
to Brotman permitted by Section 7.03(i) is at any time outstanding.

 

“Brotman/JHA Purchase Option Agreement” means the Option Agreement, dated
April 14, 2009, between Brotman and JHA West 16, LLC, pursuant to which Brotman
has granted to JHA West 16, LLC an option to purchase certain land and assets
for an amount equal to the outstanding principal balance under the JHA West 16
Loan Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State of New York
or California and, if such day relates to any Eurodollar Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person or have a useful life of more than one year plus
(b) without duplication, the aggregate principal amount of all Indebtedness
(including Capitalized Leases) assumed or incurred in connection with any such
expenditures (excluding normal replacements and maintenance which are properly
charged as current liabilities in accordance with GAAP).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitated Contracts” means, collectively, all of the Loan Parties’ contracts
whether presently existing or hereafter executed between Loan Parties and
various health maintenance organizations and all proceeds therefrom.

 

“Capitated Contract Rights” means all of the Loan Parties’ rights to payment of
any kind arising from or out of Capitated Contracts or any other contracts or
rights to payment from health service contracts whether presently existing or
hereafter executed between Loan Parties and various health maintenance
organizations.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Borrower or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

4

--------------------------------------------------------------------------------


 

(A)           READILY MARKETABLE OBLIGATIONS ISSUED OR DIRECTLY AND FULLY
GUARANTEED OR INSURED BY THE UNITED STATES OF AMERICA OR ANY AGENCY OR
INSTRUMENTALITY THEREOF HAVING MATURITIES OF NOT MORE THAN 360 DAYS FROM THE
DATE OF ACQUISITION THEREOF; PROVIDED THAT THE FULL FAITH AND CREDIT OF THE
UNITED STATES OF AMERICA IS PLEDGED IN SUPPORT THEREOF;

 

(B)           TIME DEPOSITS WITH, OR INSURED CERTIFICATES OF DEPOSIT OR BANKERS’
ACCEPTANCES OF, ANY COMMERCIAL BANK THAT (I) (A) IS A LENDER OR (B) IS ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA OR IS THE PRINCIPAL BANKING SUBSIDIARY OF A BANK HOLDING
COMPANY ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE
THEREOF OR THE DISTRICT OF COLUMBIA, AND IS A MEMBER OF THE FEDERAL RESERVE
SYSTEM, (II) ISSUES (OR THE PARENT OF WHICH ISSUES) COMMERCIAL PAPER RATED AS
DESCRIBED IN CLAUSE (C) OF THIS DEFINITION AND (III) HAS COMBINED CAPITAL AND
SURPLUS OF AT LEAST $500,000,000, IN EACH CASE WITH MATURITIES OF NOT MORE THAN
365 DAYS FROM THE DATE OF ACQUISITION THEREOF;

 

(C)           COMMERCIAL PAPER ISSUED BY ANY ISSUER AND RATED AT LEAST “PRIME-1”
(OR THE THEN EQUIVALENT GRADE) BY MOODY’S OR AT LEAST “A-1” (OR THE THEN
EQUIVALENT GRADE) BY S&P, IN EACH CASE WITH MATURITIES OF NOT MORE THAN 180 DAYS
FROM THE DATE OF ACQUISITION THEREOF; AND

 

(D)           INVESTMENTS, CLASSIFIED IN ACCORDANCE WITH GAAP AS CURRENT ASSETS
OF BORROWER OR ANY OF ITS SUBSIDIARIES, IN MONEY MARKET INVESTMENT PROGRAMS
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, WHICH ARE ADMINISTERED BY
FINANCIAL INSTITUTIONS THAT HAVE THE HIGHEST RATING OBTAINABLE FROM EITHER
MOODY’S OR S&P, AND THE PORTFOLIOS OF WHICH ARE LIMITED SOLELY TO INVESTMENTS OF
THE CHARACTER, QUALITY AND MATURITY DESCRIBED IN CLAUSES (A), (B) AND (C) OF
THIS DEFINITION.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application

 

5

--------------------------------------------------------------------------------


 

thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means:

 

(i) an event or series of events by which any Person or group (within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
(other than Samuel S. Lee, David Topper and the David and Alexa Topper Family
Trust U/D/T September 29, 1997 and any Affiliate and Related Person thereof)
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) of more than thirty-five percent (35%) of the
Equity Interests (based on voting power, in the event different classes of stock
shall have different voting powers) of Borrower;

 

(ii) such Person or group shall otherwise obtain the power to control the
election of a majority of the board of directors of Borrower; or

 

(iii) during any period of twelve consecutive calendar months, individuals who
at the beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election by the board of directors of
Borrower or whose nomination for election by the stockholders of Borrower was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.

 

“Chattel Paper” has the meaning ascribed to such term in the UCC.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“CMS” means Centers for Medicare and Medicaid Services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the First Priority Collateral, the Pari Passu Collateral and
all of the “Collateral” and “Mortgaged Property” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Parties.

 

“Collateral Agency Agreement” means the Collateral Agency Agreement dated the
date hereof among Borrower, certain Subsidiaries of Borrower party thereto from
time to time, U.S. Bank National Association, as collateral agent, the Trustee,
on behalf of itself and the Noteholders, and the Administrative Agent, on behalf
of itself and the Lenders, as the same may be amended, supplemented or otherwise
modified or replaced from time to time.

 

“Collateral Agreement” means that certain Collateral Agreement dated as of the
date hereof from the Loan Parties, as grantors, in favor of the Collateral
Trustee for the equal and ratable benefit of (x) the Administrative Agent and
the Lenders to secure the Obligations and

 

6

--------------------------------------------------------------------------------


 

(y) the Trustee and the Noteholders to secure the obligations of Borrower and
certain of its Subsidiaries under the Indenture and the 2014 Notes, as such
Collateral Agreement may be amended, supplemented or otherwise modified or
replaced from time to time.

 

“Collateral Documents” means, collectively, the Collateral Agreement, the First
Lien Security Agreement (Receivables), the Intercreditor Agreement, the
Collateral Agency Agreement, the Physician Nominee Pledge, the Mortgages, and
each other collateral assignment, security agreement, pledge agreement or other
similar agreement delivered to the Administrative Agent pursuant to the terms
hereof or pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties or the
Collateral Trustee for the benefit of the Secured Parties and the Noteholders.

 

“Collateral Trustee” means U.S. Bank National Association, in its capacity as
collateral agent under the Collateral Agency Agreement, and any successor agent
appointed in accordance with the terms thereof.

 

“Collection Account Agreement” means each agreement with a depositary bank
holding a Deposit Account into which Governmental Receivables are initially
deposited, executed in accordance with Section 4.4(b) of the First Lien Security
Agreement (Receivables).

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Letter” means the letter agreement, dated June 30, 2009, between
Borrower and Royal Bank.

 

“Committed Loan Notice” means a notice of (a)  a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Loan Parties and their Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense (iv) non-cash expenses arising from stock options issued to
employees as provided in ordinary course compensation arrangements in accordance
with FASB Statement 123R, (v) amortization of the original issue discount with
respect to the 2014 Notes to the extent credited to reduce Consolidated Interest
Charges as contemplated by the proviso in the determination

 

7

--------------------------------------------------------------------------------


 

thereof and (vi) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by Loan Parties and their Subsidiaries for such Measurement
Period) and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits, (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by Loan Parties and their Subsidiaries for such Measurement Period),
(iii) gains (or plus losses) from dispositions of capital assets (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities); and (iv) extraordinary
gains (or plus extraordinary losses) as defined under GAAP net of related tax
effects included in the determination of Consolidated Net Income.  For purposes
of this Agreement, Consolidated EBITDA shall be adjusted on a pro forma basis,
in a manner reasonably acceptable to the Administrative Agent, to include, as of
the first day of any applicable period, any acquisitions and Dispositions of
assets permitted under this Agreement, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any such permitted acquisitions and asset dispositions consummated during such
period calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent.  For purposes of this Agreement and the calculation of
Consolidated Leverage Ratio, Consolidated Total Leverage Ratio and Consolidated
Fixed Charge Coverage Ratio, the add backs identified on Schedule 1.01(a) shall
be permitted in the amounts and for the periods set forth on such Schedule to
the extent deducted in calculating Consolidated Net Income.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
cash Capital Expenditures to (b) the sum of (i) Consolidated Interest Charges,
(ii) the aggregate principal amount of all regularly scheduled principal
payments or redemptions or similar acquisitions for value of outstanding debt
for borrowed money, but excluding any such payments to the extent refinanced
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 7.02, and (iii) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash, in each case, of or by Borrower and its
Subsidiaries for the most recently completed Measurement Period, provided, that
for purposes only of calculating the Consolidated Fixed Charge Coverage Ratio
(A) as of September 30, 2009, “Consolidated Interest Charges” shall be the
product of “Consolidated Interest Charges” for the three months ended
September 30, 2009 multiplied by 4, (B) as of December 31, 2009, “Consolidated
Interest Charges” shall be the product of “Consolidated Interest Charges” for
the six months ended December 31, 2009 multiplied by 2 and (C) as of March 31,
2010, “Consolidated Interest Charges” shall be the product of “Consolidated
Interest Charges” for the nine months ended March 31, 2010 multiplied by 4/3.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided, however, any
amortization of the original issue

 

8

--------------------------------------------------------------------------------


 

discount with respect to the 2014 Notes will be credited to reduce Consolidated
Interest Charges unless, pursuant to GAAP, such amortization has otherwise
reduced Consolidated Interest Charges.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA of Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that Borrower’s equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Period to Borrower or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to Borrower as described in
clause (b) of this proviso).

 

“Consolidated Total Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of all
Indebtedness of Borrower and its Subsidiaries.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA of Borrower, its Subsidiaries and Brotman and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, provided
that to the extent restructuring charges of Brotman in any such period are
deducted in calculating such Consolidated EBITDA for such period, such
restructuring charges not in excess of 20% of such Consolidated EBITDA for such
period (before giving effect to this proviso) can be added back to Consolidated
EBITDA in such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

9

--------------------------------------------------------------------------------


 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees or Eurodollar Rate Loans, an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum, (b) when used with respect to Obligations consisting of
Eurodollar Rate Loans, an interest rate equal to (i) the Eurodollar Rate plus
(ii) the Applicable Rate plus (iii) 2% per annum and (c) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

“Deposit Account” has the meaning assigned thereto in the UCC.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or Accounts or any rights and claims associated
therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Account” means all Accounts owing to a Loan Party and reflected in the
most recent Borrowing Base Certificate delivered by the Borrower to the
Administrative Agent, which satisfy all of the criteria set forth below.  The
Administrative Agent may, and at the direction of the Required Lenders shall, at
any time and from time to time after the Closing Date, designate one or more
Accounts as not Eligible Accounts, in each case in its or their Permitted
Discretion.  The criteria as of the Closing Date for an Account to be an
Eligible Account are the following:

 

10

--------------------------------------------------------------------------------


 

(a)  The Obligor of which is (i) a Medicare/Medicaid Account Debtor, (ii) a
commercial insurance company reasonably acceptable to Administrative Agent,
organized under the laws of any jurisdiction in the United States and having its
principal office in the United States, (iii) a Blue Cross/Blue Shield Plan,
(iv) a health maintenance organization, preferred provider organization or an
institutional Obligor (including any hospital) reasonably acceptable to
Administrative Agent, (v) a physician or other duly licensed healthcare provider
party to an independent physician agreement with a Loan Party or (vi) any other
type of Obligor reasonably acceptable to Administrative Agent and not included
in the categories of Obligors listed in the foregoing clauses (i) through (v),
organized under the laws of any jurisdiction in the United States having its
principal office in the United States;

 

(b)   The Obligor of which is not an Affiliate of such Loan Party;

 

(c)    As to which representations and warranties in respect thereof of
Section 5.23 are true;

 

(d)   Which, if such account is in the form of a cost report receivable owing
from any governmental agency, Administrative Agent has agreed to include it in
the Borrowing Base;

 

(e)   Which is not outstanding more than 90 days from the date of service;

 

(f)   Which is not subject to dispute between the Obligor thereof and such Loan
Party;

 

(g)  Which is not subject to a potential offset, dispute, reserve or recoupment;

 

(h)  The Obligor thereof is not subject to an Insolvency Proceeding;

 

(i)  Which is not an account to which reimbursement has been denied by the
Obligor;

 

(j)  Which is subject to a duly perfected, first priority Lien in favor of the
Administrative Agent, and is not subject to any other Lien other than Liens
permitted under Section 7.01(n), which Liens shall be junior to the
Administrative Agent’s Lien; and

 

(k)  Which is recorded as an “Account” on the books and records of the
applicable Loan Party.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to human health, safety, pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous/biohazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

11

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or PMG within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower, PMG or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower, PMG or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower, PMG or any ERISA
Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the highest of:

 

(a)           2.0% per annum (“Libor Floor”),

 

12

--------------------------------------------------------------------------------


 

(b)           the rate per annum equal to the offered rate that appears on the
page of the LIBOR01 screen (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or

 

(c)           if the rates referenced in the preceding subsection (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) Nuestra Familia
Medical Group (for so long as Nuestra Familia Medical Group is not wholly owned
(directly or indirectly) by Borrower or is not precluded by contractual
restrictions binding on it at the date of determination from becoming a Loan
Party), (iii) AMVI/Prospect (for so long as AMVI/Prospect is not wholly owned
(directly or indirectly) by Borrower or is not precluded by contractual
restrictions binding on it at the date of determination from becoming a Loan
Party) and (iv) Brotman and Subsidiaries of Brotman (for so long as Brotman is
not wholly owned (directly or indirectly) by Borrower or is not precluded by
contractual restrictions binding on it at the date of determination from
becoming a Loan Party).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 10.13), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

13

--------------------------------------------------------------------------------


 

“Existing Credit Agreements” means, collectively, (a) that certain First Lien
Credit Agreement dated as of August 8, 2007, as amended, among Borrower, PMG,
Bank of America, N.A. as agent, and a syndicate of lenders and (b) that certain
Second Lien Credit Agreement dated as of August 8, 2007, as amended, among
Borrower, PMG, Bank of America, N.A. as agent, and a syndicate of lenders.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“First Lien Security Agreement (Receivables)” means that certain First Lien
Collateral Agreement dated as of the date hereof from the Loan Parties in favor
of the Administrative Agent for the benefit of the Lenders to secure the
Obligations, as the same may be amended, supplemented or otherwise modified or
replaced from time to time.

 

“First Priority Collateral” means “Collateral” as defined in the First Lien
Security Agreement (Receivables) and all personal property from time to time
subject to security agreements for the benefit of the Administrative Agent
referred to in Section 6.12(a) which purport to grant the Administrative Agent a
first priority Lien.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

14

--------------------------------------------------------------------------------


 

“General Intangible” has the meaning ascribed to such term in the UCC.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Receivable” means any Account that is payable pursuant to any
Government Reimbursement Program.

 

“Government Reimbursement Program” means any program (a) relating to Medicare,
(b) Medicaid, or (c) any other state or federal programs as payor or program
administrated by the Centers for Medicare and Medicaid Services or any agent,
administrator, intermediary or carrier for any of the foregoing.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the wholly-owned domestic Subsidiaries of
Borrower (other than an Excluded Subsidiary) and each other Subsidiary of
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12.

 

“Guaranty” means, collectively, the Continuing Guaranty made by the Guarantors
in favor of the Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.12.

 

15

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Health Care Laws” means (i) any and all federal, state and local fraud and
abuse and self-referral laws, including, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b), the Stark Law (42 U.S.C. § 1395nn
and § 1395x(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
Emergency Medical Treatment and Labor Act (42 U.S.C. § 1395dd), Sections 1320a-7
and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes; (ii) the federal Food, Drug & Cosmetic
Act (21 U.S.C. §§ 301 et seq.) and the regulations promulgated thereunder;
(iii) the Health Insurance Portability and Accountability Act of 1996 (Pub. L.
No. 104-191) and the regulations promulgated thereunder; (iv) Medicare and the
regulations promulgated thereunder; (v) Medicaid and the regulations promulgated
thereunder; (vi) the Medicare Prescription Drug, Improvement, and Modernization
Act of 2003 (Pub. L. No. 108-173) and the regulations promulgated thereunder;
(vii) quality, safety and accreditation standards and requirements of all
applicable state laws or regulatory bodies; (viii) requirements of Law relating
to the ownership or operation of a health care facility or business, or assets
used in connection therewith; (ix) requirements of Law relating to the billing
or submission of claims, collection of Accounts, underwriting the cost of, or
provision of management or administrative services in connection with, any and
all of the foregoing, by any Loan Party and its Subsidiaries, including, but not
limited to, laws and regulations relating to practice of medicine and other
health care professions, professional fee splitting, tax-exempt organization and
charitable trust law applicable to health care organizations, certificates of
need, certificates of operations and authority; and (x) any and all other
applicable health care laws, regulations, manual provisions, policies and
administrative guidance, each of (i) through (x) as may be amended from time to
time.

 

“Healthcare Service Plan License” means a license issued by the California
Department of Corporations or the corresponding agency of another state and/or
any other applicable agency or successor.

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of Borrower that (a) has total assets as of such date with a fair market value
not in excess of $50,000, (b) conducted no business during, and has no revenue
for, the four most recently completed fiscal quarters and (c) has no
indebtedness as of such date.  As of the date hereof, Immaterial Subsidiaries
consist of APAC Medical Group, Inc., Pinnacle Health Resources, Prospect
Advantage Network, Inc., Prospect Physician Associates, Inc. and Santa
Ana/Tustin Physicians Group, Inc.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

16

--------------------------------------------------------------------------------


 

(A)           ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL
OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN
AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;

 

(B)           THE MAXIMUM AMOUNT OF ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON ARISING UNDER LETTERS OF CREDIT, INCLUDING STANDBY AND COMMERCIAL, SOLELY
TO THE EXTENT THAT SUCH LETTERS OF CREDIT ARE NOT CASH COLLATERALIZED, BANKERS’
ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;

 

(C)           NET OBLIGATIONS OF SUCH PERSON UNDER ANY SWAP CONTRACT;

 

(D)           ALL OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE
OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE ORDINARY
COURSE OF BUSINESS AND NOT PAST DUE FOR MORE THAN 90 DAYS AFTER THE DATE ON
WHICH SUCH TRADE ACCOUNT WAS CREATED);

 

(E)           INDEBTEDNESS (EXCLUDING PREPAID INTEREST THEREON) SECURED BY A
LIEN ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON (INCLUDING INDEBTEDNESS
ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENTS), WHETHER OR
NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH PERSON OR IS LIMITED IN
RECOURSE;

 

(F)            ALL ATTRIBUTABLE INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES
AND SYNTHETIC LEASE OBLIGATIONS OF SUCH PERSON AND ALL SYNTHETIC DEBT OF SUCH
PERSON;

 

(G)           ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY INTEREST IN SUCH
PERSON OR ANY OTHER PERSON OR ANY WARRANT, RIGHT OR OPTION TO ACQUIRE SUCH
EQUITY INTEREST, VALUED, IN THE CASE OF A REDEEMABLE PREFERRED INTEREST, AT THE
GREATER OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION PREFERENCE PLUS ACCRUED AND
UNPAID DIVIDENDS;

 

(H)           ALL GUARANTEES OF SUCH PERSON IN RESPECT OF ANY OF THE FOREGOING;
AND

 

(I)            ALL OVERPAYMENT SETTLEMENTS OR SIMILAR OBLIGATIONS OF SUCH PERSON
OWING IN RESPECT OF MEDICARE/MEDICAID EVIDENCED BY A LETTER AGREEMENT EXECUTED
BY SUCH PERSON OR OTHER STRUCTURED SETTLEMENT.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

17

--------------------------------------------------------------------------------


 

“Indenture” means the indenture dated the date hereof among Borrower, certain
subsidiary guarantors of Borrower and the Trustee and under which the 2014 Notes
are issued, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Information” has the meaning specified in Section 10.07.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under Debtor Relief Laws, or any
other insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its property; or (c) an assignment or trust mortgage
for the benefit of creditors.

 

“Instrument” has the meaning ascribed to such term in the UCC.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent, the Trustee and each of the
Loan Parties, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Committed Loan Notice; provided that:

 

(A)           ANY INTEREST PERIOD THAT WOULD OTHERWISE END ON A DAY THAT IS NOT
A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH
BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD
SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

 

(B)           ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD; AND

 

(C)           NO INTEREST PERIOD SHALL EXTEND BEYOND THE MATURITY DATE.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of

 

18

--------------------------------------------------------------------------------


 

assets of another Person that constitute a business unit or all or a substantial
part of the business of, such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.

 

“JHA West 16 Loan Agreement” means the Loan Agreement, dated as of July 9, 2008,
as amended on April 14, 2009, between Brotman and JHA West 16, LLC.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including Seismic
Compliance Laws, Health Care Laws, regulations and permits), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Royal Bank or any other Lender which from time to time agrees
to act as an issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date

 

19

--------------------------------------------------------------------------------


 

of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Reserve” means the aggregate of all L/C Obligations, other than (a) those
that have been Cash Collateralized; and (b) if no Default or Event of Default
exists, those constituting charges owing to the applicable L/C Issuers.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $1,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Commitment Letter, (f) each
Issuer Document, (g) each Secured Cash Management Agreement, (h) each Borrowing
Base Certificate and (i) each other document and agreement executed in
connection herewith or related hereto that identifies itself as a “Loan
Document”; provided that for purposes of the definition of “Material Adverse
Effect” and Articles IV through IX, “Loan Documents” shall not include Secured
Cash Management Agreements.

 

“Loan Parties” means, collectively, Borrower and each Guarantor.

 

20

--------------------------------------------------------------------------------


 

“Management Agreements” means, the agreements identified as management
agreements on Schedule 5.07.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of Borrower, the other Loan
Parties and the Pledged Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party that is material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person;
and, in the case of Borrower and its Subsidiaries, “Material Contracts” shall
include, among other contracts, all Management Agreements and all Capitated
Contracts.

 

“Maturity Date” means the third anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Borrower.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

 

“Medicare/Medicaid Account Debtor” means any Account Debtor which is (i) the
United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act or any other federal healthcare
program, including, without limitation, CHAMPUS, (ii) any state or District of
Columbia acting pursuant to a health plan adopted pursuant to Title XIX of the
Social Security Act or any other state health care program, or (iii) any agent,
carrier, administrator or intermediary for any of the foregoing.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(vi).

 

“Mortgage Policy” has the meaning specified in Section 4.01(a)(vi)(B).

 

21

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Collectible Value” for an Account, shall be its face amount, net of any
rebates, discounts (calculated on the shortest terms), credits or contractual
allowances that would have been given or could generally be claimed by or on
behalf of the Account Debtor.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.

 

“Note Documents” means the Indenture and each other document and agreement
executed in connection therewith or related thereto.

 

“Noteholders” means the holders of the 2014 Notes.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Obligor” means any Person that is obligated to make payment with respect to any
Capitated Contract or other Account.

 

“Offset” means any amount, including any overpayment made to a Loan Party or an
Affiliate, with respect to any Obligor that is to be repaid by offset against
amounts then due to such Loan Party by such Obligor.  Offsets shall include any
amounts constituting penalties or assessments due to any state or federal tax
authorities, amounts deemed by any Obligor to be recoupments, inter-agency or
inter-creditor offsets and recoupments and any other amounts withheld or paid to
any person or entity other than the Administrative Agent to offset against any
purported liability of any Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

22

--------------------------------------------------------------------------------


 

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

 

“Pari Passu Collateral” means “Collateral” as defined in the Collateral
Agreement and the Mortgages and all personal and real property subject from time
to time to security agreements, mortgages and other agreements for the benefit
of the Collateral Trustee referred to in Section 6.12(a).

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Perfection Certificate” means that certain perfection certificate dated on or
before the Closing Date and delivered by the Loan Parties to the Administrative
Agent in connection with this Agreement.

 

“Permits” means any permit, approval, authorization, license, registration,
certification, certificate of authority, variance, permission, franchise,
qualification, order, filing or consent required from a Governmental Authority
or other Person under an applicable requirement of Law.

 

“Permitted Discretion” means a determination by the Administrative Agent or the
Required Lenders, as the case may be, made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

23

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Physician Nominee” means (i) Arthur Lipper, M.D. or (ii) such other licensed
physician selected by Borrower; provided, that (a) the Administrative Agent
shall have received at least thirty (30) days prior written notice of any such
replacement or within three (3) Business Days after Borrower receives a notice
of termination form the current Physician Nominee and (b) such replacement and
the applicable Loan Parties shall have executed and delivered to Administrative
Agent an amendment or restatement of the Assignable Option Agreement and the
Physician Nominee Pledge in substantially the same form as delivered on the
Closing Date prior to such replacement becoming the Physician Nominee.

 

“Physician Nominee Pledge” means that certain First Lien Pledge Agreement dated
as of the Closing Date by the Physician Nominee in favor of the Collateral
Trustee, for the equal and ratable benefit of the Administrative Agent and the
Lenders and the Trustee and the Noteholders, as such agreement may be amended,
restated, supplemented or otherwise modified form time to time.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Subsidiary” means any Subsidiary of Borrower whose Equity Interests
constitute Collateral, but which is not a Guarantor.

 

“PMG” means Prospect Medical Group, Inc., a California professional corporation.

 

“PMG Parties” means PMG, each direct or indirect Subsidiary of PMG and each
future direct or indirect subsidiary of PMG (other than Excluded Subsidiaries).

 

“PMS” means Prospect Medical Systems, Inc., a Delaware corporation.

 

“Prime Rate” means the rate of interest per annum announced by the
Administrative Agent from time to time as its prime commercial lending rate for
United States Dollar loans in the United States for such day.  The Prime Rate is
not necessarily the lowest rate that Royal Bank is charging any corporate
customer.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Real Property” means, collectively, all real property together with all
buildings and improvements thereon and all appurtenances and rights pertaining
thereto, currently or formerly held by any of the Loan Parties that is or was
used or held for use in the operation of the Business.

 

“Register” has the meaning specified in Section 10.06(c).

 

24

--------------------------------------------------------------------------------


 

“Related Documents” means the Assignable Option Agreement and the Management
Agreements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, two or more
unaffiliated Lenders holding more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party and any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Royal Bank” has the meaning specified in the preamble and shall include Royal
Bank of Canada in its individual capacity, and any successor corporation thereto
by merger, consolidation or otherwise.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Seismic Compliance Laws” means all Federal and state statutes (including
California State Senate Bill 1953), rules, guidelines, regulations, ordinances,
codes and

 

25

--------------------------------------------------------------------------------


 

administrative or judicial precedents or authorities related to seismic
evaluation, retrofit requirements, and disaster preparedness for hospitals
(including any requirements to assure the provision of services to the public
and continuity of care, structural soundness, maintenance of building contents,
and integrity of nonstructural systems).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower and any Cash Management Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Cash Management Banks that are Lenders, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Significant Adverse Effect” means an adverse effect on the business, financial
condition, operations or performance of the Borrower, the other Loan Parties and
the Pledged  Subsidiaries, taken as a whole, that results in a loss equal to 10%
of Consolidated EBITDA of the Borrower for the most recently completed
Measurement Period.

 

“Social Security Act” means the Social Security Act of 1965.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified or the context otherwise requires,
all reference herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower and shall include the PMG Parties. 
Notwithstanding the foregoing, neither Brotman nor any of its

 

26

--------------------------------------------------------------------------------


 

Subsidiaries shall be deemed to be a Subsidiary of Borrower (or required to
become a Loan Party) for any purpose under this Agreement or any other Loan
Document (except to the extent set forth in Section 6.12 and the proviso to this
sentence) for so long as Brotman is not wholly-owned (directly or indirectly) by
Borrower or is not precluded by contractual restrictions binding on it at the
date of determination from becoming a Loan Party; provided, however, that
Brotman and its Subsidiaries shall each be deemed to be a Subsidiary of the
Borrower for the purposes of  calculating Consolidated Total Leverage Ratio,
including the calculation of Consolidated Total Indebtedness and Consolidated
EBITA therein, mutatis mutandis.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

27

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, Blue Cross and/or Blue
Shield, state government insurers, private insurers and any other person or
entity which presently or in the future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all third party payor programs in which any
of the Loan Parties or their respective Subsidiaries participates (including,
without limitation, Medicare, Medicaid, TRICARE or any other federal, state or
other public health care programs, as well as Blue Cross and/or Blue Shield,
managed care plans, or any other private insurance programs).

 

“Threshold Amount” means $4,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents, the Note Documents and the
Related Documents to which they are or are intended to be a party, (b) the
refinancing of certain outstanding Indebtedness of Borrower and its Subsidiaries
evidenced by the Existing Credit Agreements (and related documents) and the
termination of all commitments with respect thereto and (c) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

 

“Trustee” means U.S. Bank National Association, in its capacity as trustee for
the benefit of the Noteholders under the Indenture, and any successor trustee
appointed in accordance with the terms of the Indenture.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

28

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 


SECTION 1.02       OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN
SUCH OTHER LOAN DOCUMENT:

 

(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND PRELIMINARY
STATEMENTS, EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH
REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND
REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH
LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE
SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.

 

(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


SECTION 1.03       ACCOUNTING TERMS.

 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE

 

29

--------------------------------------------------------------------------------


 


PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.


 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND BORROWER SHALL NEGOTIATE IN GOOD FAITH TO
AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT
OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


 


(C)           CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES
HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES OR
TO THE DETERMINATION OF ANY AMOUNT FOR BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH CASE, BE DEEMED TO
INCLUDE EACH VARIABLE INTEREST ENTITY THAT BORROWER IS REQUIRED TO CONSOLIDATE
PURSUANT TO FASB INTERPRETATION NO. 46 — CONSOLIDATION OF VARIABLE INTEREST
ENTITIES:  AN INTERPRETATION OF ARB NO. 51 (JANUARY 2003) AS IF SUCH VARIABLE
INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.


 


SECTION 1.04       ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).

 


SECTION 1.05       TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES
HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR
STANDARD, AS APPLICABLE).

 


SECTION 1.06       LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED HEREIN,
THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE STATED
AMOUNT OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT
WITH RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY
ISSUER DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN
THE STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DEEMED
TO BE THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO
ALL SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT
SUCH TIME.

 


ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


 


SECTION 2.01       THE LOANS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, A “LOAN”) TO
BORROWER FROM

 

30

--------------------------------------------------------------------------------


 


TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY
BORROWING, (I) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (1) THE
FACILITY MINUS THE L/C RESERVE AND (2) THE BORROWING BASE AND (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT EXCEED
SUCH LENDER’S COMMITMENT.  WITHIN THE LIMITS OF EACH LENDER’S COMMITMENT, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, BORROWER MAY BORROW UNDER THIS
SECTION 2.01, PREPAY UNDER SECTION 2.04, AND REBORROW UNDER THIS SECTION 2.01. 
LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED
HEREIN.

 


SECTION 2.02       BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.  (A) 
EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER, AND EACH
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON BORROWER’S IRREVOCABLE
NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH
NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN (I) 12:00
NOON THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF,
CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY CONVERSION OF
EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) 2:00 P.M. ONE BUSINESS DAY
PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH
TELEPHONIC NOTICE BY BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED
PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN
NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF
BORROWER.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF
$500,000 IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 2.03(C), EACH
BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN
NOTICE  (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER BORROWER IS
REQUESTING A BORROWING, A CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF EURODOLLAR RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING,
CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY),
(III) THE PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR CONTINUED,
(IV) THE TYPE OF LOANS TO BE BORROWED OR TO WHICH EXISTING LOANS ARE TO BE
CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO.  IF BORROWER FAILS TO SPECIFY A TYPE OF LOAN IN A COMMITTED
LOAN NOTICE OR IF BORROWER FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION
OR CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE AS, OR CONVERTED TO,
BASE RATE LOANS.  ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE
EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT
TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF BORROWER REQUESTS A BORROWING OF,
CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH COMMITTED
LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, BORROWER WILL BE DEEMED TO
HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.

 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE OF THE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION
IS PROVIDED BY BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN
SECTION 2.02(A).  EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 2:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE

 

31

--------------------------------------------------------------------------------


 


COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH
IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL CREDIT EXTENSION,
SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED
AVAILABLE TO BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT
EITHER BY (I) CREDITING THE ACCOUNT OF BORROWER ON THE BOOKS OF THE
ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH
FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY
ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY BORROWER; PROVIDED, HOWEVER, THAT IF,
ON THE DATE A COMMITTED LOAN NOTICE WITH RESPECT TO A BORROWING IS GIVEN BY
BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH
BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C
BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE TO BORROWER AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY BORROWER AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER AND THE
LENDERS OF ANY CHANGE IN THE PRIME RATE USED IN DETERMINING THE BASE RATE
PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF LOANS
FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE,
THERE SHALL NOT BE MORE THAN FIVE INTEREST PERIODS IN EFFECT.


 


SECTION 2.03       LETTERS OF CREDIT.

 


(A)           THE LETTER OF CREDIT COMMITMENT.  (I)  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, (A) EACH L/C ISSUER AGREES, IN RELIANCE UPON THE
AGREEMENTS OF THE LENDERS SET FORTH IN THIS SECTION 2.03, (1) WITH THE CONSENT
OF THE ADMINISTRATIVE AGENT FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO
ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES,
AND TO AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE
WITH SECTION 2.03(B), AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF CREDIT; AND
(B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR
THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES AND ANY DRAWINGS THEREUNDER;
PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH RESPECT TO
ANY LETTER OF CREDIT, (X) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF
(1) THE FACILITY MINUS THE L/C RESERVE AND (2) THE BORROWING BASE, (Y) THE
AGGREGATE OUTSTANDING AMOUNT OF THE LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT
EXCEED SUCH LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C
OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY
BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO
BE A REPRESENTATION BY BORROWER THAT THE L/C CREDIT EXTENSION SO REQUESTED
COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY REVOLVING,
AND ACCORDINGLY BORROWER MAY, DURING THE FOREGOING PERIOD,

 

32

--------------------------------------------------------------------------------


 


OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT
HAVE BEEN DRAWN UPON AND REIMBURSED.


 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

 

(A)          SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY DATE OF SUCH REQUESTED
LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE
OR LAST EXTENSION, UNLESS THE REQUIRED LENDERS HAVE APPROVED SUCH EXPIRY DATE;
OR

 

(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS HAVE APPROVED
SUCH EXPIRY DATE.

 

(III)          AN L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN SUCH L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO SUCH L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT SUCH L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON SUCH L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH SUCH L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON SUCH L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH SUCH L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF SUCH L/C ISSUER APPLICABLE TO LETTERS OF CREDIT GENERALLY;

 

(C)           EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND SUCH
L/C ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN
$50,000;

 

(D)          SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;

 

(E)           SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC
REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER; OR

 

(F)           A DEFAULT OF ANY LENDER’S OBLIGATIONS TO FUND UNDER
SECTION 2.03(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER
HEREUNDER, UNLESS SUCH L/C ISSUER HAS ENTERED INTO SATISFACTORY

 

33

--------------------------------------------------------------------------------


 

ARRANGEMENTS WITH BORROWER OR SUCH LENDER TO ELIMINATE SUCH L/C ISSUER’S RISK
WITH RESPECT TO SUCH LENDER.

 

(IV)          NO L/C ISSUER SHALL AMEND ANY LETTER OF CREDIT IF SUCH L/C ISSUER
WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           NO L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) SUCH L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)          EACH L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND
EACH L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO
THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR
OMISSIONS SUFFERED BY THE APPLICABLE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE APPLICABLE L/C ISSUER WITH RESPECT TO
SUCH ACTS OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO
THE L/C ISSUERS.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF BORROWER DELIVERED TO THE APPLICABLE L/C ISSUER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF BORROWER.  SUCH
LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE APPLICABLE L/C ISSUER AND
THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON AT LEAST TWO BUSINESS DAYS
(OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE APPLICABLE L/C
ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE
PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF
A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE APPLICABLE L/C
ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF;
(D)THE PURPOSE AND NATURE OF THE REQUESTED LETTER OF CREDIT; (E) THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF; (F) THE DOCUMENTS TO BE PRESENTED BY SUCH
BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (G) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (H) SUCH OTHER MATTERS AS THE APPLICABLE L/C ISSUER MAY
REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE APPLICABLE L/C ISSUER (1) THE LETTER OF CREDIT TO BE
AMENDED; (2) THE PROPOSED DATE OF AMENDMENT THEREOF

 

34

--------------------------------------------------------------------------------


 

(WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE PROPOSED AMENDMENT; AND
(4) SUCH OTHER MATTERS AS THE APPLICABLE L/C ISSUER MAY REQUIRE.  ADDITIONALLY,
BORROWER SHALL FURNISH TO THE APPLICABLE L/C ISSUER AND THE ADMINISTRATIVE AGENT
SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF
CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE APPLICABLE
L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
APPLICABLE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE
OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER
OF CREDIT APPLICATION FROM BORROWER AND, IF NOT, THE APPLICABLE L/C ISSUER WILL
PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE APPLICABLE L/C
ISSUER HAS RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR
ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF
ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE APPLICABLE L/C ISSUER SHALL, ON
THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF BORROWER (OR THE
APPLICABLE SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY
BE, IN EACH CASE IN ACCORDANCE WITH THE APPLICABLE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE APPLICABLE L/C ISSUER A RISK
PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)          IF BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE APPLICABLE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH,
AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION
LETTER OF CREDIT MUST PERMIT THE APPLICABLE L/C ISSUER TO PREVENT ANY SUCH
EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY
THEREOF NOT LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH
TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS
ISSUED.  UNLESS OTHERWISE DIRECTED BY THE APPLICABLE L/C ISSUER, BORROWER SHALL
NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE APPLICABLE L/C ISSUER FOR ANY
SUCH EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE
LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE APPLICABLE
L/C ISSUER TO PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN
EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED,
HOWEVER, THAT THE APPLICABLE L/C ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF
(A) THE APPLICABLE L/C ISSUER HAS DETERMINED THAT IT WOULD NOT BE PERMITTED, OR
WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS
OF CLAUSE (II) OR (III) OF SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED
NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS
SEVEN BUSINESS DAYS BEFORE THE

 

35

--------------------------------------------------------------------------------


 

NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED
LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE ADMINISTRATIVE
AGENT, ANY LENDER OR BORROWER THAT ONE OR MORE OF THE APPLICABLE CONDITIONS
SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN EACH SUCH CASE DIRECTING
THE APPLICABLE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE APPLICABLE L/C ISSUER WILL ALSO DELIVER TO BORROWER
AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT
OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE APPLICABLE L/C ISSUER SHALL
NOTIFY BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 12:00 NOON
ON THE DATE OF ANY PAYMENT BY THE APPLICABLE L/C ISSUER UNDER A LETTER OF CREDIT
(EACH SUCH DATE, AN “HONOR DATE”), BORROWER SHALL REIMBURSE THE APPLICABLE L/C
ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
DRAWING.  IF BORROWER FAILS TO SO REIMBURSE THE APPLICABLE L/C ISSUER BY SUCH
TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR
DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT,
BORROWER SHALL BE DEEMED TO HAVE REQUESTED A BORROWING OF BASE RATE LOANS TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE
APPLICABLE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN
AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER
THAN 2:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED
TO HAVE MADE A BASE RATE LOAN TO BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE
AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE APPLICABLE L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS SET FORTH IN

 

36

--------------------------------------------------------------------------------


 

SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, BORROWER SHALL BE
DEEMED TO HAVE INCURRED FROM THE APPLICABLE L/C ISSUER AN L/C BORROWING IN THE
AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING
SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR
INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN
SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH LENDER FUNDS ITS LOAN OR L/C ADVANCE PURSUANT TO THIS
SECTION 2.03(C) TO REIMBURSE THE APPLICABLE L/C ISSUER FOR ANY AMOUNT DRAWN
UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE APPLICABLE L/C
ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE LOANS OR L/C ADVANCES TO
REIMBURSE THE APPLICABLE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT,
AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE APPLICABLE L/C ISSUER, BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT; OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE LOANS PURSUANT TO THIS
SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN DELIVERY BY BORROWER OF A COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN
L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF BORROWER TO
REIMBURSE THE APPLICABLE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE
APPLICABLE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS
PROVIDED HEREIN.

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY
SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE
TIME SPECIFIED IN SECTION 2.03(C)(II), THE APPLICABLE L/C ISSUER SHALL BE
ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT),
ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE APPLICABLE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE APPLICABLE L/C ISSUER IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE APPLICABLE
L/C ISSUER IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT
(WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED BORROWING OR L/C
ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A
CERTIFICATE OF THE APPLICABLE L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT)

 

37

--------------------------------------------------------------------------------


 

WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER THE APPLICABLE L/C ISSUER HAS MADE A PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C
ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER ANY
PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON
(WHETHER DIRECTLY FROM BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH
COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN THE
SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED
TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE APPLICABLE L/C ISSUER
IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE L/C ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND
OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND
TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO
THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF BORROWER TO REIMBURSE THE
APPLICABLE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY
EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL
BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT BORROWER OR ANY OF ITS SUBSIDIARIES MAY HAVE AT ANY TIME
AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE
APPLICABLE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR
ANY AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR

 

38

--------------------------------------------------------------------------------


 

ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN
ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE APPLICABLE L/C ISSUER UNDER SUCH LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE
APPLICABLE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE
A TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, BORROWER OR ANY
OF ITS SUBSIDIARIES.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable L/C Issuer.  Borrower shall be conclusively
deemed to have waived any such claim against the applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND BORROWER AGREES THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE APPLICABLE L/C ISSUER SHALL NOT
HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT,
CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO
ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUERS, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF ANY L/C ISSUER SHALL BE LIABLE
TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE
REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT.  BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF
ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT,
PRECLUDE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE
BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE L/C
ISSUERS, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR
ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUERS SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, BORROWER MAY HAVE A CLAIM AGAINST AN L/C ISSUER, AND
SUCH L/C ISSUER MAY BE LIABLE TO BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY BORROWER WHICH BORROWER PROVES WERE CAUSED BY SUCH L/C ISSUER’S
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR SUCH L/C ISSUER’S WILLFUL FAILURE TO
PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY
OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND
CONDITIONS OF A LETTER OF CREDIT.  IN

 

39

--------------------------------------------------------------------------------


 


FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, EACH L/C ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
AND SUCH L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE APPLICABLE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST
UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR
(II) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY
REASON REMAINS OUTSTANDING, BORROWER SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.04
AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  BORROWER MAY USE FUNDS FROM LOANS TO SATISFY ITS OBLIGATIONS TO CASH
COLLATERALIZE HEREUNDER SUBJECT TO THE TERMS AND CONDITIONS HEREIN WITH RESPECT
TO REQUESTING LOANS.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.04 AND
SECTION 8.02(C), “CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR
DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE APPLICABLE L/C
ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT
ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE APPLICABLE L/C ISSUER (WHICH DOCUMENTS ARE
HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE
CORRESPONDING MEANINGS.  BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT (OR
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT), FOR THE
BENEFIT OF THE L/C ISSUERS AND THE LENDERS, A SECURITY INTEREST IN ALL SUCH
CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE
FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING
DEPOSIT ACCOUNTS WITH THE ADMINISTRATIVE AGENT OR WITH A BANK ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.  IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT
ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY
PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT OF SUCH
FUNDS IS LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
BORROWER WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT TO BORROWER,
PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH
COLLATERAL, AN AMOUNT EQUAL TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING
AMOUNT OVER (Y) THE TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL
THAT THE ADMINISTRATIVE AGENT DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT
AND CLAIM.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON
DEPOSIT AS CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAWS, TO REIMBURSE THE APPLICABLE L/C ISSUER.


 


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
APPLICABLE L/C ISSUER AND BORROWER WHEN A LETTER OF CREDIT IS ISSUED, THE
RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.  BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR EACH LETTER
OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT
FEES SHALL BE (I) DUE AND

 

40

--------------------------------------------------------------------------------


 


PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND AND (II) COMPUTED ON A QUARTERLY BASIS IN ARREARS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF
THE REQUIRED LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT
FEES SHALL ACCRUE AT THE DEFAULT RATE.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  BORROWER SHALL PAY DIRECTLY TO THE APPLICABLE L/C ISSUER FOR ITS
OWN ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT A RATE OF
1.000%, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT ON A QUARTERLY BASIS IN ARREARS; PROVIDED THAT SUCH FRONTING FEE SHALL BE
IN A MINIMUM AMOUNT OF $500.  SUCH FRONTING FEE SHALL BE DUE AND PAYABLE ON THE
TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER IN
RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION THEREOF, IN THE
CASE OF THE FIRST PAYMENT), COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE
AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE
TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT
SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, BORROWER
SHALL PAY DIRECTLY TO THE APPLICABLE L/C ISSUER FOR ITS OWN ACCOUNT THE
CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER
STANDARD COSTS AND CHARGES, OF THE APPLICABLE L/C ISSUER RELATING TO LETTERS OF
CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS
AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, BORROWER SHALL BE
OBLIGATED TO REIMBURSE THE APPLICABLE L/C ISSUER HEREUNDER FOR ANY AND ALL
DRAWINGS UNDER SUCH LETTER OF CREDIT.  BORROWER HEREBY ACKNOWLEDGES THAT THE
ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF ANY OF ITS SUBSIDIARIES INURES
TO THE BENEFIT OF BORROWER, AND THAT BORROWER’S BUSINESS DERIVES SUBSTANTIAL
BENEFITS FROM THE BUSINESSES OF SUCH SUBSIDIARIES.


 


SECTION 2.04       PREPAYMENTS.

 


(A)           OPTIONAL.  SUBJECT TO THE LAST SENTENCE OF THIS SECTION 2.04(A),
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME
TO TIME VOLUNTARILY PREPAY THE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY; PROVIDED THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 12:00 NOON (1) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EURODOLLAR RATE LOANS AND (2) ON THE DATE OF PREPAYMENT OF BASE
RATE LOANS; (B) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF; AND
(C) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000
OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL
SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO BE
PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE INTEREST
PERIOD(S) OF SUCH LOANS. 

 

41

--------------------------------------------------------------------------------


 

The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage).  If such notice is
given by Borrower, it shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

 

(b)                                 Mandatory.  (i) If for any reason the Total
Outstandings at any time exceed the lesser of (1) the Facility minus the L/C
Reserve and (2) the Borrowing Base at such time, Borrower shall immediately
prepay Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to such excess; and
(ii) if for any reason the Total Outstandings at any time exceed the Facility at
such time, Borrower shall immediately prepay Loans and L/C Borrowings and/or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

 

SECTION 2.05                    Termination or Reduction of Commitments.

 

(a)                                  Optional.  Borrower may, upon notice to the
Administrative Agent, terminate the Facility or the Letter of Credit Sublimit,
or from time to time permanently reduce the Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) Borrower shall not terminate or reduce (A) the Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the lesser of (1) the Facility minus the L/C
Reserve and (2) the Borrowing Base or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit.

 

(b)                                 Mandatory.

 

(I)                                     IF AFTER GIVING EFFECT TO ANY REDUCTION
OR TERMINATION OF COMMITMENTS UNDER THIS SECTION 2.05, THE LETTER OF CREDIT
SUBLIMIT EXCEEDS THE FACILITY AT SUCH TIME, THE LETTER OF CREDIT SUBLIMIT SHALL
BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 

(II)                                  IN THE EVENT THERE OCCURS ANY MANDATORY
REDEMPTION OF THE 2014 NOTES, THEN THE FACILITY WILL BE REDUCED BY A PERCENT
EQUAL TO THE PERCENT OF THE 2014 NOTES WHICH ARE MANDATORILY REDEEMED RELATIVE
TO THE TOTAL PRINCIPAL AMOUNT OF 2014 NOTES ORIGINALLY ISSUED.

 


(C)                                  APPLICATION OF COMMITMENT REDUCTIONS;
PAYMENT OF FEES.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF
ANY TERMINATION OR REDUCTION OF THE LETTER OF CREDIT SUBLIMIT OR THE COMMITMENTS
UNDER THIS SECTION 2.05.  UPON ANY REDUCTION OF THE COMMITMENTS, THE COMMITMENT
OF EACH LENDER SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE FACILITY ACCRUED UNTIL

 

42

--------------------------------------------------------------------------------


 


THE EFFECTIVE DATE OF ANY TERMINATION OF THE FACILITY SHALL BE PAID ON THE
EFFECTIVE DATE OF SUCH TERMINATION.

 


SECTION 2.06                    REPAYMENT OF LOANS.  BORROWER SHALL REPAY TO THE
LENDERS ON THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS
OUTSTANDING ON SUCH DATE.

 


SECTION 2.07                    INTEREST.  (A)  SUBJECT TO THE PROVISIONS OF
SECTION 2.07(B), (I) EACH EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER
ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE
RATE; AND (II) EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE.

 


(B)                                 (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN
IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER
AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER
BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)                                  IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY
LOAN) PAYABLE BY BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT
REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS SUCH
AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM
AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(III)                               UPON THE REQUEST OF THE REQUIRED LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, BORROWER SHALL PAY INTEREST ON THE PRINCIPAL
AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE
PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS.

 

(IV)                              ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.

 


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 


SECTION 2.08                    FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN
SECTIONS 2.03(I) AND (J):

 

(A)                                  COMMITMENT FEE.  BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A COMMITMENT FEE EQUAL TO THE APPLICABLE FEE RATE TIMES
THE ACTUAL DAILY AMOUNT BY WHICH THE FACILITY EXCEEDS THE SUM OF (I) THE
OUTSTANDING AMOUNT OF LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS. 
THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD,
INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN

 

43

--------------------------------------------------------------------------------


 

ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE
LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE LAST DAY OF THE
AVAILABILITY PERIOD.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN
ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE FEE RATE DURING ANY
QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE FEE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE FEE RATE WAS IN EFFECT.

 

(B)                                 OTHER FEES.  (I)  BORROWER SHALL PAY TO THE
ARRANGER AND THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS AND FOR
THE ACCOUNTS OF THE LENDERS FEES IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN
THE COMMITMENT LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT
BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

(II)                                  THE BORROWER SHALL PAY TO THE LENDERS SUCH
FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT
THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT
BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 


SECTION 2.09                    COMPUTATION OF INTEREST AND FEES.  ALL
COMPUTATIONS OF INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY
THE PRIME RATE SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE
CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND
INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED
(WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF
COMPUTED ON THE BASIS OF A 365-DAY YEAR).  INTEREST SHALL ACCRUE ON EACH LOAN
FOR THE DAY ON WHICH THE LOAN IS MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY
PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED
THAT ANY LOAN THAT IS REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT
TO SECTION 2.11(A), BEAR INTEREST FOR ONE DAY.  EACH DETERMINATION BY THE
ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.

 


SECTION 2.10                    EVIDENCE OF DEBT.  (A)  THE CREDIT EXTENSIONS
MADE BY EACH LENDER SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS
MAINTAINED BY SUCH LENDER AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE
OF BUSINESS.  THE ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE
CREDIT EXTENSIONS MADE BY THE LENDERS TO BORROWER AND THE INTEREST AND PAYMENTS
THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, BORROWER SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.

 

44

--------------------------------------------------------------------------------


 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SECTION 2.10(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


 


SECTION 2.11                    PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
CLAWBACK.

 


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY
BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE
ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT
LATER THAN 3:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER
APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED
BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER 3:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.  IF ANY PAYMENT TO BE MADE BY BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED ON COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.


 


(B)                                 PRESUMPTIONS BY ADMINISTRATIVE AGENT.


 

(I)                                     FUNDING BY LENDERS; PRESUMPTION BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR
RATE LOANS (OR, IN THE CASE OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO
1:00 P.M. ON THE DATE OF SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF
BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE
WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT,
IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE
TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER ON THE ONE HAND AND
BORROWER ON THE OTHER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER,
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY
CHARGED BY THE ADMINISTRATIVE AGENT IN

 

45

--------------------------------------------------------------------------------


 

CONNECTION WITH THE FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY
BORROWER, THE INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF BORROWER AND SUCH
LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO BORROWER
THE AMOUNT OF SUCH INTEREST PAID BY BORROWER FOR SUCH PERIOD.  IF SUCH LENDER
PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE AGENT, THEN THE
AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING. 
ANY PAYMENT BY BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM BORROWER MAY
HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.

 

(II)                                  PAYMENTS BY BORROWER; PRESUMPTIONS BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM BORROWER PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR AN L/C ISSUER HEREUNDER
THAT BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE
APPLICABLE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS
OR THE APPLICABLE L/C ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR THE APPLICABLE L/C ISSUER, IN IMMEDIATELY AVAILABLE FUNDS WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 


(C)                                  FAILURE TO SATISFY CONDITIONS PRECEDENT. 
IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO
BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS
ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)                                 OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS, TO FUND PARTICIPATIONS IN
LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE SEVERAL
AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH
PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO
DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS
PAYMENT UNDER SECTION 10.04(C).

 

46

--------------------------------------------------------------------------------


 


(E)                                  FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.


 


(F)                                    INSUFFICIENT FUNDS.  IF AT ANY TIME
INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO
PAY FULLY ALL AMOUNTS OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND
FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARD PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND L/C BORROWINGS THEN DUE TO SUCH PARTIES.


 


SECTION 2.12                    SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF (A) OBLIGATIONS DUE AND PAYABLE TO SUCH LENDER HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF ITS RATABLE SHARE
(ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS DUE AND
PAYABLE TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE
OBLIGATIONS DUE AND PAYABLE TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AT SUCH TIME) OF PAYMENTS ON ACCOUNT OF THE OBLIGATIONS DUE AND
PAYABLE TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME
OBTAINED BY ALL THE LENDERS AT SUCH TIME OR (B) OBLIGATIONS OWING (BUT NOT DUE
AND PAYABLE) TO SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH
TIME IN EXCESS OF ITS RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE
AMOUNT OF SUCH OBLIGATIONS OWING (BUT NOT DUE AND PAYABLE) TO SUCH LENDER AT
SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE OBLIGATIONS OWING (BUT NOT DUE AND
PAYABLE) TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH
TIME) OF PAYMENT ON ACCOUNT OF THE OBLIGATIONS OWING (BUT NOT DUE AND PAYABLE)
TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME
OBTAINED BY ALL OF THE LENDERS AT SUCH TIME THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF OBLIGATIONS THEN DUE AND PAYABLE TO THE LENDERS OR OWING (BUT NOT DUE AND
PAYABLE) TO THE LENDERS, AS THE CASE MAY BE, PROVIDED THAT:

 

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

 

(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (A) ANY PAYMENT MADE BY BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS
TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

47

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY


 


SECTION 3.01                    TAXES.

 


(A)                                  PAYMENTS FREE OF TAXES.  ANY AND ALL
PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF BORROWER HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR
WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF BORROWER
SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING
ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) BORROWER SHALL TIMELY PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY BORROWER.  WITHOUT
LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, BORROWER SHALL TIMELY PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  INDEMNIFICATION BY BORROWER.  BORROWER
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH L/C ISSUER,
WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED
TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, AND
ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO BORROWER BY A LENDER OR AN L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER OR AN L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY BORROWER TO
A GOVERNMENTAL AUTHORITY, BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER
EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  STATUS OF LENDERS.  ANY FOREIGN LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW
OF THE JURISDICTION IN WHICH BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY
TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT

 

48

--------------------------------------------------------------------------------


 


WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF
REQUESTED BY BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY BORROWER
OR THE ADMINISTRATIVE AGENT AS WILL ENABLE BORROWER OR THE ADMINISTRATIVE AGENT
TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, if Borrower is resident for
tax purposes in the United States, any Foreign Lender shall deliver to Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(I)                                     DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY,

 

(II)                                  DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI,

 

(III)                               IN THE CASE OF A FOREIGN LENDER CLAIMING THE
BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE
CODE, (A) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT
SHAREHOLDER” OF BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE,
OR (3) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF
THE CODE AND (B) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN,
OR

 

(IV)                              ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS
A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE LAW TO PERMIT BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 


(F)                                    TREATMENT OF CERTAIN REFUNDS.  IF THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY BORROWER OR WITH RESPECT TO WHICH BORROWER HAS
PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY BORROWER UNDER THIS SECTION WITH RESPECT TO THE
TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH L/C ISSUER, AS THE
CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH L/C ISSUER,
AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER (PLUS ANY PENALTIES, INTEREST
OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH L/C ISSUER IF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR SUCH L/C ISSUER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT, ANY

 

49

--------------------------------------------------------------------------------


 


LENDER OR ANY L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO BORROWER OR ANY
OTHER PERSON.


 


SECTION 3.02                    ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY
LAW HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT
IT IS UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE,
MAINTAIN OR FUND EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES
BASED UPON THE EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED
MATERIAL RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO
TAKE DEPOSITS OF, DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE
THEREOF BY SUCH LENDER TO BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY
OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO
CONVERT BASE RATE LOANS TO EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH
LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND BORROWER THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE,
BORROWER SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), PREPAY OR, IF APPLICABLE, CONVERT ALL EURODOLLAR RATE LOANS OF SUCH
LENDER TO BASE RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD
THEREFORE, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE
LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO
MAINTAIN SUCH EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION,
BORROWER SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.

 


SECTION 3.03                    INABILITY TO DETERMINE RATES.  IF THE REQUIRED
LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A
EURODOLLAR RATE LOAN OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR
DEPOSITS ARE NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR
MARKET FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE
LOAN, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE
EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED
EURODOLLAR RATE LOAN, OR (C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST
PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE
AGENT WILL PROMPTLY SO NOTIFY BORROWER AND EACH LENDER.  THEREAFTER, THE
OBLIGATION OF THE LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE
SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED
LENDERS) REVOKES SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, BORROWER MAY REVOKE
ANY PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF
EURODOLLAR RATE LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH
REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE
AMOUNT SPECIFIED THEREIN.

 


SECTION 3.04                    INCREASED COSTS; RESERVES ON EURODOLLAR RATE
LOANS.

 


(A)                                  INCREASED COSTS GENERALLY.  IF ANY CHANGE
IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT
CONTEMPLATED BY SECTION 3.04(E)) OR ANY L/C ISSUER;

 

50

--------------------------------------------------------------------------------


 

(II)                                  SUBJECT ANY LENDER OR ANY L/C ISSUER TO
ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF
CREDIT, ANY PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR RATE LOAN MADE
BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR SUCH L/C
ISSUER IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED
BY SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY
EXCLUDED TAX PAYABLE BY SUCH LENDER OR SUCH L/C ISSUER); OR

 

(III)                               IMPOSE ON ANY LENDER OR ANY L/C ISSUER OR
THE LONDON INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS
AGREEMENT OR EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT
OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, Borrower will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR ANY
L/C ISSUER DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR SUCH L/C
ISSUER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR SUCH L/C
ISSUER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH L/C
ISSUER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH
LENDER OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY,
SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH L/C ISSUER OR SUCH LENDER’S OR SUCH L/C
ISSUER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR SUCH L/C ISSUER’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME BORROWER WILL PAY TO SUCH LENDER OR SUCH L/C
ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR SUCH L/C ISSUER OR SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  CERTIFICATES FOR REIMBURSEMENT.  A
CERTIFICATE OF A LENDER OR AN L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR SUCH L/C ISSUER OR ITS HOLDING COMPANY,
AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND
DELIVERED TO BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL
PAY SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE
ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 DELAY IN REQUESTS.  FAILURE OR DELAY ON THE
PART OF ANY LENDER OR ANY L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION SHALL NOT

 

51

--------------------------------------------------------------------------------


 


CONSTITUTE A WAIVER OF SUCH LENDER’S OR SUCH L/C ISSUER’S RIGHT TO DEMAND SUCH
COMPENSATION, PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR AN L/C ISSUER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR
ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR
TO THE DATE THAT SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, NOTIFIES
BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS
AND OF SUCH LENDER’S OR SUCH L/C ISSUER’S INTENTION TO CLAIM COMPENSATION
THEREFORE (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL
BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


 


(E)                                  RESERVES ON EURODOLLAR RATE LOANS. 
BORROWER SHALL PAY TO EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO
MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR
INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY
LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH
EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO
SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH
DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE
ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED BORROWER SHALL HAVE RECEIVED
AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH
ADDITIONAL INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS
PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE
DUE AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.


 


SECTION 3.05                    COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, BORROWER
SHALL PROMPTLY COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY
LOSS, COST OR EXPENSE INCURRED BY IT AS A RESULT OF:

 

(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);

 

(B)                                 ANY FAILURE BY BORROWER (FOR A REASON OTHER
THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR
CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT
NOTIFIED BY BORROWER; OR

 

(C)                                  ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON
A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFORE AS A RESULT OF A
REQUEST BY BORROWER PURSUANT TO SECTION 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank

 

52

--------------------------------------------------------------------------------


 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

 


SECTION 3.06                    MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 


(A)                                  DESIGNATION OF A DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.04, OR BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE
PURSUANT TO SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER
OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,
BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 3.01 OR 3.04, AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED
FOR THE NOTICE PURSUANT TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE,
WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)                                 REPLACEMENT OF LENDERS.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 3.04, OR IF BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, BORROWER MAY REPLACE SUCH LENDER IN
ACCORDANCE WITH SECTION 10.13.


 


SECTION 3.07                    SURVIVAL.  ALL OF BORROWER’S OBLIGATIONS UNDER
THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.

 


ARTICLE IV


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


SECTION 4.01                    CONDITIONS OF INITIAL CREDIT EXTENSION.  THE
OBLIGATION OF EACH L/C ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT
EXTENSION HEREUNDER IS SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

 

(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR COPIES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE
OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING
DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS:

 

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT
AND THE GUARANTY, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE
AGENT, EACH LENDER AND BORROWER, TOGETHER WITH A NOTE OR NOTES EXECUTED BY
BORROWER IN FAVOR OF EACH LENDER REQUESTING A NOTE;

 

53

--------------------------------------------------------------------------------


 

(II)                                  THE PHYSICIAN NOMINEE PLEDGE EXECUTED BY
THE PHYSICIAN NOMINEE;

 

(III)                               THE ASSIGNABLE OPTION AGREEMENT DULY
EXECUTED BY PMS, PMG AND THE PHYSICIAN NOMINEE;

 

(IV)                              EVIDENCE THAT THE COLLATERAL AGREEMENT IN THE
FORM OF EXHIBIT B-1 TO THE COLLATERAL TRUSTEE HAS BEEN DULY EXECUTED BY EACH
LOAN PARTY, TOGETHER WITH EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT
ALL ACTIONS IT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE VALID AND
PERFECTED FIRST PRIORITY LIENS IN FAVOR OF THE COLLATERAL TRUSTEE ON THE
PROPERTY DESCRIBED IN THE COLLATERAL AGREEMENT HAVE BEEN TAKEN;

 

(V)                                 THE FIRST LIEN SECURITY AGREEMENT
(RECEIVABLES) IN THE FORM OF EXHIBIT B-2, DULY EXECUTED BY EACH LOAN PARTY,
TOGETHER WITH:

 

(A)                              RESULTS OF LIEN SEARCHES (INCLUDING A SEARCH AS
TO JUDGMENTS, PENDING LITIGATION AND TAX MATTERS), IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY THERETO, MADE AGAINST THE LOAN PARTIES UNDER THE UNIFORM
COMMERCIAL CODE (OR APPLICABLE JUDICIAL DOCKET) AS IN EFFECT IN ANY STATE IN
WHICH ANY OF THE ASSETS OF SUCH LOAN PARTY ARE LOCATED, INDICATING AMONG OTHER
THINGS THAT ITS ASSETS ARE FREE AND CLEAR OF ANY LIEN EXCEPT LIENS PERMITTED
UNDER THE LOAN DOCUMENTS,

 

(B)                                PROPER FINANCING STATEMENTS IN FORM
APPROPRIATE FOR FILING UNDER THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS
THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT THE LIENS CREATED UNDER THE FIRST LIEN SECURITY AGREEMENT (RECEIVABLES),
COVERING THE COLLATERAL DESCRIBED IN THE FIRST LIEN SECURITY AGREEMENT
(RECEIVABLES),

 

(C)                                COMPLETED REQUESTS FOR INFORMATION, DATED ON
OR BEFORE THE DATE OF THE INITIAL CREDIT EXTENSION, LISTING ALL EFFECTIVE
FINANCING STATEMENTS FILED IN THE JURISDICTIONS REFERRED TO IN CLAUSE (A) ABOVE
THAT NAME ANY LOAN PARTY AS DEBTOR, TOGETHER WITH COPIES OF SUCH OTHER FINANCING
STATEMENTS,

 

(D)                               THE DEPOSIT ACCOUNT CONTROL AGREEMENTS AS
REFERRED TO IN THE FIRST LIEN SECURITY AGREEMENT (RECEIVABLES) AND DULY EXECUTED
BY THE APPLICABLE LOAN PARTY AND DEPOSITORY BANK, IN EACH CASE PERFECTING LIENS
AGAINST SUCH ACCOUNTS IN ACCORDANCE WITH THE FIRST LIEN SECURITY AGREEMENT
(RECEIVABLES), AND THE ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE LOAN
PARTIES’ CASH MANAGEMENT SYSTEM WITH RESPECT TO MEDICAID/MEDICARE RECEIVABLES,
AND

 

(E)                                 EVIDENCE THAT ALL OTHER ACTION THAT THE
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE
LIENS CREATED UNDER THE FIRST LIEN SECURITY AGREEMENT (RECEIVABLES) HAS BEEN
TAKEN

 

54

--------------------------------------------------------------------------------


 

(INCLUDING RECEIPT OF DULY EXECUTED PAYOFF LETTERS AND UCC-3 TERMINATION
STATEMENTS) AND ALL FILING AND RECORDING FEES AND TAXES SHALL HAVE BEEN DULY
PAID,

 

(VI)                              EVIDENCE THAT FIRST LIEN DEEDS OF TRUST, TRUST
DEEDS, DEEDS TO SECURE DEBT, AND MORTGAGES COVERING THE PROPERTIES LISTED ON
SCHEDULE 4.01(A)(VI) (AS SUCH DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT
AND MORTGAGES MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED OR REPLACED
FORM TIME TO TIME, THE “MORTGAGES”), HAVE BEEN DULY EXECUTED, ACKNOWLEDGED AND
DELIVERED TO THE COLLATERAL TRUSTEE AND ARE IN FORM SUITABLE FOR FILING OR
RECORDING IN ALL FILING OR RECORDING OFFICES THAT THE COLLATERAL TRUSTEE OR THE
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE A VALID
FIRST AND SUBSISTING LIEN ON THE PROPERTY DESCRIBED THEREIN IN FAVOR OF THE
COLLATERAL TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES REFERRED TO THEREIN
AND THAT ALL FILING, DOCUMENTARY, STAMP, INTANGIBLE AND RECORDING TAXES AND FEES
HAVE BEEN PAID TOGETHER WITH ALL OF THE FOLLOWING TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT:  FULLY PAID TITLE INSURANCE POLICIES, OR BINDING MARKED
COMMITMENTS TO ISSUE SUCH POLICIES (THE “MORTGAGE POLICIES”), WITH ENDORSEMENTS
AND IN AMOUNTS REASONABLY ACCEPTABLE TO THE COLLATERAL TRUSTEE AND THE
ADMINISTRATIVE AGENT, ISSUED, COINSURED AND REINSURED BY TITLE INSURERS
REASONABLY ACCEPTABLE TO THE COLLATERAL TRUSTEE AND THE ADMINISTRATIVE AGENT,
INSURING THE MORTGAGES TO BE VALID FIRST AND SUBSISTING LIENS ON THE PROPERTY
DESCRIBED THEREIN, FREE AND CLEAR OF ALL DEFECTS (INCLUDING, BUT NOT LIMITED TO,
MECHANICS’ AND MATERIALMEN’S LIENS) AND ENCUMBRANCES, EXCEPTING ONLY PERMITTED
ENCUMBRANCES, AND PROVIDING FOR SUCH OTHER AFFIRMATIVE INSURANCE (INCLUDING
ENDORSEMENTS FOR FUTURE ADVANCES UNDER THE LOAN DOCUMENTS, FOR MECHANICS’ AND
MATERIALMEN’S LIENS AND FOR ZONING OF THE APPLICABLE PROPERTY) AND SUCH
COINSURANCE AND DIRECT ACCESS REINSURANCE AS THE COLLATERAL TRUSTEE AND THE
ADMINISTRATIVE AGENT MAY DEEM REASONABLY NECESSARY OR DESIRABLE, INCLUDING
EVIDENCE OF THE INSURANCE REQUIRED BY THE TERMS OF THE MORTGAGES;

 

(VII)                           SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH LOAN PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING
THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF
AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A
PARTY;

 

(VIII)                        SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS
DULY ORGANIZED OR FORMED, AND THAT BORROWER AND EACH LOAN PARTY IS VALIDLY
EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

55

--------------------------------------------------------------------------------


 

(IX)                                A FAVORABLE OPINION OF MILBANK, TWEED,
HADLEY & MCCLOY LLP, COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AS TO SUCH MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY REASONABLY REQUEST;

 

(X)                                   THE COLLATERAL AGENCY AGREEMENT, DULY
EXECUTED BY THE PARTIES THERETO;

 

(XI)                                THE INTERCREDITOR AGREEMENT, DULY EXECUTED
BY THE PARTIES THERETO;

 

(XII)                             A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH
LOAN PARTY EITHER (A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS
REQUIRED IN CONNECTION WITH THE CONSUMMATION BY SUCH LOAN PARTY OF THE
TRANSACTION AND THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(XIII)                          A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND
(B) HAVE BEEN SATISFIED AND (B) EXCEPT AS SET FORTH ON SCHEDULE 4.01(A)(XIII),
THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT ON BORROWER
AND THE GUARANTORS, TAKEN AS A WHOLE; AND INCLUDING A PRO FORMA COMPLIANCE
CERTIFICATE DEMONSTRATING COMPLIANCE WITH THE FINANCIAL COVENANTS LISTED IN
SECTION 7.11 CALCULATED AS OF MARCH 31, 2009 GIVING EFFECT TO THE TRANSACTION
AND IN RESPECT OF THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO ONLY,
CONSOLIDATED INTEREST EXPENSE ON A PRO FORMA BASIS AS IF THE 2014 NOTES, THIS
AGREEMENT, AND OBLIGATIONS UNDER EXISTING CAPITALIZED LEASES HAD BEEN
OUTSTANDING DURING THE TWELVE MONTH PERIOD ENDING MARCH 31, 2009;

 

(XIV)                         PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS OF
BORROWER AND ITS SUBSIDIARIES, TOGETHER WITH BROTMAN, DATED AS OF JULY 8, 2009,
AS AMENDED BY THE FINAL OFFERING MEMORANDUM, AND FORECASTS PREPARED BY
MANAGEMENT OF BORROWER, EACH IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW
STATEMENTS ON AN ANNUAL BASIS FOR EACH YEAR THROUGH 2013;

 

(XV)                            (A) THE ANNUAL (OR OTHER AUDITED) FINANCIAL
STATEMENTS OF EACH OF BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEARS ENDED
2006, 2007, AND 2008, (B) THE ANNUAL (OR OTHER AUDITED) FINANCIAL STATEMENTS OF
BROTMAN FOR THE FISCAL YEAR ENDED 2008, AND (C) INTERIM UNAUDITED FINANCIAL
STATEMENTS OF EACH OF BORROWER AND ITS SUBSIDIARIES DATED AS OF THE END OF THE
MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE;

 

56

--------------------------------------------------------------------------------


 

(XVI)                         CERTIFICATES ATTESTING TO THE SOLVENCY OF THE LOAN
PARTIES ON A CONSOLIDATED BASIS BEFORE AND AFTER GIVING EFFECT TO THE
TRANSACTION, FROM BORROWER’S CHIEF FINANCIAL OFFICER;

 

(XVII)                      EVIDENCE THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT,
TOGETHER WITH THE CERTIFICATES OF INSURANCE, NAMING U.S. BANK NATIONAL
ASSOCIATION, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE,
AS THE CASE MAY BE, UNDER ALL INSURANCE POLICIES MAINTAINED WITH RESPECT TO THE
ASSETS AND PROPERTIES OF THE LOAN PARTIES THAT CONSTITUTES COLLATERAL;

 

(XVIII)                   CERTIFIED COPIES OF EACH OF THE RELATED DOCUMENTS,
DULY EXECUTED BY THE PARTIES THERETO, TOGETHER WITH ALL AGREEMENTS, INSTRUMENTS
AND OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE ADMINISTRATIVE
AGENT SHALL REQUEST;

 

(XIX)                           THE PERFECTION CERTIFICATE, DULY EXECUTED BY THE
PARTIES THERETO;

 

(XX)                              A BORROWING BASE CERTIFICATE PREPARED AS OF
JUNE 30, 2009 DEMONSTRATING THE MAXIMUM AMOUNT OF LOANS AVAILABLE TO BORROWER;
AND

 

(XXI)                           EVIDENCE THAT EACH EXISTING CREDIT AGREEMENT HAS
BEEN, OR CONCURRENTLY WITH THE CLOSING DATE IS BEING, TERMINATED AND ALL
OBLIGATIONS THEREON SATISFIED IN FULL AND ALL LIENS SECURING OBLIGATIONS UNDER
EACH EXISTING CREDIT AGREEMENT HAVE BEEN, OR CONCURRENTLY WITH THE CLOSING DATE
ARE BEING, RELEASED.

 

(B)                                 (I)  ALL FEES REQUIRED TO BE PAID TO THE
ADMINISTRATIVE AGENT AND THE ARRANGER ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID, INCLUDING AS CONTEMPLATED BY THE COMMITMENT LETTER, AND (II) ALL FEES
REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN
PAID.

 

(C)                                  UNLESS WAIVED BY THE ADMINISTRATIVE AGENT,
BORROWER SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE
ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE,
PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL
CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
BORROWER AND THE ADMINISTRATIVE AGENT).

 

(D)                                 (I)  IN CONNECTION WITH ANY AND ALL JUDGMENT
LIENS SHOWN OF RECORD AS A LIEN AGAINST ANY REAL OR PERSONAL PROPERTY OF ANY
LOAN PARTY, BORROWER SHALL HAVE PROVIDED THE ADMINISTRATIVE AGENT EVIDENCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT THAT SUCH JUDGMENT LIEN HAS
BEEN SATISFIED OR THAT THE APPLICABLE LOAN PARTY HAS, OR IS DILIGENTLY PURSUING,
A RELEASE OF LIEN TO BE FILED IN ALL PUBLIC RECORDS, LIEN; AND (II) IN
CONNECTION WITH ANY AND ALL STATE AND FEDERAL TAX LIENS SHOWN OF RECORD AS A
LIEN AGAINST ANY LOAN PARTY’S PERSONAL OR REAL PROPERTY, BORROWER SHALL HAVE
DELIVERED TO THE

 

57

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT EVIDENCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT THAT EACH
SUCH TAX LIEN HAS BEEN SATISFIED AND THAT THE APPLICABLE LOAN PARTY HAS, OR IS
DILIGENTLY PURSUING, A RELEASE OF LIEN TO BE FILED IN ALL PUBLIC RECORDS.

 

(E)                                  CONCURRENT WITH THE CLOSING OF THE
FACILITY, BORROWER SHALL HAVE ISSUED THE 2014 NOTES IN AN AGGREGATE PRINCIPAL
AMOUNT OF $160,000,000 PURSUANT TO, AND IN ACCORDANCE WITH, THE INDENTURE.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

SECTION 4.02                    Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (TO THE EXTENT
ANY SUCH REPRESENTATION OR WARRANTY IS NOT OTHERWISE QUALIFIED BY THE CONCEPT OF
“MATERIALITY”) ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND
EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTIONS 5.05(A) AND (B) SHALL BE DEEMED TO REFER TO THE
MOST RECENT STATEMENTS FURNISHED PURSUANT TO SECTIONS 6.01(A) AND (B),
RESPECTIVELY.

 

(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

 

(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE APPLICABLE L/C ISSUER, SHALL HAVE RECEIVED A REQUEST FOR CREDIT
EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 

(D)                                 AFTER GIVING EFFECT TO SUCH CREDIT
EXTENSION, THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (1) THE
FACILITY MINUS THE L/C RESERVE AND (2) THE BORROWING BASE.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

58

--------------------------------------------------------------------------------


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

Borrower represents and warrants to the Administrative Agent and the Lenders
that:


 

SECTION 5.01                    Existence, Qualification and Power.  Each Loan
Party and each Pledged Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and Related
Documents to which it is a party and consummate the Transaction, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 


SECTION 5.02                    AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT AND RELATED
DOCUMENT TO WHICH SUCH PERSON IS OR IS TO BE A PARTY HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION, AND DO NOT AND WILL
NOT (A) CONTRAVENE THE TERMS OF ANY OF SUCH PERSON’S ORGANIZATION DOCUMENTS;
(B) CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION
OF ANY LIEN UNDER, OR REQUIRE ANY PAYMENT TO BE MADE UNDER (I) ANY CONTRACTUAL
OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON OR THE
PROPERTIES OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES OR (II) ANY ORDER,
INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD
TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT; OR (C) VIOLATE ANY LAW.

 


SECTION 5.03                    GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO
APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR
REQUIRED IN CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR
ENFORCEMENT AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR RELATED DOCUMENT, OR FOR THE CONSUMMATION OF THE TRANSACTION, (B) THE GRANT
BY ANY LOAN PARTY OF THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL
DOCUMENTS, (C) THE PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE
COLLATERAL DOCUMENTS (INCLUDING THE FIRST PRIORITY NATURE THEREOF) OR (D) THE
EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ITS RIGHTS UNDER THE LOAN
DOCUMENTS OR THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE
COLLATERAL DOCUMENTS, EXCEPT FILINGS UNDER THE UCC AND/OR THE ASSIGNMENT OF
CLAIMS ACT AND/OR INFORMATIONAL FILINGS WITH GOVERNMENTAL AUTHORITIES UNDER
APPLICABLE HEALTHCARE LAWS.

 


SECTION 5.04                    BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND
EACH OTHER LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY
EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT
CONSTITUTES, AND EACH OTHER LOAN DOCUMENT

 

59

--------------------------------------------------------------------------------


 


WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH
LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT IS PARTY THERETO IN
ACCORDANCE WITH ITS TERMS.

 


SECTION 5.05                    FINANCIAL STATEMENTS; NO MATERIAL ADVERSE
EFFECT.  (A)  THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION
OF BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,
DIRECT OR CONTINGENT, OF BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF,
INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.

 


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
BORROWER AND ITS SUBSIDIARIES DATED MARCH 31, 2009, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE
FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF
BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF
CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS.


 


(C)                                  EXCEPT AS SET FORTH ON
SCHEDULE 4.01(A)(XV), SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE
HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT
HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 THE CONSOLIDATED AND CONSOLIDATING
FORECASTED BALANCE SHEET, STATEMENTS OF INCOME AND CASH FLOWS OF BORROWER AND
ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION 4.01 OR SECTION 6.01(D) WERE
PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH
ASSUMPTIONS WERE FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF
DELIVERY OF SUCH FORECASTS, AND REPRESENTED, AT THE TIME OF DELIVERY, BORROWER’
BEST ESTIMATE OF ITS FUTURE FINANCIAL CONDITION AND PERFORMANCE.


 


SECTION 5.06                    LITIGATION.  THERE ARE NO ACTIONS, SUITS,
PROCEEDINGS, CLAIMS OR DISPUTES PENDING OR, TO THE KNOWLEDGE OF BORROWER AFTER
DUE AND DILIGENT INVESTIGATION, THREATENED OR CONTEMPLATED, AT LAW, IN EQUITY,
IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST BORROWER, ANY
OTHER LOAN PARTY OR ANY PLEDGED SUBSIDIARY OR AGAINST ANY OF THEIR PROPERTIES OR
REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY RELATED DOCUMENT, (B) EXCEPT AS DISCLOSED ON SCHEDULE 5.06(B),
PURPORT TO AFFECT OR PERTAIN TO THE CONSUMMATION OF THE TRANSACTION OR
(C) EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.06(C), EITHER INDIVIDUALLY OR
IN THE AGGREGATE, IF DETERMINED ADVERSELY, COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 


SECTION 5.07                    NO DEFAULT.  SCHEDULE 5.07 SETS FORTH A COMPLETE
AND ACCURATE LIST OF ALL MATERIAL CONTRACTS TO WHICH ANY LOAN PARTY IS A PARTY. 
NEITHER ANY LOAN PARTY NOR ANY PLEDGED SUBSIDIARY THEREOF IS IN DEFAULT UNDER OR
WITH RESPECT TO, OR A PARTY TO, ANY CONTRACTUAL OBLIGATION THAT COULD, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED

 

60

--------------------------------------------------------------------------------


 


TO HAVE A MATERIAL ADVERSE EFFECT, OTHER THAN THE ASSERTION OF CERTAIN EVENTS OF
DEFAULT UNDER THE EXISTING CREDIT AGREEMENTS.  NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


SECTION 5.08                    OWNERSHIP OF PROPERTY; LIENS; INVESTMENTS.  (A) 
EACH LOAN PARTY AND EACH PLEDGED SUBSIDIARY HAS GOOD RECORD AND MARKETABLE TITLE
IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY
OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN
TITLE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 


(B)                                 SCHEDULE 5.08(B) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL LIENS ON THE PROPERTY OR ASSETS OF EACH LOAN PARTY AND EACH
PLEDGED SUBSIDIARY, SHOWING AS OF THE DATE HEREOF THE LIENHOLDER THEREOF, THE
PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR ASSETS
OF SUCH LOAN PARTY OR SUCH PLEDGED SUBSIDIARY SUBJECT THERETO.  THE PROPERTY OF
EACH LOAN PARTY AND EACH PLEDGED SUBSIDIARY IS SUBJECT TO NO LIENS, OTHER THAN
LIENS SET FORTH ON SCHEDULE 5.08(B), AND AS OTHERWISE PERMITTED BY SECTION 7.01.


 


(C)                                  SCHEDULE 5.08(C) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL REAL PROPERTY OWNED BY EACH LOAN PARTY AND EACH PLEDGED
SUBSIDIARY, SHOWING AS OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR OTHER
RELEVANT JURISDICTION, STATE AND RECORD OWNER THEREOF.  EACH LOAN PARTY AND EACH
PLEDGED SUBSIDIARY HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE TITLE TO THE
REAL PROPERTY OWNED BY SUCH LOAN PARTY OR SUCH PLEDGED SUBSIDIARY, FREE AND
CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.


 


(D)                                 (I)  SCHEDULE 5.08(D)(I) SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN
PARTY OR ANY PLEDGED SUBSIDIARY IS THE LESSEE, SHOWING AS OF THE DATE HEREOF THE
STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE LEGAL,
VALID AND BINDING OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.


 

(II)                                  SCHEDULE 5.08(D)(II) SETS FORTH A COMPLETE
AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN PARTY OR
ANY PLEDGED SUBSIDIARY IS THE LESSOR, SHOWING AS OF THE DATE HEREOF THE STREET
ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF.  EXCEPT AS SET FORTH ON SCHEDULE
5.08(D)(II), EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
LESSEE THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 


(E)                                  SCHEDULE 5.08(E) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL INVESTMENTS HELD BY ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY ON THE DATE HEREOF, SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR
OR ISSUER AND MATURITY, IF ANY, THEREOF.


 


SECTION 5.09                    ENVIRONMENTAL COMPLIANCE.  (A) (I) EACH OF THE
LOAN PARTIES AND EACH PLEDGED SUBSIDIARY IS IN COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS EXCEPT WHERE NON-COMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT; AND (II) ALL OPERATIONS OR ACTIVITIES UPON, OR
ANY USE, OCCUPANCY OR OPERATION OF THE REAL PROPERTY, ARE

 

61

--------------------------------------------------------------------------------


 


IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS EXCEPT WHERE NON-COMPLIANCE COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


(B)                                 NO LOAN PARTY HAS STORED, MANUFACTURED,
USED, GENERATED OR DUMPED ANY HAZARDOUS MATERIALS ON, IN, UNDER OR UPON ANY OF
THE REAL PROPERTY, EXCEPT FOR USES AND TEMPORARY STORAGE OF HAZARDOUS MATERIALS
REASONABLY NECESSARY TO THE CUSTOMARY OPERATION OF A GENERAL ACUTE CARE HOSPITAL
IN MATERIAL COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS.


 


(C)                                  NONE OF THE REAL PROPERTY IS LISTED OR
PROPOSED FOR LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN,
STATE OR LOCAL LIST OR IS ADJACENT TO ANY SUCH PROPERTY.


 


(D)                                 NO LOAN PARTY HAS EVER RECEIVED ANY WRITTEN
COMMUNICATION FROM A GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON THAT ALLEGES
THAT SUCH LOAN PARTY IS NOT IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS OR IS
OTHERWISE SUBJECT TO LIABILITY RELATING TO ENVIRONMENTAL LAWS;


 


(E)                                  THERE IS NO CLAIM PENDING OR, TO BORROWER’S
KNOWLEDGE, THREATENED AGAINST ANY LOAN PARTY OR ANY OF THE REAL PROPERTY, AND NO
MATERIAL WORK, REPAIRS, REMEDY, REMEDIATION, CLEAN-UP, CONSTRUCTION OR CAPITAL
EXPENDITURES ARE REQUIRED BY ANY ENVIRONMENTAL LAWS WITH RESPECT TO THE REAL
PROPERTY IN ORDER FOR THE CONTINUED LAWFUL USE OF THE REAL PROPERTY OPERATED BY
ANY LOAN PARTY AS OF THE CLOSING DATE, AS IT HAS BEEN AND IS CURRENTLY USED,
SUBJECT TO SUCH EXCEPTIONS THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(F)                                    EACH OF THE LOAN PARTIES IS IN COMPLIANCE
WITH OSHA REQUIREMENTS RESPECTING FRIABLE ASBESTOS, IF ANY, LOCATED ON THE REAL
PROPERTY, OR ANY PORTION THEREOF, EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT; AND IN THIS REGARD, EACH LOAN PARTY HAS PROPERLY
IMPLEMENTED AN OPERATIONS AND MAINTENANCE TRAINING PROGRAM WHERE REQUIRED FOR
CERTAIN OF ITS EMPLOYEES IN THE PROPER HANDLING AND REMOVAL OF ASBESTOS IN
COMPLIANCE WITH OSHA REQUIREMENTS EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT;


 


(G)                                 THERE ARE NO ABOVE OR UNDERGROUND STORAGE
TANKS LOCATED ON OR BENEATH THE REAL PROPERTY EXCEPT AS DISCLOSED ON
SCHEDULE 5.09.  ALL ABOVE OR UNDERGROUND STORAGE TANKS CURRENTLY OPERATED ON ANY
OF THE REAL PROPERTY BY ANY LOAN PARTY, IF ANY, ARE IN COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS, EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  FOR ANY UNDERGROUND STORAGE TANKS WHICH WERE FORMERLY
LOCATED ON ANY REAL PROPERTY, AND OF WHICH ANY LOAN PARTY HAS KNOWLEDGE, SUCH
TANKS WERE REMOVED OR CLOSED IN PLACE IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT, AND ANY REMEDIATION WORK REQUIRED AS A RESULT OF ANY RELEASE, LEAKAGE OR
DISCHARGE OF HAZARDOUS MATERIALS FROM SUCH TANKS OR RELATED LINES HAS BEEN FULLY
COMPLETED IN ACCORDANCE WITH ENVIRONMENTAL LAWS AND ACCEPTED BY THE APPLICABLE
GOVERNMENTAL AUTHORITY, SUBJECT TO SUCH EXCEPTIONS THAT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 5.10                    INSURANCE.  THE PROPERTIES OF BORROWER, EACH
OTHER LOAN PARTY AND EACH PLEDGED SUBSIDIARY ARE INSURED WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF BORROWER, IN SUCH AMOUNTS,
WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY
COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR

 

62

--------------------------------------------------------------------------------


 


PROPERTIES IN LOCALITIES WHERE BORROWER OR THE APPLICABLE LOAN PARTY OR PLEDGED
SUBSIDIARY OPERATES.

 


SECTION 5.11                    TAXES.  OTHER THAN AS SET FORTH ON
SCHEDULE 5.11, BORROWER, EACH OTHER LOAN PARTY AND EACH PLEDGED SUBSIDIARY HAVE
FILED ALL FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO
BE FILED, AND HAVE PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR
THEIR PROPERTIES, INCOME OR ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH
GAAP.  THERE IS NO PROPOSED TAX ASSESSMENT AGAINST BORROWER, ANY OTHER LOAN
PARTY OR ANY PLEDGED SUBSIDIARY THAT WOULD, IF MADE, HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER ANY LOAN PARTY NOR ANY PLEDGED SUBSIDIARY IS PARTY TO ANY TAX
SHARING AGREEMENT.

 


SECTION 5.12                    ERISA COMPLIANCE.  (A)  EACH PLAN IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE
CODE AND OTHER FEDERAL OR STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY
UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER
FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING PROCESSED BY
THE IRS WITH RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF BORROWER, NOTHING HAS
OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION. 
BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.

 


(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(C)                                  (I)  EXCEPT AS SET FORTH ON
SCHEDULE 5.12(C), NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER
THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER
BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR,
ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER BORROWER NOR
ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTION 4069 OR 4212(C) OF ERISA.


 


SECTION 5.13                    SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES. 
NO LOAN PARTY HAS ANY SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN
PART (A) OF SCHEDULE 5.13, AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH
SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE
OWNED BY A LOAN PARTY IN THE AMOUNTS SPECIFIED ON PART (A) OF SCHEDULE 5.13 FREE
AND CLEAR OF ALL LIENS EXCEPT THOSE CREATED UNDER THE COLLATERAL DOCUMENTS.  NO
LOAN PARTY HAS ANY EQUITY INVESTMENTS IN ANY OTHER CORPORATION OR ENTITY OTHER
THAN THOSE

 

63

--------------------------------------------------------------------------------


 


SPECIFICALLY DISCLOSED IN PART (B) OF SCHEDULE 5.13.  ALL OF THE OUTSTANDING
EQUITY INTERESTS IN BORROWER HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND
NON-ASSESSABLE AND BORROWER’S AUTHORIZED EQUITY INTERESTS ARE SET FORTH ON
PART (C) OF SCHEDULE 5.13.  SET FORTH ON PART (D) OF SCHEDULE 5.13 IS A COMPLETE
AND ACCURATE LIST OF ALL LOAN PARTIES, SHOWING AS OF THE CLOSING DATE (AS TO
EACH LOAN PARTY) THE JURISDICTION OF ITS INCORPORATION, THE ADDRESS OF ITS
PRINCIPAL PLACE OF BUSINESS AND ITS U.S. TAXPAYER IDENTIFICATION NUMBER OR, IN
THE CASE OF ANY NON-U.S. LOAN PARTY THAT DOES NOT HAVE A U.S. TAXPAYER
IDENTIFICATION NUMBER, ITS UNIQUE IDENTIFICATION NUMBER ISSUED TO IT BY THE
JURISDICTION OF ITS INCORPORATION.  THE COPY OF THE CHARTER OF EACH LOAN PARTY
AND EACH AMENDMENT THERETO PROVIDED PURSUANT TO SECTION 4.01(A)(VIII) IS A TRUE
AND CORRECT COPY OF EACH SUCH DOCUMENT, EACH OF WHICH IS VALID AND IN FULL FORCE
AND EFFECT.

 


SECTION 5.14                    MARGIN REGULATIONS; INVESTMENT COMPANY ACT. 
(A)  BORROWER IS NOT ENGAGED NOR WILL IT ENGAGE, PRINCIPALLY OR AS ONE OF ITS
IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK
(WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR
THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.

 


(B)                                 NONE OF BORROWER, ANY PERSON CONTROLLING
BORROWER, OR ANY SUBSIDIARY OF BORROWER IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 5.15                    DISCLOSURE.  BORROWER HAS DISCLOSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE
OR OTHER RESTRICTIONS TO WHICH IT OR ANY PLEDGED SUBSIDIARY OR ANY LOAN PARTY IS
SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER INFORMATION FURNISHED
(WHETHER IN WRITING OR ORALLY) BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE AS MODIFIED OR SUPPLEMENTED BY
OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR
OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;
PROVIDED THAT, WITH RESPECT TO PROJECTED INFORMATION, BORROWER REPRESENTS ONLY
THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED
TO BE REASONABLE AT THE TIME; IT BEING UNDERSTOOD THAT SUCH PROJECTIONS MAY VARY
FROM ACTUAL RESULTS AND THAT SUCH VARIATIONS MAY BE MATERIAL.

 


SECTION 5.16                    COMPLIANCE WITH LAWS.  EACH LOAN PARTY AND EACH
PLEDGED SUBSIDIARY IS IN COMPLIANCE IN ALL RESPECTS WITH THE REQUIREMENTS OF ALL
LAWS (INCLUDING ALL HEALTH CARE LAWS AND SEISMIC COMPLIANCE LAWS (GIVING EFFECT
TO ANY EXTENSIONS OR EXEMPTIONS THEN IN EXISTENCE), ALL APPLICABLE MEDICARE AND
MEDICAID RULES AND REGULATIONS, AND TO THE EXTENT APPLICABLE, THE CALIFORNIA
DEPARTMENT OF MANAGED CARE FINANCIAL SOLVENCY REGULATIONS) AND ALL ORDERS,
WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS PROPERTIES, EXCEPT IN
SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION
OR DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED OR (B) THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO MATERIAL OFFSETS HAVE BEEN ASSERTED AGAINST ANY LOAN PARTY BY ANY OBLIGOR
(INCLUDING BUT NOT LIMITED TO AMOUNTS DUE TO MEDICARE OR THE IRS).  NO CONDITION
EXISTS AND NO EVENT HAS OCCURRED WHICH, IN ITSELF OR WITH THE GIVING OF NOTICE
OR LAPSE OF TIME OR BOTH,

 

64

--------------------------------------------------------------------------------


 


WOULD RESULT IN THE SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE OR
NON-RENEWAL OF ANY MATERIAL GOVERNMENTAL CONSENT OR PERMIT APPLICABLE TO ANY
LOAN PARTY OR ANY FACILITY OWNED OR OPERATED BY IT.

 


SECTION 5.17                    INTELLECTUAL PROPERTY; LICENSES, ETC.  EACH LOAN
PARTY AND EACH PLEDGED SUBSIDIARY OWNS, OR POSSESSES THE RIGHT TO USE, ALL OF
THE TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS,
FRANCHISES, LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP
RIGHTS”) THAT ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE
BUSINESSES, WITHOUT CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON.  TO THE BEST
KNOWLEDGE OF BORROWER, NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS,
METHOD, SUBSTANCE, PART OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO
BE EMPLOYED, BY ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY INFRINGES UPON ANY
RIGHTS HELD BY ANY OTHER PERSON.  NO CLAIM OR LITIGATION REGARDING ANY OF THE
FOREGOING IS PENDING OR, TO THE BEST KNOWLEDGE OF BORROWER, THREATENED, WHICH,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


SECTION 5.18                    SOLVENCY.  EACH LOAN PARTY IS, TOGETHER WITH ITS
PLEDGED  SUBSIDIARIES ON A CONSOLIDATED BASIS, SOLVENT.

 


SECTION 5.19                    CASUALTY, ETC.  NEITHER THE BUSINESSES NOR THE
PROPERTIES OF ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY ARE AFFECTED BY ANY FIRE,
EXPLOSION, ACCIDENT, STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM,
HAIL, EARTHQUAKE, EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY
(WHETHER OR NOT COVERED BY INSURANCE) THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 5.20                    HEALTH CARE MATTERS.

 


(A)                                  PERMITS.  EACH LOAN PARTY AND EACH PLEDGED
SUBSIDIARY HAS IN EFFECT ALL MATERIAL PERMITS, INCLUDING, WITHOUT LIMITATION,
ALL MATERIAL PERMITS NECESSARY FOR IT TO OWN, LEASE OR OPERATE ITS PROPERTIES
AND OTHER ASSETS AND TO CARRY ON ITS BUSINESS AND OPERATIONS, INCLUDING ITS
PROVISION OF PROFESSIONAL SERVICES, AS PRESENTLY CONDUCTED.  ALL SUCH MATERIAL
PERMITS ARE IN FULL FORCE AND EFFECT AND THERE HAS OCCURRED NO DEFAULT UNDER, OR
VIOLATION OF, ANY SUCH MATERIAL PERMIT.


 


(B)                                 FILINGS.  ALL MATERIAL REPORTS, DOCUMENTS,
CLAIMS, NOTICES OR APPROVALS REQUIRED TO BE FILED, OBTAINED, MAINTAINED OR
FURNISHED TO ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH EACH LOAN PARTY’S AND
EACH PLEDGED SUBSIDIARY’S HEALTHCARE OPERATIONS, AS CURRENTLY CONDUCTED, HAVE
BEEN SO FILED, OBTAINED, MAINTAINED OR FURNISHED, AND ALL SUCH REPORTS,
DOCUMENTS, CLAIMS AND NOTICES WERE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS
ON THE DATE FILED (OR WERE CORRECTED IN OR SUPPLEMENTED BY A SUBSEQUENT FILING).


 


(C)                                  MATERIAL STATEMENTS.  NO LOAN PARTY NOR ANY
PLEDGED SUBSIDIARY, NOR ANY OFFICER, AFFILIATE, EMPLOYEE OR AGENT OF ANY LOAN
PARTY OR ANY PLEDGED SUBSIDIARY, HAS MADE AN UNTRUE STATEMENT OF A MATERIAL FACT
OR FRAUDULENT STATEMENT TO ANY GOVERNMENTAL AUTHORITY, FAILED TO DISCLOSE A
MATERIAL FACT REQUIRED TO ANY GOVERNMENTAL AUTHORITY, OR COMMITTED AN ACT, MADE
A STATEMENT, OR FAILED TO MAKE A STATEMENT THAT, AT THE TIME SUCH DISCLOSURE WAS
MADE, WOULD REASONABLY BE EXPECTED TO CONSTITUTE A VIOLATION OF ANY HEALTH CARE
LAW.  NO LOAN PARTY NOR ANY

 

65

--------------------------------------------------------------------------------


 


PLEDGED SUBSIDIARY, NOR ANY OFFICER, AFFILIATE OR EMPLOYEE OF ANY LOAN PARTY,
NOR TO ANY LOAN PARTY’S KNOWLEDGE, ANY AGENT OF ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY, HAS MADE ANY UNTRUE STATEMENT OF FACT REGARDING MATERIAL CLAIMS
INCURRED BUT NOT REPORTED.


 


(D)                                 BILLING.  EACH LOAN PARTY AND EACH PLEDGED
SUBSIDIARY HAS THE REQUISITE PROVIDER NUMBER OR OTHER PERMIT TO BILL THE
MEDICARE PROGRAM (TO THE EXTENT SUCH ENTITY PARTICIPATES IN THE MEDICARE
PROGRAM), THE RESPECTIVE MEDICAID PROGRAM IN THE STATE OR STATES IN WHICH SUCH
ENTITY OPERATES, AND ALL OTHER THIRD PARTY PAYOR PROGRAMS, INCLUDING BUT NOT
LIMITED TO CAPITATED CONTRACTS WITH MANAGED CARE ORGANIZATIONS, THAT EACH LOAN
PARTY AND EACH OF ITS SUBSIDIARIES CURRENTLY BILL.  THERE IS NO INVESTIGATION,
AUDIT, CLAIM REVIEW, OR OTHER ACTION PENDING, OR TO THE KNOWLEDGE OF ANY LOAN
PARTY OR PLEDGED SUBSIDIARY, THREATENED WHICH COULD RESULT IN A REVOCATION,
SUSPENSION, TERMINATION, PROBATION, RESTRICTION, LIMITATION, OR NON-RENEWAL OF
ANY THIRD PARTY PAYOR PROVIDER NUMBER OR RESULT IN ANY LOAN PARTY’S OR ANY
PLEDGED SUBSIDIARY’S EXCLUSION FROM ANY THIRD PARTY PAYOR PROGRAM.  NO LOAN
PARTY NOR ANY PLEDGED SUBSIDIARY HAS BILLED OR RECEIVED ANY PAYMENT OR
REIMBURSEMENT IN EXCESS OF AMOUNTS ALLOWED BY ANY HEALTH CARE LAW OR OTHER LAW,
EXCEPT OVERPAYMENTS RECEIVED AND REFUNDED IN THE ORDINARY COURSE OF BUSINESS.


 


(E)                                  PROCEEDINGS.  THERE ARE NO FACTS,
CIRCUMSTANCES OR CONDITIONS THAT WOULD REASONABLY BE EXPECTED TO FORM THE BASIS
FOR ANY MATERIAL INVESTIGATION, SUIT, CLAIM, AUDIT, ACTION (LEGAL OR REGULATORY)
OR PROCEEDING (LEGAL OR REGULATORY) BY A GOVERNMENTAL AUTHORITY AGAINST OR
AFFECTING ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY RELATING TO ANY OF THE HEALTH
CARE LAWS.


 


(F)                                    PROHIBITED TRANSACTIONS.  NEITHER THE
LOAN PARTIES NOR ANY PLEDGED SUBSIDIARY IS A PARTY TO ANY CONTRACT, LEASE
AGREEMENT OR OTHER ARRANGEMENT (INCLUDING ANY JOINT VENTURE OR CONSULTING
AGREEMENT) WITH ANY PHYSICIAN, HEALTH CARE FACILITY, HOSPITAL, NURSING FACILITY,
HOME HEALTH AGENCY OR OTHER PERSON WHO IS IN A POSITION TO MAKE OR INFLUENCE
REFERRALS TO OR OTHERWISE GENERATE BUSINESS TO PROVIDE SERVICES, LEASE SPACE,
LEASE EQUIPMENT OR ENGAGE IN ANY OTHER VENTURE OR ACTIVITY, OTHER THAN
AGREEMENTS WHICH ARE IN MATERIAL COMPLIANCE WITH ALL APPLICABLE HEALTH CARE LAWS
EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A SIGNIFICANT ADVERSE
EFFECT.  NEITHER THE LOAN PARTIES NOR ANY PLEDGED SUBSIDIARY, DIRECTLY OR
INDIRECTLY:  (1) OFFERED, PAID OR RECEIVED ANY REMUNERATION, IN CASH OR IN KIND,
TO, OR MADE ANY FINANCIAL ARRANGEMENTS WITH, ANY PAST, PRESENT OR POTENTIAL
PATIENT, SUPPLIER, MEDICAL STAFF MEMBER, REFERRAL SOURCE, CONTRACTOR OR THIRD
PARTY PAYOR OF THE LOAN PARTIES AND/OR ANY PLEDGED SUBSIDIARY IN ORDER TO
ILLEGALLY OBTAIN OR REFER BUSINESS OR RECEIVE PAYMENTS FROM SUCH PERSON;
(2) GIVEN, RECEIVED OR AGREED TO GIVE OR RECEIVE ANY ILLEGAL GIFT OR GRATUITOUS
PAYMENT OF ANY KIND, NATURE OR DESCRIPTION (WHETHER IN MONEY, PROPERTY OR
SERVICES) TO ANY PAST, PRESENT OR POTENTIAL PATIENT, SUPPLIER, CONTRACTOR, THIRD
PARTY PAYOR OR ANY OTHER PERSON; (3) MADE OR AGREED TO MAKE ANY CONTRIBUTION,
PAYMENT OR GIFT OF FUNDS OR PROPERTY TO, OR FOR THE PRIVATE USE OF, ANY
GOVERNMENTAL OFFICIAL, EMPLOYEE OR AGENT WHERE EITHER THE CONTRIBUTION, PAYMENT
OR GIFT OR THE PURPOSE OF SUCH CONTRIBUTION, PAYMENT OR GIFT IS OR WAS ILLEGAL
UNDER THE LAWS OF ANY GOVERNMENT ENTITY HAVING JURISDICTION OVER SUCH PAYMENT,
CONTRIBUTION OR GIFT; (4) ESTABLISHED OR MAINTAINED ANY UNRECORDED FUND OR ASSET
FOR ANY PURPOSE OR MADE ANY MISLEADING, FALSE OR ARTIFICIAL ENTRIES ON ANY OF
ITS BOOKS OR RECORDS FOR ANY REASON; OR (5) MADE, OR AGREED TO MAKE ANY PAYMENT
TO ANY PERSON WITH THE INTENTION OR UNDERSTANDING THAT ANY PART OF SUCH PAYMENT
WOULD BE USED OR WAS GIVEN FOR ANY PURPOSE OTHER THAN THAT DESCRIBED IN THE
DOCUMENTS SUPPORTING SUCH PAYMENT, EXCEPT IN ALL CASES AS COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A SIGNIFICANT ADVERSE EFFECT.

 

66

--------------------------------------------------------------------------------


 


(G)           MEDICARE/MEDICAID.  TO THE ACTUAL KNOWLEDGE OF BORROWER, THERE ARE
NO MEDICARE OR MEDICAID TERMINATION PROCEEDINGS UNDERWAY WITH RESPECT TO ANY OF
THE LOAN PARTIES, EACH APPLICABLE ENTITY MEETS THE MEDICARE CONDITIONS OF
PARTICIPATION AND NO EMPLOYEE OR INDEPENDENT CONTRACTOR TO ANY OF THE LOAN
PARTIES HAS BEEN EXCLUDED FROM PARTICIPATING IN MEDICARE OR MEDICAID OR ANY
SIMILAR FEDERAL PROGRAMS.


 


(H)           COMPLIANCE.  EACH LOAN PARTY POSSESSES AND IMPLEMENTS ALL
REQUISITE POLICIES AND PROCEDURES TO ENSURE THAT ALL ASPECTS OF LOAN PARTIES’
OPERATIONS, THEIR EMPLOYEES, AND ALL HEALTHCARE PROVIDERS UNDER CONTRACT WITH
ANY LOAN PARTY, COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE HEALTH CARE
LAWS.


 


SECTION 5.21       LABOR MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 5.21, THERE
ARE NO COLLECTIVE BARGAINING AGREEMENTS OR MULTIEMPLOYER PLANS COVERING THE
EMPLOYEES OF BORROWER, ANY OTHER LOAN PARTY OR ANY PLEDGED SUBSIDIARY AS OF THE
CLOSING DATE AND NEITHER BORROWER, ANY OTHER LOAN PARTY NOR ANY PLEDGED
SUBSIDIARY HAS SUFFERED ANY STRIKES, WALKOUTS, WORK STOPPAGES OR OTHER MATERIAL
LABOR DIFFICULTY WITHIN THE LAST FIVE YEARS.

 


SECTION 5.22       COLLATERAL DOCUMENTS.  THE PROVISIONS OF THE COLLATERAL
AGREEMENT AND THE MORTGAGES ARE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE RESPECTIVE SECURED PARTIES REFERRED TO THEREIN A
LEGAL, VALID AND ENFORCEABLE FIRST PRIORITY LIEN (SUBJECT TO CERTAIN LIENS
PERMITTED BY SECTION 7.01) ON ALL RIGHT, TITLE AND INTEREST OF THE RESPECTIVE
LOAN PARTIES IN THE RESPECTIVE PARI PASSU COLLATERAL.  THE PROVISIONS OF THE
FIRST LIEN SECURITY AGREEMENT (RECEIVABLES) ARE EFFECTIVE TO CREATE IN FAVOR OF
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES A LEGAL, VALID
AND ENFORCEABLE FIRST PRIORITY LIEN ON ALL RIGHT, TITLE AND INTEREST OF THE
RESPECTIVE LOAN PARTIES IN THE FIRST PRIORITY COLLATERAL.  EXCEPT FOR FILINGS
COMPLETED PRIOR TO THE CLOSING DATE AND AS CONTEMPLATED HEREBY AND BY THE
COLLATERAL DOCUMENTS, NO FILING OR OTHER ACTION WILL BE NECESSARY TO PERFECT OR
PROTECT THE LIENS REFERRED TO IN THE PRECEDING TWO SENTENCES.

 


SECTION 5.23       ADMINISTRATION OF ACCOUNTS.  THE ADMINISTRATIVE AGENT MAY
RELY, IN DETERMINING WHICH ACCOUNTS ARE ELIGIBLE ACCOUNTS, ON ALL STATEMENTS AND
REPRESENTATIONS MADE BY THE LOAN PARTIES WITH RESPECT THERETO.  BORROWER
WARRANTS, WITH RESPECT TO EACH ACCOUNT AT THE TIME IT IS SHOWN AS AN ELIGIBLE
ACCOUNT IN A BORROWING BASE CERTIFICATE, THAT:


 


(A)           IT IS GENUINE AND IN ALL RESPECTS WHAT IT PURPORTS TO BE, AND IS
NOT EVIDENCED BY A JUDGMENT;


 


(B)           IT ARISES OUT OF A COMPLETED, BONA FIDE SALE AND DELIVERY OF GOODS
OR RENDITION OF SERVICES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, AND SUBSTANTIALLY IN ACCORDANCE WITH ANY PURCHASE ORDER, CONTRACT OR
OTHER DOCUMENT RELATING THERETO;


 


(C)           IT IS FOR A SUM CERTAIN, MATURING AS STATED IN THE INVOICE
COVERING SUCH SALE OR RENDITION OF SERVICES, A COPY OF WHICH HAS BEEN FURNISHED
OR IS AVAILABLE TO THE ADMINISTRATIVE AGENT ON REQUEST;

 

67

--------------------------------------------------------------------------------


 


(D)           IT IS NOT (I) SUBJECT TO ANY LIEN (OTHER THAN THE ADMINISTRATIVE
AGENT’S LIEN OR LIENS PERMITTED UNDER SECTION 7.01(L) (WHICH LIENS SHALL BE
JUNIOR TO THE ADMINISTRATIVE AGENT’S LIEN)) OR (II) SUBJECT TO ANY OFFSET,
DEDUCTION, DEFENSE, DISPUTE, COUNTERCLAIM OR OTHER ADVERSE CONDITION EXCEPT IN
THE CASE OF SUBCLAUSE (II) AS ARISING IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND WHICH IN THE AGGREGATE ARE NOT MATERIAL;


 


(E)           THE APPLICABLE LOAN PARTY IS THE SOLE PAYEE OR REMITTANCE PARTY
SHOWN ON THE INVOICE AND EXCEPT WITH REGARD TO GOVERNMENTAL RECEIVABLES, NO
PURCHASE ORDER, AGREEMENT, DOCUMENT OR LAW RESTRICTS ASSIGNMENT OF THE ACCOUNT
TO THE ADMINISTRATIVE AGENT (REGARDLESS OF WHETHER, UNDER THE UCC, THE
RESTRICTION IS INEFFECTIVE);


 


(F)            NO EXTENSION, COMPROMISE, SETTLEMENT, MODIFICATION, CREDIT,
DEDUCTION OR RETURN HAS BEEN AUTHORIZED WITH RESPECT TO THE ACCOUNT, EXCEPT
DISCOUNTS OR ALLOWANCES GRANTED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE FOR PROMPT PAYMENT THAT ARE REFLECTED ON THE FACE OF THE
INVOICE RELATED THERETO AND IN THE REPORTS SUBMITTED TO THE ADMINISTRATIVE AGENT
HEREUNDER; AND


 


(G)           TO THE BORROWER’S ACTUAL KNOWLEDGE, (I) THERE ARE NO FACTS OR
CIRCUMSTANCES THAT ARE REASONABLY LIKELY TO IMPAIR THE ENFORCEABILITY OR
COLLECTIBILITY OF SUCH ACCOUNT; (II) THE ACCOUNT DEBTOR HAD THE CAPACITY TO
CONTRACT WHEN THE ACCOUNT AROSE, CONTINUES TO MEET THE APPLICABLE LOAN PARTY’S
CUSTOMARY CREDIT STANDARDS, IS SOLVENT, IS NOT CONTEMPLATING OR SUBJECT TO AN
INSOLVENCY PROCEEDING, AND HAS NOT FAILED, OR SUSPENDED OR CEASED DOING
BUSINESS; AND (III) THERE ARE NO PROCEEDINGS OR ACTIONS THREATENED OR PENDING
AGAINST ANY ACCOUNT DEBTOR THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE ACCOUNT DEBTOR’S FINANCIAL CONDITION.


 


SECTION 5.24       PHYSICIAN NOMINEE.  BORROWER HAS VERIFIED THAT THE PHYSICIAN
NOMINEE IS A PHYSICIAN LICENSED BY THE STATE OF CALIFORNIA AND THAT HE MAINTAINS
MALPRACTICE INSURANCE.  BORROWER HAS PERFORMED A BACKGROUND CHECK ON THE
PHYSICIAN NOMINEE AND THE RESULTS OF SUCH BACKGROUND CHECK WERE SATISFACTORY TO
BORROWER. TO BORROWER’S KNOWLEDGE, THE PHYSICIAN NOMINEE HAS NO JUDGMENTS AND
HAS NEVER DEFAULTED ANY LOANS OR OTHER OBLIGATIONS THAT WOULD BE EXPECTED TO BE
DISCOVERED IN BORROWER’S ORIGINAL BACKGROUND SEARCH.

 


SECTION 5.25       INDEBTEDNESS OF BROTMAN.  ALL INDEBTEDNESS OF BROTMAN IS
WITHOUT RECOURSE TO BORROWER OR ANY OTHER LOAN PARTY.

 


ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each other Loan
Party and each Pledged Subsidiary to:

 

68

--------------------------------------------------------------------------------


 


SECTION 6.01       FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT
AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE REQUIRED LENDERS:

 

(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF BORROWER (COMMENCING WITH THE FISCAL YEAR ENDED
SEPTEMBER 30, 2009), A CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF BORROWER
AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE
AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS
TO THE SCOPE OF SUCH AUDIT, AND TOGETHER WITH ANY LETTERS FROM SUCH ACCOUNTANTS
TO THE BOARD OF DIRECTORS OR MANAGEMENT OF BORROWER;

 

(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 60 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF BORROWER
(COMMENCING WITH THE FISCAL QUARTER ENDED JUNE 30, 2009), A CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES AS OF THE END OF
SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS
OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL
QUARTER AND FOR THE PORTION OF BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR (I) THE CORRESPONDING FISCAL
QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR AND (II) THE CORRESPONDING FISCAL QUARTER AND CORRESPONDING
PORTION OF THE FISCAL YEAR SET FORTH IN THE ANNUAL BUSINESS PLAN AND BUDGET
DELIVERED FOR SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED
STATEMENTS TO BE CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER, TREASURER OR CONTROLLER OF BORROWER AS FAIRLY PRESENTING THE FINANCIAL
CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF
BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

 

(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH OF THE FIRST 11 MONTHS OF EACH FISCAL YEAR OF BORROWER (COMMENCING
WITH THE FISCAL MONTH ENDED JUNE 30, 2009), A CONSOLIDATED AND CONSOLIDATING
BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH MONTH, AND
THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH MONTH AND FOR THE PORTION OF
BORROWER’S FISCAL YEAR THEN ENDED SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES (I) FOR THE CORRESPONDING MONTH OF THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR AND (II) THE CORRESPONDING
MONTH AND CORRESPONDING PORTION OF THE FISCAL YEAR SET FORTH IN THE ANNUAL
BUSINESS PLAN AND BUDGET DELIVERED FOR SUCH FISCAL YEAR, ALL IN REASONABLE
DETAIL, DULY CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER,
TREASURER OR CONTROLLER OF BORROWER;

 

69

--------------------------------------------------------------------------------


 

(D)           AS SOON AS AVAILABLE, BUT IN ANY EVENT AT LEAST 10 DAYS BEFORE THE
BEGINNING OF EACH FISCAL YEAR OF BORROWER, COMMENCING ON AND AFTER SEPTEMBER 30,
2010, AN ANNUAL BUDGET OF BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED AND
CONSOLIDATING BASIS, INCLUDING A FINANCIAL (CASH FLOW) BUDGET (I.E., A SCHEDULE
OF ANTICIPATED REVENUE AND EXPENDITURES) PREPARED ON A MONTHLY BASIS FOR THE
IMMEDIATELY FOLLOWING FISCAL YEAR; AND

 

(E)           BY THE 15TH DAY OF EACH MONTH, A BORROWING BASE CERTIFICATE
PREPARED AS OF THE CLOSE OF BUSINESS OF THE PREVIOUS MONTH, AND AT SUCH OTHER
TIMES AS THE ADMINISTRATIVE AGENT MAY REQUEST.  THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REVIEW AND, WITH WRITTEN NOTICE TO BORROWER, ADJUST ANY
CALCULATION IN A BORROWING BASE CERTIFICATE TO THE EXTENT THE CALCULATION IS NOT
MADE IN ACCORDANCE WITH THIS AGREEMENT OR DOES NOT ACCURATELY REFLECT THE L/C
RESERVE.

 

All consolidated financial information required to be delivered by Borrower
pursuant to this Section 6.01 shall be provided in the following two forms:
(a) consolidated information of Borrower and its Subsidiaries and (b) commencing
with the fiscal quarter ending June 30, 2009, consolidated information of
Borrower, its Subsidiaries and Brotman.

 


SECTION 6.02       CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER (EXCEPT THAT THE ITEMS DESCRIBED IN
CLAUSES (E), (F), (J), (L), (M), AND (N) OF THIS SECTION 6.02 SHALL BE DELIVERED
ONLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER), IN FORM AND
DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

 

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A) (COMMENCING WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2009), A CERTIFICATE OF ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS
AND STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFORE NO KNOWLEDGE WAS
OBTAINED OF ANY DEFAULT UNDER THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.11
OR, IF ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE AND STATUS OF SUCH
EVENT;

 

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B) (COMMENCING WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2009), A DULY
COMPLETED COMPLIANCE CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, TREASURER OR CONTROLLER OF BORROWER;

 

(C)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF ANY LOAN PARTY BY INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH THE ACCOUNTS OR BOOKS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY AUDIT OF ANY OF THEM;

 

(D)           MONTHLY, ON OR PRIOR TO THE THIRTIETH (30TH) DAY AFTER THE END OF
EACH CALENDAR MONTH, BORROWER SHALL PROVIDE A REPORT OF INCURRED BUT NOT
REPORTED ITEMS FOR SUCH MONTH, WHICH REPORT SHALL INCLUDE, BUT NOT BE LIMITED
TO, THE CLAIMS LAG ANALYSIS

 

70

--------------------------------------------------------------------------------


 

PREPARED BY BORROWER FOR PMG AND EACH OF ITS SUBSIDIARIES.  SUCH REPORTS SHALL
BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL BE
PREPARED USING THE PER-MEMBER-PER-MONTH METHOD, AND WILL INCLUDE ALL MEDICAL
EXPENSES;

 

(E)           PROMPTLY UPON RECEIPT THEREOF, COPIES OF ACTUARIAL REPORTS AS OF
MARCH 31 AND SEPTEMBER 30 OF EACH YEAR;

 

(F)            AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH FISCAL YEAR OF BORROWER, A REPORT SUMMARIZING THE INSURANCE COVERAGE
(SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND THE
PLEDGED SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY SPECIFY;

 

(G)           PROMPTLY, AND IN ANY EVENT WITHIN SEVEN BUSINESS DAYS AFTER
RECEIPT THEREOF BY ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY THEREOF, COPIES OF
EACH NOTICE OR OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY
IN ANY APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR
POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR
OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY THEREOF;

 

(H)           NOT LATER THAN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY
LOAN PARTY OR ANY PLEDGED SUBSIDIARY THEREOF, COPIES OF ALL NOTICES, REQUESTS
AND OTHER DOCUMENTS (INCLUDING AMENDMENTS, WAIVERS AND OTHER MODIFICATIONS)
(I) ALLEGING THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED OR
(II) PERTAINING TO ANY MATTER THAT IS OTHERWISE PROHIBITED UNDER THE TERMS OF
ANY LOAN DOCUMENT, IN EACH CASE SO RECEIVED UNDER OR PURSUANT TO ANY RELATED
DOCUMENT OR INSTRUMENT, INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND, FROM
TIME TO TIME UPON REQUEST BY THE ADMINISTRATIVE AGENT, SUCH INFORMATION AND
REPORTS REGARDING THE RELATED DOCUMENTS AND SUCH INSTRUMENTS, INDENTURES AND
LOAN AND CREDIT AND SIMILAR AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;

 

(I)            PROMPTLY AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF ANY
ACTION OR PROCEEDING AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY
PLEDGED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(J)            COPIES OF ALL REQUIRED OPERATING, MEDICAL OR PROVIDER LICENSES
REQUIRED UNDER APPLICABLE HEALTHCARE LAWS OF THE OPERATIONS OF ANY LOAN PARTY OR
PLEDGED SUBSIDIARY, AS THEY ARE RENEWED;

 

(K)           COPIES OF THE RESULTS OF ANY LICENSING SURVEY OR OTHER
GOVERNMENTAL AUTHORITY INSPECTION REPORT FOR ANY LOAN PARTY OR PLEDGED
SUBSIDIARY, WHICH HAVE NOT BEEN CORRECTED WITHIN APPLICABLE TIMEFRAMES, AND
DELIVERED TO THE BOARD OF DIRECTORS OF THE BORROWER NOTING ANY DEFICIENCY WITHIN
SEVEN (7) BUSINESS DAYS OF ITS DELIVERY TO SUCH BOARD;

 

(L)            QUARTERLY, ON OR PRIOR TO THE THIRTIETH (30TH) DAY FOLLOWING THE
END OF EACH FISCAL QUARTER, BORROWER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH
A SCHEDULE LISTING THE REVENUE FOR SUCH QUARTER OF EACH EXISTING CAPITATED
CONTRACT AND THE CORRESPONDING

 

71

--------------------------------------------------------------------------------


 

EXPIRATION DATE AND RENEWAL PERIOD FOR EACH SUCH CAPITATED CONTRACT AND A
LISTING OF EACH TERMINATED CAPITATED CONTRACT.

 

(M)          AS SOON AS AVAILABLE BUT NOT LATER THAN THIRTY (30) DAYS AFTER
SUBMISSION THEREOF TO THE CALIFORNIA DEPARTMENT OF MANAGED HEALTH CARE OR THE
CORRESPONDING AGENCY OF ANOTHER STATE AND/OR ANY OTHER APPLICABLE OR SUCCESSOR
STATE AGENCY OR BODY, EACH LOAN PARTY WILL PROVIDE THE ADMINISTRATIVE AGENT
(A) WRITTEN NOTICE OF ANY APPLICATION FOR, OR THE GRANT OF, ANY HEALTHCARE
SERVICE PLAN LICENSE AND (B) ALL REPORTS AND/OR FINANCIAL STATEMENTS REQUIRED
UNDER ANY SUCH LOAN PARTY’S HEALTHCARE SERVICE PLAN LICENSE, IF ANY; AND

 

(N)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL, LEGAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be

 

72

--------------------------------------------------------------------------------


 

clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

 


SECTION 6.03       NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER:

 

(A)           OF THE OCCURRENCE OF ANY DEFAULT; PROVIDED THAT ANY NOTICE
DELIVERED PURSUANT TO THIS SECTION 6.03(A) SHALL DESCRIBE WITH PARTICULARITY ANY
AND ALL PROVISIONS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT THAT HAVE BEEN
BREACHED;

 

(B)           OF ANY NOTICE DELIVERED TO ANY LOAN PARTY (OTHER THAN ANY NOTICE
THAT IS PURELY ADMINISTRATIVE), OR SENT BY OR ON BEHALF OF ANY LOAN PARTY, WITH
RESPECT TO THE NOTE DOCUMENTS (INCLUDING A COPY OF EACH SUCH NOTICE);

 

(C)           OF ANY MATTER THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY AND ANY GOVERNMENTAL
AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY,
INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;

 

(D)           OF THE OCCURRENCE OF ANY ERISA EVENT;

 

(E)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY;

 

(F)            OF ANY PREPAYMENT, REDEMPTION, DEFEASANCE OR REPURCHASE OF THE
2014 NOTES;

 

(G)           OF ANY INVESTIGATION OR AUDIT, OR PENDING PROCEEDINGS RELATING TO
ANY VIOLATION OR POTENTIAL VIOLATION BY ANY LOAN PARTY, ANY PLEDGED SUBSIDIARY,
OR ANY HEALTH CARE FACILITY TO WHICH A LOAN PARTY OR ANY PLEDGED SUBSIDIARY
PROVIDES SERVICES, OF ANY HEALTH CARE LAWS (INCLUDING, WITHOUT LIMITATION, ANY
INVESTIGATION OR AUDIT OR PROCEEDING INVOLVING VIOLATION OF ANY OF THE MEDICARE
AND/OR MEDICAID FRAUD AND ABUSE PROVISIONS) WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, IN EACH CASE PROMPTLY AFTER BORROWER HAS
NOTICE THEREOF;

 

73

--------------------------------------------------------------------------------


 

(H)           COPIES OF ANY WRITTEN RECOMMENDATION FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER REGULATORY BODY THAT ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY, OR ANY OBLIGOR TO WHICH ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY
PROVIDES SERVICES SHOULD HAVE ITS LICENSURE, PROVIDER OR SUPPLIER NUMBER, OR
ACCREDITATION SUSPENDED, REVOKED, OR LIMITED IN ANY MATERIAL WAY, OR HAVE ITS
ELIGIBILITY TO PARTICIPATE IN TRICARE, MEDICARE OR MEDICAID OR TO ACCEPT
ASSIGNMENTS OR RIGHTS TO REIMBURSEMENT UNDER TRICARE, MEDICAID OR MEDICARE
REGULATIONS SUSPENDED, REVOKED, OR MATERIALLY LIMITED IN ANY WAY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IN EACH CASE PROMPTLY
AFTER BORROWER HAS NOTICE THEREOF;

 

(I)            OF ANY CLAIM TO RECOVER ANY ALLEGED MATERIAL OVERPAYMENTS,
INCLUDING BY WAY OF OFFSET, WITH RESPECT TO ANY RECEIVABLES INCLUDING, WITHOUT
LIMITATION, PAYMENTS RECEIVED FROM TRICARE, MEDICARE, MEDICAID OR FROM ANY
PRIVATE INSURANCE CARRIER;

 

(J)            OF TERMINATION OF ELIGIBILITY OF ANY LOAN PARTY, ANY PLEDGED
SUBSIDIARY, OR ANY HEALTH CARE FACILITY TO WHICH ANY LOAN PARTY PROVIDES
SERVICES TO PARTICIPATE IN ANY REIMBURSEMENT PROGRAM OF ANY PRIVATE INSURANCE
CARRIER, MANAGED CARE OR SIMILAR ORGANIZATION, OR OTHER OBLIGOR APPLICABLE TO IT
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IN EACH
CASE PROMPTLY AFTER BORROWER HAS NOTICE THEREOF;

 

(K)           OF ANY REDUCTION IN THE LEVEL OF REIMBURSEMENT EXPECTED TO BE
RECEIVED WITH RESPECT TO ANY ACCOUNTS WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, PROMPTLY AFTER BORROWER HAS NOTICE THEREOF;

 

(L)            OF ANY REIMBURSEMENT PAYMENT CONTRACT OR PROCESS THAT RESULTS OR
IS REASONABLY EXPECTED TO RESULT IN ANY MATERIAL CLAIM AGAINST A LOAN PARTY OR
ANY PLEDGED SUBSIDIARY (INCLUDING ON ACCOUNT OF OVERPAYMENTS, SETTLEMENT
PAYMENTS, APPEALS, REPAYMENT PLAN REQUESTS); AND

 

(M)          OF ANY COMPLAINT, ORDER, CITATION OR NOTICE OF VIOLATION WITH
RESPECT TO, OR IF ANY LOAN PARTY BECOMES AWARE OF, (I) THE EXISTENCE OR ALLEGED
EXISTENCE OF WHICH ANY LOAN PARTY BECOMES AWARE, OF A VIOLATION OF ANY
APPLICABLE ENVIRONMENTAL LAW, (II) ANY RELEASE OF ANY HAZARDOUS MATERIAL INTO
THE ENVIRONMENT IN AN AMOUNT OR A CONCENTRATION FOR WHICH REPORTING,
INVESTIGATION, OR REMEDIATION IS REQUIRED UNDER ANY APPLICABLE ENVIRONMENTAL
LAW, (III) THE COMMENCEMENT OF ANY CLEANUP PURSUANT TO OR IN ACCORDANCE WITH ANY
APPLICABLE ENVIRONMENTAL LAW OF ANY HAZARDOUS MATERIALS, (IV) ANY PENDING
LEGISLATIVE OR THREATENED PROCEEDING FOR THE TERMINATION, SUSPENSION OR
NON-RENEWAL OF ANY PERMIT REQUIRED UNDER ANY APPLICABLE ENVIRONMENTAL LAW, AND
(V) ANY REAL PROPERTY THAT IS OR WILL BE SUBJECT TO A LIEN IMPOSED PURSUANT TO
ANY ENVIRONMENTAL LAW, WHICH IN EACH OF CASES (I) THROUGH (V) ABOVE,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of Borrower setting forth
details of the occurrence referred to therein and stating what action it has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

74

--------------------------------------------------------------------------------


 


SECTION 6.04       PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE AS THE SAME SHALL
BECOME DUE AND PAYABLE, ALL ITS OBLIGATIONS AND LIABILITIES, INCLUDING (A) ALL
TAX LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT OR ITS
PROPERTIES OR ASSETS, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP ARE BEING MAINTAINED BY BORROWER, ANY OTHER LOAN PARTY OR SUCH PLEDGED
SUBSIDIARY; (B) ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN
UPON ITS PROPERTY UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP ARE BEING MAINTAINED BY BORROWER, ANY OTHER LOAN PARTY OR SUCH PLEDGED
SUBSIDIARY; AND (C) ALL INDEBTEDNESS, AS AND WHEN DUE AND PAYABLE, BUT SUBJECT
TO ANY SUBORDINATION PROVISIONS CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING SUCH INDEBTEDNESS.

 


SECTION 6.05       PRESERVATION OF EXISTENCE, ETC.  (A)  PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION
PERMITTED BY SECTION 7.04 OR 7.05; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN
ALL RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE
IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND
(C) PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND
SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 6.06       MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE AND
PROTECT ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION
OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED; (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS
THEREOF EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; AND (C) USE THE STANDARD OF CARE TYPICAL IN THE
INDUSTRY IN THE OPERATION AND MAINTENANCE OF ITS FACILITIES.

 


SECTION 6.07       MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF BORROWER, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS,
OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR
CIRCUMSTANCES BY SUCH OTHER PERSONS AND PROVIDING FOR NOT LESS THAN 30 DAYS’
PRIOR NOTICE TO THE ADMINISTRATIVE AGENT OF TERMINATION, LAPSE OR CANCELLATION
OF SUCH INSURANCE.

 


SECTION 6.08       COMPLIANCE WITH LAWS.  (A)  COMPLY IN ALL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS (INCLUDING ALL HEALTH CARE LAWS, SEISMIC COMPLIANCE
LAWS (GIVING EFFECT TO ANY EXTENSIONS OR EXEMPTIONS THEN IN EXISTENCE), ALL
APPLICABLE MEDICARE AND MEDICAID RULES AND REGULATIONS, AND TO THE EXTENT
APPLICABLE, THE CALIFORNIA DEPARTMENT OF MANAGED CARE FINANCIAL SOLVENCY
REGULATIONS) AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR
TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN WHICH (I) SUCH
REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR (II) THE FAILURE
TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FOR
PURPOSES OF COMPLIANCE WITH THIS SECTION 6.08 BROTMAN SHALL BE DEEMED SUBJECT TO
THE REQUIREMENTS OF THIS SECTION 6.08(A) (PROVIDED, THAT SOLELY FOR PURPOSES OF
DETERMINING BROTMAN’S

 

75

--------------------------------------------------------------------------------


 


COMPLIANCE WITH THIS SECTION 6.08(A) (AND NOT FOR THE PURPOSE OF DETERMINING
COMPLIANCE BY ANY OTHER PERSON WITH SUCH SECTION), “MATERIAL ADVERSE EFFECT” AS
USED IN SECTION 6.08(A)(II) SHALL MEAN (A) A MATERIAL ADVERSE CHANGE IN, OR A
MATERIAL ADVERSE EFFECT UPON, THE OPERATIONS, BUSINESS, ASSETS, PROPERTIES,
LIABILITIES (ACTUAL OR CONTINGENT) OR CONDITION (FINANCIAL (AS DETERMINED BASED
ON THE CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES
(INCLUDING BROTMAN)) OR OTHERWISE) OF BORROWER AND ITS SUBSIDIARIES (INCLUDING
BROTMAN) TAKEN AS A WHOLE AND (B) THE ADDITIONAL MEANINGS ASSIGNED TO THE TERM
“MATERIAL ADVERSE EFFECT” IN CLAUSES (B) AND (C) IN THE DEFINITION THEREOF).

 


(B)           REGULARLY REVIEW AND REVISE THE POLICIES AND PROCEDURES OF THE
LOAN PARTIES AND THE PLEDGED SUBSIDIARIES TO ENSURE CONTINUING COMPLIANCE BY ALL
LOAN PARTIES AND THE PLEDGED SUBSIDIARIES, THEIR EMPLOYEES AND ALL HEALTHCARE
PROVIDERS UNDER CONTRACT WITH ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY WITH ALL
APPLICABLE HEALTH CARE LAWS AND MAINTAIN APPROPRIATE PROGRAMS AND PROCEDURES FOR
COMMUNICATING SUCH POLICIES AND PROCEDURES TO ALL EMPLOYEES OF ANY LOAN PARTY OR
ANY PLEDGED SUBSIDIARY AND HEALTHCARE PROVIDERS UNDER CONTRACT WITH ANY LOAN
PARTY OR ANY PLEDGED SUBSIDIARY AND FOR MAKING SURE THAT ALL EMPLOYEES OF ANY
LOAN PARTY OR ANY PLEDGED SUBSIDIARY ARE ABLE TO REPORT VIOLATIONS OF ANY HEALTH
CARE LAWS AND HAVE SUCH REPORTS ADEQUATELY ADDRESSED AND CORRECTED AS SOON AS
PRACTICABLE.


 


SECTION 6.09       BOOKS AND RECORDS.  (A) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF EACH LOAN PARTY OR EACH PLEDGED SUBSIDIARY,
AS THE CASE MAY BE; AND (B) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN
MATERIAL CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY HAVING REGULATORY JURISDICTION OVER EACH LOAN PARTY OR EACH PLEDGED
SUBSIDIARY, AS THE CASE MAY BE.

 


SECTION 6.10       INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, AND, TO THE EXTENT LEGALLY PERMITTED, TO EXAMINE ITS
CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS
THEREFROM, AND TO DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS WITH ITS DIRECTORS,
OFFICERS, AND INDEPENDENT PUBLIC ACCOUNTANTS, ALL AT THE EXPENSE OF BORROWER AND
AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE
REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO BORROWER; PROVIDED,
HOWEVER, THAT WHEN AN EVENT OF DEFAULT EXISTS, THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS)
MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF BORROWER AT ANY TIME DURING NORMAL
BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.  IF ADMINISTRATIVE AGENT OR ANY
LENDER SEEKS, AS PART OF ITS INSPECTION OR INFORMATION RIGHTS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENTS, ACCESS TO OR COPIES OF ANY PATIENT HEALTH INFORMATION
OR OTHER PRIVATE INFORMATION PROTECTED BY APPLICABLE LAW OR CONTRACTUAL
CONFIDENTIALITY PROVISIONS, SUCH PRIVATE OR CONFIDENTIAL INFORMATION SHALL BE
PROVIDED ONLY IN ACCORDANCE WITH APPLICABLE CONFIDENTIALITY SAFEGUARDS, IN
COMPLIANCE WITH APPLICABLE LAW AND ANY APPLICABLE CONTRACTUAL CONFIDENTIALITY 
COMMITMENTS.

 


SECTION 6.11       USE OF PROCEEDS.  USE THE PROCEEDS OF THE CREDIT EXTENSIONS
TO (I) REFINANCE EXISTING INDEBTEDNESS, (II) FUND WORKING CAPITAL, (III) FUND
PERMITTED INVESTMENTS AND RESTRICTED PAYMENTS AND (IV) FOR GENERAL CORPORATE
PURPOSES (OTHER THAN FOR

 

76

--------------------------------------------------------------------------------


 


REDEMPTION OF THE 2014 NOTES), IN EACH CASE, NOT IN CONTRAVENTION OF ANY LAW OR
OF ANY LOAN DOCUMENT.

 


SECTION 6.12       COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.  (A) 
UPON THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR INDIRECT SUBSIDIARY
(INCLUDING BROTMAN OR AMVI/PROSPECT, AS CONTEMPLATED BY THE DEFINITION OF
“SUBSIDIARY”) IF WHOLLY-OWNED BY ANY LOAN PARTY, OR IN THE EVENT THAT AFTER THE
CLOSING DATE ANY IMMATERIAL SUBSIDIARY CEASES TO BE AN IMMATERIAL SUBSIDIARY,
THEN BORROWER SHALL, AT BORROWER’S EXPENSE:

 

(I)            WITHIN 15 DAYS AFTER SUCH FORMATION, ACQUISITION OR OCCURRENCE,
CAUSE SUCH SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH
SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A GUARANTY, GUARANTY SUPPLEMENT, OR JOINDER IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE
OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS,

 

(II)           WITHIN 10 DAYS AFTER SUCH FORMATION, ACQUISITION OR OCCURRENCE,
FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE PERSONAL PROPERTIES AND
FEE INTERESTS IN REAL PROPERTIES OF SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO
THE ADMINISTRATIVE AGENT,

 

(III)          WITHIN 30 DAYS AFTER SUCH FORMATION, ACQUISITION OR OCCURRENCE,
CAUSE SUCH SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF
IT HAS NOT ALREADY DONE SO) TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH PERSONAL PROPERTY OF THE TYPE SUBJECT TO THE FIRST LIEN
SECURITY AGREEMENT (RECEIVABLES) AND TO THE COLLATERAL TRUSTEE IN RESPECT OF
SUCH REAL PROPERTY AND ALL OTHER SUCH PERSONAL PROPERTY, DEEDS OF TRUST, TRUST
DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, JOINDERS, AND OTHER SECURITY AND PLEDGE
AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE (INCLUDING DELIVERY OF ALL
PLEDGED EQUITY INTERESTS IN AND OF SUCH SUBSIDIARY TO THE COLLATERAL TRUSTEE,
AND OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION 4.01(A)), SECURING
PAYMENT OF ALL THE OBLIGATIONS OF SUCH SUBSIDIARY OR SUCH PARENT, AS THE CASE
MAY BE, UNDER THE LOAN DOCUMENTS (AS WELL AS ITS OBLIGATIONS IN RESPECT OF THE
2014 NOTES) AND CONSTITUTING FIRST PRIORITY LIENS ON ALL FIRST PRIORITY
COLLATERAL AND CONSTITUTING FIRST PRIORITY LIENS (PARI PASSU WITH THE INDENTURE
TRUSTEE FOR ITS BENEFIT AND THE BENEFIT OF THE NOTEHOLDERS) ON ALL PARI PASSU
COLLATERAL,

 

(IV)          WITHIN 45 DAYS AFTER SUCH FORMATION, ACQUISITION OR OCCURRENCE,
CAUSE SUCH SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF
IT HAS NOT ALREADY DONE SO) TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF
MORTGAGES, THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE
GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE
NECESSARY OR ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE, RESPECTIVELY, TO VEST IN (I) THE ADMINISTRATIVE AGENT VALID
AND SUBSISTING FIRST

 

77

--------------------------------------------------------------------------------


 

PRIORITY LIENS AND (II) THE COLLATERAL TRUSTEE (OR IN ANY REPRESENTATIVE OF THE
COLLATERAL TRUSTEE DESIGNATED BY IT) VALID AND SUBSISTING FIRST PRIORITY LIENS,
IN EACH CASE ON THE RESPECTIVE PROPERTIES PURPORTED TO BE SUBJECT TO THE DEEDS
OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND SECURITY AND PLEDGE
AGREEMENTS DELIVERED PURSUANT TO THIS SECTION 6.12, IN EACH CASE ENFORCEABLE
AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR TERMS,

 

(V)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL
TRUSTEE, WITHIN 60 DAYS AFTER SUCH FORMATION, ACQUISITION OR OCCURRENCE, DELIVER
TO THE ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (I), (III) AND (IV) ABOVE, AND AS TO SUCH OTHER MATTERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

 

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION, ACQUISITION OR
OCCURRENCE, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE
COLLATERAL TRUSTEE, IN EACH CASE IN ITS SOLE DISCRETION, TO THE ADMINISTRATIVE
AGENT OR THE COLLATERAL TRUSTEE, AS THE CASE MAY BE, WITH RESPECT TO EACH PARCEL
OF REAL PROPERTY OWNED BY THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR
ACQUISITION TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS,
PROPERTY CONDITION ASSESSMENTS AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN
SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT OR THE
COLLATERAL TRUSTEE, AS THE CASE MAY BE, PROVIDED, HOWEVER, THAT TO THE EXTENT
THAT ANY LOAN PARTY SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS
WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT
THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE, AS
THE CASE MAY BE.

 


(B)           UPON THE ACQUISITION OF ANY PROPERTY BY ANY LOAN PARTY, IF SUCH
PROPERTY, IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, SHALL NOT
ALREADY BE SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO
LIENS PERMITTED PURSUANT TO SECTION 7.01(I)) IN FAVOR OF THE ADMINISTRATIVE
AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) WITH RESPECT TO FIRST PRIORITY
COLLATERAL OR IN FAVOR OF THE COLLATERAL TRUSTEE (FOR THE BENEFIT OF THE SECURED
PARTIES REFERRED TO IN THE COLLATERAL AGENCY AGREEMENT) WITH RESPECT TO PARI
PASSU COLLATERAL, THEN BORROWER SHALL, AT BORROWER’S EXPENSE:  WITHIN 10 DAYS
AFTER SUCH ACQUISITION, FURNISH TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
TRUSTEE A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE, AND THEREAFTER WITHIN THE
RESPECTIVE TIME PERIODS SET FORTH IN SECTION 6.12(A)(III)-(A)(VI), TAKE ALL
RESPECTIVE ACTIONS SET FORTH IN EACH SUCH SUBSECTION WITH RESPECT TO SUCH
PROPERTY TO THE EXTENT SUCH LOAN PARTY IS ABLE TO DO SO WITHOUT VIOLATING THE
AGREEMENT EVIDENCING THE CAPITALIZED LEASES, SYNTHETIC LEASE OBLIGATIONS AND
PURCHASE MONEY OBLIGATIONS REFERRED TO IN SECTION 7.01(I),


 


(C)           AT ANY TIME UPON REQUEST OF THE ADMINISTRATIVE AGENT, PROMPTLY
EXECUTE AND DELIVER ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL
SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN
OBTAINING THE FULL BENEFITS OF, OR (AS APPLICABLE) IN PERFECTING AND PRESERVING
THE LIENS OF, SUCH GUARANTIES, DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE
DEBT, MORTGAGES, LEASEHOLD MORTGAGES, LEASEHOLD DEEDS OF TRUST, AND OTHER
SECURITY AND PLEDGE AGREEMENTS.

 

78

--------------------------------------------------------------------------------


 


SECTION 6.13       COMPLIANCE WITH ENVIRONMENTAL LAWS.  COMPLY, AND CAUSE ALL
LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING ITS PROPERTIES TO COMPLY, IN
ALL MATERIAL RESPECTS, WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS; OBTAIN AND RENEW ALL ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS
AND PROPERTIES; AND CONDUCT ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND
UNDERTAKE ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND
CLEAN UP ALL HAZARDOUS MATERIALS FROM ANY OF ITS PROPERTIES, IN ACCORDANCE WITH
THE REQUIREMENTS OF ALL ENVIRONMENTAL LAWS; PROVIDED, HOWEVER, THAT NEITHER
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH
CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO
DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE
RESERVES ARE BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES IN ACCORDANCE
WITH GAAP.

 


SECTION 6.14       PREPARATION OF ENVIRONMENTAL/SEISMIC REPORTS.  (A)  AT THE
REQUEST OF THE REQUIRED LENDERS FROM TIME TO TIME (WHICH REQUEST SHALL OCCUR NO
MORE THAN ONCE IN ANY 18-MONTH PERIOD), PROVIDE TO THE LENDERS WITHIN 90 DAYS
AFTER SUCH REQUEST, AT THE EXPENSE OF BORROWER, AN ENVIRONMENTAL SITE ASSESSMENT
REPORT FOR ANY OF ITS PROPERTIES DESCRIBED IN SUCH REQUEST, PREPARED BY AN
ENVIRONMENTAL CONSULTING FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING
THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY
COMPLIANCE, REMOVAL OR REMEDIAL ACTION IN CONNECTION WITH ANY HAZARDOUS
MATERIALS ON SUCH PROPERTIES; WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
IF THE ADMINISTRATIVE AGENT DETERMINES AT ANY TIME THAT A MATERIAL RISK EXISTS
THAT ANY SUCH REPORT WILL NOT BE PROVIDED WITHIN THE TIME REFERRED TO ABOVE, THE
ADMINISTRATIVE AGENT MAY RETAIN AN ENVIRONMENTAL CONSULTING FIRM TO PREPARE SUCH
REPORT AT THE EXPENSE OF BORROWER, AND BORROWER HEREBY GRANTS AND AGREES TO
CAUSE ANY LOAN PARTY THAT OWNS ANY PROPERTY DESCRIBED IN SUCH REQUEST TO GRANT
AT THE TIME OF SUCH REQUEST TO THE ADMINISTRATIVE AGENT, THE LENDERS, SUCH FIRM
AND ANY AGENTS OR REPRESENTATIVES THEREOF AN IRREVOCABLE NON-EXCLUSIVE LICENSE,
SUBJECT TO THE RIGHTS OF TENANTS, TO ENTER ONTO THEIR RESPECTIVE PROPERTIES TO
UNDERTAKE SUCH AN ASSESSMENT.

 


(B)           WITHIN 60 DAYS FOLLOWING ITS REQUEST THEREFORE (WHICH REQUEST
SHALL OCCUR NO MORE THAN ONCE IN ANY 18-MONTH PERIOD), BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT A WRITTEN EVALUATION AND REPORT WITH A CURRENT COST
ESTIMATE TO BRING THE REAL PROPERTIES DESCRIBED IN THE MORTGAGES INTO COMPLIANCE
WITH SEISMIC COMPLIANCE LAWS.


 


SECTION 6.15       FURTHER ASSURANCES.  (A)  PROMPTLY UPON REQUEST BY THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT,
(I) CORRECT ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN
DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF AND
(II) DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE,
REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, DEEDS, CERTIFICATES,
ASSURANCES AND OTHER INSTRUMENTS AS THE ADMINISTRATIVE AGENT, OR ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY REQUIRE FROM TIME TO TIME IN
ORDER TO (A) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS,
(B) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S
PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR HEREAFTER INTENDED
TO BE COVERED BY ANY OF THE COLLATERAL DOCUMENTS (IT BEING UNDERSTOOD THAT SUCH
LIENS ARE NOT INTENDED TO COVER LEASEHOLD INTERESTS IN REAL PROPERTY, TO THE
EXTENT NO LIEN ON SUCH LEASEHOLD INTEREST SECURES ANY OTHER INDEBTEDNESS OF THE
BORROWER OR ANY LOAN PARTY), (C) PERFECT AND MAINTAIN THE VALIDITY,
EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE
LIENS INTENDED TO BE CREATED THEREUNDER AND (D) ASSURE, CONVEY, GRANT, ASSIGN,
TRANSFER,

 

79

--------------------------------------------------------------------------------


 


PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE ADMINISTRATIVE AGENT AND
THE COLLATERAL TRUSTEE THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE
GRANTED TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE UNDER ANY
COLLATERAL DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH
ANY COLLATERAL DOCUMENT TO WHICH ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY IS OR
IS TO BE A PARTY, AND CAUSE EACH LOAN PARTY AND EACH PLEDGED SUBSIDIARY TO DO
SO.


 


(B)           IN THE EVENT THAT THE 2014 NOTES ARE REDEEMED OR DEFEASED IN FULL
OR ARE NO LONGER REQUIRED TO HAVE THE BENEFIT OF A LIEN IN THE PARI PASSU
COLLATERAL, BORROWER WILL TAKE ALL ACTIONS AND CAUSE ALL LOAN PARTIES TO TAKE
ALL ACTIONS AS THE ADMINISTRATIVE AGENT MAY REQUEST FOR THE ADMINISTRATIVE AGENT
TO OBTAIN THE SOLE PERFECTED FIRST PRIORITY LIEN ON THE PROPERTY CONSTITUTING
THE PARI PASSU COLLATERAL.


 


SECTION 6.16       COMPLIANCE WITH TERMS OF LEASEHOLDS.  MAKE ALL PAYMENTS AND
OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF REAL PROPERTY TO
WHICH ANY LOAN PARTY OR PLEDGED SUBSIDIARY IS A PARTY, KEEP SUCH LEASES IN FULL
FORCE AND EFFECT AND NOT ALLOW SUCH LEASES TO LAPSE OR BE TERMINATED OR ANY
RIGHTS TO RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED, NOTIFY THE
ADMINISTRATIVE AGENT OF ANY DEFAULT BY ANY PARTY WITH RESPECT TO SUCH LEASES AND
COOPERATE WITH THE ADMINISTRATIVE AGENT IN ALL RESPECTS TO CURE ANY SUCH
DEFAULT, AND CAUSE EACH LOAN PARTY AND EACH PLEDGED SUBSIDIARY TO DO SO, EXCEPT,
IN ANY CASE, WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 6.17       MATERIAL CONTRACTS.  PERFORM AND OBSERVE ALL THE TERMS AND
PROVISIONS OF EACH MATERIAL CONTRACT TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN
EACH SUCH MATERIAL CONTRACT IN FULL FORCE AND EFFECT, ENFORCE EACH SUCH MATERIAL
CONTRACT IN ACCORDANCE WITH ITS TERMS, TAKE ALL SUCH ACTION TO SUCH END AS MAY
BE FROM TIME TO TIME REQUESTED BY THE ADMINISTRATIVE AGENT AND, UPON REQUEST OF
THE ADMINISTRATIVE AGENT, MAKE TO EACH OTHER PARTY TO EACH SUCH MATERIAL
CONTRACT SUCH DEMANDS AND REQUESTS FOR INFORMATION AND REPORTS OR FOR ACTION AS
ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY IS ENTITLED TO MAKE UNDER SUCH MATERIAL
CONTRACT, AND CAUSE EACH LOAN PARTY AND EACH PLEDGED SUBSIDIARY TO DO SO.

 


SECTION 6.18       REPLACEMENT OF PHYSICIAN DESIGNEE.  IN THE EVENT THAT AT ANY
TIME (A) BORROWER OR ANY SUBSIDIARY OBTAINS ACTUAL KNOWLEDGE THAT THE PHYSICIAN
NOMINEE IS NOT SOLVENT, (B) THE PHYSICIAN NOMINEE INSTITUTES OR CONSENTS TO THE
INSTITUTION OF ANY PROCEEDING AGAINST HIM OR HIS ESTATE UNDER ANY DEBTOR RELIEF
LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (C) THE PHYSICIAN
NOMINEE CEASES TO BE DULY LICENSED TO PRACTICE IN THE MEDICAL INDUSTRY IN THE
STATE OF CALIFORNIA OR (D) THE PHYSICIAN NOMINEE CEASES TO BE DESIGNATED AS A
LICENSED PROFESSIONAL IN ACCORDANCE WITH THE CALIFORNIA PROFESSIONAL CORPORATION
ACT, BORROWER SHALL TAKE ALL ACTIONS AS ARE NECESSARY TO REPLACE THE PHYSICIAN
NOMINEE WITH A LICENSED PHYSICIAN IN THE STATE OF CALIFORNIA WHO IS A LICENSED
PROFESSIONAL IN ACCORDANCE WITH THE CALIFORNIA PROFESSIONAL CORPORATION ACT, WHO
IS SOLVENT AND WHO HAS NOT CONSENTED TO ANY PROCEEDING AGAINST HIM UNDER ANY
DEBTOR RELIEF LAW OR MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS.

 


SECTION 6.19       POST-CLOSING COVENANTS.  THE BORROWER SHALL TAKE, AND CAUSE
EACH OTHER APPLICABLE LOAN PARTY TO TAKE, ALL ACTIONS SET FORTH IN SECTION 4.15
OF THE COLLATERAL AGREEMENT AND IN SECTION 4.9 OF THE FIRST LIEN SECURITY
AGREEMENT (RECEIVABLES).

 

80

--------------------------------------------------------------------------------


 


ARTICLE VII

NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall Borrower permit any
other Loan Party or any Pledged Subsidiary, to, directly or indirectly:

 


SECTION 7.01       LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR SIGN OR FILE OR SUFFER TO EXIST UNDER THE UNIFORM COMMERCIAL CODE
OF ANY JURISDICTION A FINANCING STATEMENT THAT NAMES BORROWER, ANY OTHER LOAN
PARTY OR ANY PLEDGED SUBSIDIARY AS DEBTOR, OR ASSIGN ANY ACCOUNTS OR OTHER RIGHT
TO RECEIVE INCOME, OTHER THAN THE FOLLOWING:

 

(A)           LIENS PURSUANT TO ANY COLLATERAL DOCUMENT;

 

(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 5.08(B) (BUT NOT INCLUDING ANY LIENS REFERRED TO IN CLAUSE (M) BELOW)
AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED
THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT
INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.02(D), (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR
EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY
SECTION 7.02(D);

 

(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;

 

(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;

 

(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(G)           SURVEY EXCEPTIONS, ENCUMBRANCES, GROUND LEASES, EASEMENTS OR
RESERVATIONS OF, OR RIGHTS OF OTHERS FOR, LICENSES, RIGHTS OF WAY, SEWERS,
ELECTRIC LINES, TELEGRAPH AND TELEPHONE LINES AND OTHER SIMILAR PURPOSES, OR
ZONING, BUILDING CODES OR OTHER RESTRICTIONS (INCLUDING, WITHOUT LIMITATION,
MINOR DEFECTS OR IRREGULARITIES IN TITLE AND

 

81

--------------------------------------------------------------------------------


 

SIMILAR ENCUMBRANCES) AS TO THE USE OF REAL PROPERTIES OR LIENS INCIDENTAL TO
THE CONDUCT OF THE BUSINESS OF SUCH PERSON OR TO THE OWNERSHIP OF ITS PROPERTIES
WHICH DO NOT INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY ADVERSELY AFFECT THE
VALUE OF SAID PROPERTIES OR MATERIALLY IMPAIR THEIR USE IN THE OPERATION OF THE
BUSINESS OF SUCH PERSON;

 

(H)           JUDGMENT LIENS NOT GIVING RISE TO AN EVENT OF DEFAULT UNDER
SECTION 8.01(H);

 

(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(F);
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF
THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;

 

(J)            OTHER LIENS SECURING INDEBTEDNESS (OTHER THAN LETTERS OF CREDIT)
PERMITTED UNDER SECTION 7.02 OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $3,000,000, PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY
COLLATERAL (AS DEFINED IN THE FIRST LIEN SECURITY AGREEMENT (RECEIVABLES));

 

(K)           LIENS IN FAVOR OF ANY LENDER TO BROTMAN ON THE SHARES HELD BY
PROSPECT HOSPITAL ADVISORY SERVICES, INC. IN BROTMAN;

 

(L)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(I);

 

(M)          LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(J);

 

(N)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE
COLLATERAL AGENCY AGREEMENT, LIENS IN RESPECT OF THE COLLATERAL IN FAVOR OF THE
NOTEHOLDERS; AND

 

(O)           SO LONG AS THE 2014 NOTES ARE OUTSTANDING, WITHOUT DUPLICATION OF
THE LIENS LISTED ABOVE, LIENS IN RESPECT OF PARI PASSU COLLATERAL INCLUDED IN
“PERMITTED LIENS” AS DEFINED IN THE INDENTURE AS IN EFFECT ON THE DATE HEREOF.

 


SECTION 7.02       INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

 

(A)           OBLIGATIONS (CONTINGENT OR OTHERWISE) EXISTING OR ARISING UNDER
ANY SWAP CONTRACT, PROVIDED THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO
BY SUCH PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY
MITIGATING RISKS ASSOCIATED WITH FLUCTUATIONS IN INTEREST RATES OR FOREIGN
EXCHANGE RATES AND (II) SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION
EXONERATING THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON
OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;

 

(B)           INDEBTEDNESS OF A GUARANTOR OWED TO BORROWER OR ANOTHER GUARANTOR,
OR OWED BY BORROWER TO A GUARANTOR, WHICH INDEBTEDNESS SHALL BE SUBORDINATED IN
RIGHT OF PAYMENT;

 

(C)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

82

--------------------------------------------------------------------------------


 

(D)           INDEBTEDNESS (EXCLUSIVE OF LETTERS OF CREDIT REFERRED TO IN
CLAUSE (J) BELOW) OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.02 AND
ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT THE
AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE
PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES REASONABLY
INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL TO ANY
EXISTING COMMITMENTS UNUTILIZED THEREUNDER AND THE DIRECT OR ANY CONTINGENT
OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AS A RESULT OF OR IN CONNECTION
WITH SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION; AND PROVIDED, STILL
FURTHER, THAT THE TERMS RELATING TO PRINCIPAL AMOUNT, AMORTIZATION, MATURITY,
COLLATERAL (IF ANY) AND SUBORDINATION (IF ANY), AND OTHER MATERIAL TERMS TAKEN
AS A WHOLE, OF ANY SUCH REFINANCING, REFUNDING, RENEWING OR EXTENDING
INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT ISSUED IN
CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN ANY MATERIAL RESPECT TO THE LOAN
PARTIES OR PLEDGED SUBSIDIARIES, AS APPLICABLE, OR THE LENDERS THAN THE TERMS OF
ANY AGREEMENT OR INSTRUMENT GOVERNING THE INDEBTEDNESS BEING REFINANCED,
REFUNDED, RENEWED OR EXTENDED AND THE INTEREST RATE APPLICABLE TO ANY SUCH
REFINANCING, REFUNDING, RENEWING OR EXTENDING INDEBTEDNESS DOES NOT EXCEED THE
THEN APPLICABLE MARKET INTEREST RATE;

 

(E)           GUARANTEES OF BORROWER, ANY OTHER LOAN PARTY OR ANY PLEDGED
SUBSIDIARY IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF ANY LOAN
PARTY OR PLEDGED SUBSIDIARY;

 

(F)            INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS WITHIN
THE LIMITATIONS SET FORTH IN SECTION 7.01(I); PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT
EXCEED $5,000,000;

 

(G)           INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY OF BORROWER
AFTER THE DATE HEREOF IN ACCORDANCE WITH THE TERMS OF SECTION 7.03(H), WHICH
INDEBTEDNESS IS EXISTING AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF
BORROWER (OTHER THAN INDEBTEDNESS INCURRED SOLELY IN CONTEMPLATION OF SUCH
PERSON’S BECOMING A SUBSIDIARY OF BORROWER);

 

(H)           INDEBTEDNESS OF BORROWER AND THE GUARANTORS UNDER THE NOTE
DOCUMENTS IN A PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME $160,000,000 AND ANY
REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF, SUBJECT TO THE TERMS IN
THE PROVISOS IN CLAUSE (D) ABOVE;

 

(I)            CASH COLLATERALIZED LETTERS OF CREDIT IN AN AGGREGATE UNDRAWN
AMOUNT NOT TO EXCEED AT ANY TIME $2,000,000;

 

(J)            SWAP CONTRACTS ENTERED INTO TO HEDGE RISKS ARISING IN THE
ORDINARY COURSE OF BUSINESS AND NOT FOR SPECULATIVE PURPOSES; AND

 

(K)           INDEBTEDNESS (OTHER THAN LETTERS OF CREDIT OR GUARANTEES OF
INDEBTEDNESS OF BROTMAN OR ANY OF ITS SUBSIDIARIES, UNLESS BROTMAN IS A LOAN
PARTY) IN AN AGGREGATE

 

83

--------------------------------------------------------------------------------


 

PRINCIPAL AMOUNT NOT TO EXCEED (I) $7,500,000, TO THE EXTENT CONSOLIDATED
LEVERAGE RATIO ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE INCURRENCE OF
SUCH INDEBTEDNESS (OR PORTION THEREOF) WAS GREATER THAN 2.00:1.00 OR
(II) $15,000,000 TO THE EXTENT CONSOLIDATED LEVERAGE RATIO ON A PRO FORMA BASIS
AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS (OR PORTION THEREOF)
WAS LESS THAN OR EQUAL TO 2.00:1.00.

 


SECTION 7.03       INVESTMENTS.  MAKE OR HOLD ANY INVESTMENTS, EXCEPT:

 

(A)           INVESTMENTS HELD BY ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY IN
THE FORM OF CASH EQUIVALENTS;

 

(B)           (I) INVESTMENTS BY ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY IN
THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN AN EXCLUDED SUBSIDIARY) OUTSTANDING ON
THE DATE HEREOF AND (II) ADDITIONAL INVESTMENTS BY ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY IN LOAN PARTIES (OTHER THAN BORROWER);

 

(C)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT IN THE
ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL
SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT
REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;

 

(D)           GUARANTEES PERMITTED BY SECTION 7.02;

 

(E)           INVESTMENTS EXISTING ON THE DATE HEREOF (OTHER THAN THOSE REFERRED
TO IN SECTION 7.03(B)(I)) AND SET FORTH ON SCHEDULE 5.08(E);

 

(F)            INVESTMENTS BY BORROWER IN SWAP CONTRACTS PERMITTED UNDER
SECTION 7.02(A);

 

(G)           THE PURCHASE OR OTHER ACQUISITION OF ALL OF THE EQUITY INTERESTS
IN, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF, ANY PERSON THAT, UPON THE
CONSUMMATION THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY BORROWER OR ONE OR MORE
OF THE LOAN PARTIES (INCLUDING AS A RESULT OF A MERGER OR CONSOLIDATION);
PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER ACQUISITION MADE PURSUANT
TO THIS SECTION 7.03(G):

 

(I)            ANY SUCH NEWLY-CREATED OR ACQUIRED SUBSIDIARY SHALL COMPLY WITH
THE REQUIREMENTS OF SECTION 6.12;

 

(II)           THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY OF
WHICH IS TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE SUBSTANTIALLY THE
SAME LINES OF BUSINESS AS ONE OR MORE OF THE PRINCIPAL BUSINESSES OF BORROWER OR
ITS SUBSIDIARIES IN THE ORDINARY COURSE;

 

(III)          SUCH PURCHASE OR OTHER ACQUISITION SHALL NOT INCLUDE OR RESULT IN
ANY CONTINGENT LIABILITIES THAT COULD REASONABLY BE EXPECTED TO BE MATERIAL TO
THE BUSINESS, FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE PRO FORMA FOR SUCH PURCHASE OR OTHER ACQUISITION
(AS

 

84

--------------------------------------------------------------------------------


 

DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS (OR THE PERSONS PERFORMING
SIMILAR FUNCTIONS) OF BORROWER OR SUCH SUBSIDIARY IF THE BOARD OF DIRECTORS IS
OTHERWISE APPROVING SUCH TRANSACTION AND, IN EACH OTHER CASE, BY A RESPONSIBLE
OFFICER);

 

(IV)          THE TOTAL CASH AND NONCASH CONSIDERATION (INCLUDING ALL
INDEMNITIES, EARNOUTS AND OTHER CONTINGENT PAYMENT OBLIGATIONS TO, AND THE
AGGREGATE AMOUNTS PAID OR TO BE PAID UNDER NONCOMPETE, CONSULTING AND OTHER
AFFILIATED AGREEMENTS WITH, THE SELLERS THEREOF, ALL WRITE-DOWNS OF PROPERTY AND
RESERVES FOR LIABILITIES WITH RESPECT THERETO AND ALL ASSUMPTIONS OF DEBT,
LIABILITIES AND OTHER OBLIGATIONS IN CONNECTION THEREWITH BUT EXCLUDING ALL
EQUITY INTERESTS PERMITTED TO BE ISSUED UNDER THE TERMS OF THIS AGREEMENT ISSUED
OR TRANSFERRED TO THE SELLERS THEREOF) PAID BY OR ON BEHALF OF BORROWER AND SUCH
LOAN PARTIES FOR ANY SUCH PURCHASE OR OTHER ACQUISITION, WHEN AGGREGATED WITH
THE TOTAL CASH AND NONCASH CONSIDERATION PAID BY OR ON BEHALF OF BORROWER AND
SUCH LOAN PARTIES FOR ALL OTHER PURCHASES AND OTHER ACQUISITIONS MADE BY
BORROWER AND SUCH LOAN PARTIES PURSUANT TO THIS SECTION 7.03(G) DURING THE TERM
OF THIS AGREEMENT, SHALL NOT EXCEED $5,000,000;

 

(V)           (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, BORROWER AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11, SUCH COMPLIANCE
TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH PURCHASE OR OTHER ACQUISITION HAD BEEN
CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY;

 

(VI)          AT THE TIME SUCH PURCHASE OR OTHER ACQUISITION IS INITIALLY
ANNOUNCED, SUCH PURCHASE OR OTHER ACQUISITION IS MADE WITH THE PERMISSION OF THE
BOARD OF DIRECTORS OF THE PERSON FROM WHOM SUCH PURCHASE OR OTHER ACQUISITION IS
BEING MADE; AND

 

(VII)         BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY SUCH PURCHASE
OR OTHER ACQUISITION IS TO BE CONSUMMATED, A CERTIFICATE OF A RESPONSIBLE
OFFICER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS, CERTIFYING THAT ALL OF THE REQUIREMENTS SET
FORTH IN THIS SUBSECTION (G) HAVE BEEN SATISFIED OR WILL BE SATISFIED ON OR
PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;

 

(H)           INVESTMENTS BY LOAN PARTIES AND ANY PLEDGED SUBSIDIARY (OTHER THAN
AN EXCLUDED SUBSIDIARY) NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.03 IN AN
AGGREGATE AMOUNT NOT TO EXCEED $3,000,000 (WITH THE FAIR MARKET VALUE OF SUCH
INVESTMENT BEING MEASURED AT THE TIME MADE AND WITHOUT GIVING EFFECT TO
SUBSEQUENT CHANGES IN VALUE); PROVIDED THAT, WITH RESPECT TO EACH INVESTMENT
MADE PURSUANT TO THIS SECTION 7.03(H):

 

85

--------------------------------------------------------------------------------


 

(I)            SUCH INVESTMENT SHALL NOT INCLUDE OR RESULT IN ANY CONTINGENT
LIABILITIES THAT COULD REASONABLY BE EXPECTED TO BE MATERIAL TO THE BUSINESS,
FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS (OR
PERSONS PERFORMING SIMILAR FUNCTIONS) OF BORROWER OR SUCH SUBSIDIARY IF THE
BOARD OF DIRECTORS IS OTHERWISE APPROVING SUCH TRANSACTION AND, IN EACH OTHER
CASE, BY A RESPONSIBLE OFFICER);

 

(II)           SUCH INVESTMENT SHALL BE IN PROPERTY THAT IS PART OF, OR IN LINES
OF BUSINESS THAT ARE, SUBSTANTIALLY THE SAME LINES OF BUSINESS AS ONE OR MORE OF
THE PRINCIPAL BUSINESSES OF BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY
COURSE;

 

(III)          ANY DETERMINATION OF THE AMOUNT OF SUCH INVESTMENT SHALL INCLUDE
ALL CASH AND NONCASH CONSIDERATION (INCLUDING THE FAIR MARKET VALUE OF ALL
EQUITY INTERESTS ISSUED OR TRANSFERRED TO THE SELLERS THEREOF, ALL INDEMNITIES,
EARNOUTS AND OTHER CONTINGENT PAYMENT OBLIGATIONS TO, AND THE AGGREGATE AMOUNTS
PAID OR TO BE PAID UNDER NONCOMPETE, CONSULTING AND OTHER AFFILIATED AGREEMENTS
WITH THE SELLERS THEREOF, ALL WRITE-DOWNS OF PROPERTY AND RESERVES FOR
LIABILITIES WITH RESPECT THERETO AND ALL ASSUMPTIONS OF DEBT, LIABILITIES AND
OTHER OBLIGATIONS IN CONNECTION THEREWITH) PAID BY OR ON BEHALF OF THE
RESPECTIVE LOAN PARTY OR SUCH PLEDGED SUBSIDIARY IN CONNECTION WITH SUCH
INVESTMENT; AND

 

(IV)          (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, BORROWER AND THE OTHER LOAN PARTIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11, SUCH COMPLIANCE
TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH INVESTMENT HAD BEEN CONSUMMATED AS OF THE
FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY;

 

(I)            INVESTMENTS BY THE BORROWER IN BROTMAN IN THE FORM OF ONE OR MORE
SENIOR UNSECURED LOANS IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$10,000,000; PROVIDED THAT SUCH INVESTMENTS CAN EXCEED $10,000,000 IF SUCH
INVESTMENTS IN EXCESS OF $10,000,000 ARE FUNDED SOLELY WITH THE PROCEEDS OF
EQUITY INTERESTS OF THE BORROWER ISSUED AFTER THE DATE HEREOF, AND PROVIDED,
FURTHER, THAT IN EACH CASE SUCH INVESTMENTS ARE EVIDENCED BY A PROMISSORY NOTE
THAT HAS BEEN DULY PLEDGED AND DELIVERED TO THE COLLATERAL TRUSTEE PURSUANT TO
THE COLLATERAL AGREEMENT;

 

(J)            INVESTMENTS IN NUESTRA FAMILIA MEDICAL GROUP AND AMVI/PROSPECT IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES; AND

 

(K)           OTHER INVESTMENTS NOT EXCEEDING $3,000,000 IN THE AGGREGATE IN ANY
FISCAL YEAR OF BORROWER.

 

86

--------------------------------------------------------------------------------


 


SECTION 7.04       FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE
WITH OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW
OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG
AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM:

 

(A)           OTHER THAN WHERE PROHIBITED UNDER APPLICABLE LAW (INCLUDING HEALTH
CARE LAW), ANY SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) MAY MERGE WITH
(I) BORROWER, PROVIDED THAT BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY LOAN
PARTY (OTHER THAN BORROWER) IS MERGING WITH ANOTHER SUBSIDIARY, SUCH LOAN PARTY
SHALL BE THE CONTINUING OR SURVIVING PERSON;

 

(B)           TO THE EXTENT PERMITTED UNDER ALL APPLICABLE LAW, ANY SUBSIDIARY
MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO BORROWER OR TO ANOTHER LOAN PARTY;

 

(C)           IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03,
ANY SUBSIDIARY OF BORROWER (OTHER THAN AN EXCLUDED SUBSIDIARY) MAY MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT; PROVIDED THAT (I) THE PERSON SURVIVING SUCH MERGER SHALL BE
A WHOLLY-OWNED SUBSIDIARY OF BORROWER AND (II) IN THE CASE OF ANY SUCH MERGER TO
WHICH ANY LOAN PARTY (OTHER THAN BORROWER) IS A PARTY, SUCH LOAN PARTY IS THE
SURVIVING PERSON; AND

 

(D)           SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM, ANY SUBSIDIARY OF BORROWER (OTHER THAN PMG OR AN EXCLUDED
SUBSIDIARY) MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED, HOWEVER, THAT IN
EACH CASE, IMMEDIATELY AFTER GIVING EFFECT THERETO IN THE CASE OF ANY SUCH
MERGER TO WHICH ANY LOAN PARTY IS A PARTY, SUCH LOAN PARTY IS THE SURVIVING
CORPORATION.

 


SECTION 7.05       DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY
AGREEMENT TO MAKE ANY DISPOSITION, EXCEPT:

 

(A)           DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

 

(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

 

(C)           DISPOSITIONS OF EQUIPMENT TO THE EXTENT THAT (I) SUCH PROPERTY IS
EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY
OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE
PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

 

(D)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO BORROWER OR TO A
WHOLLY-OWNED SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY); PROVIDED THAT IF
THE TRANSFEROR OF SUCH PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF MUST
EITHER BE BORROWER OR A GUARANTOR;

 

87

--------------------------------------------------------------------------------


 

(E)           DISPOSITIONS PERMITTED BY SECTION 7.04; AND

 

(F)            AS LONG AS THE 2014 NOTES ARE OUTSTANDING, DISPOSITIONS OF PARI
PASSU COLLATERAL TO THE EXTENT PERMITTED BY THE INDENTURE AS IN EFFECT ON THE
DATE HEREOF;

 

(G)           DISPOSITIONS (OTHER THAN OF REAL PROPERTY) BY BORROWER AND ANY OF
ITS SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05; PROVIDED THAT
(I) AT THE TIME OF SUCH DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT FROM
SUCH DISPOSITION AND (II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF
IN RELIANCE ON THIS CLAUSE (G) IN ANY FISCAL YEAR SHALL NOT EXCEED $5,000,000;

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(g) shall be for fair market value.

 


SECTION 7.06       RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO DO SO, OR ISSUE OR SELL ANY EQUITY INTERESTS OR ACCEPT ANY CAPITAL
CONTRIBUTIONS, EXCEPT THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF ANY ACTION DESCRIBED BELOW OR WOULD RESULT THEREFROM:

 

(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO (I) BORROWER AND
(II) ANY SUBSIDIARIES OF BORROWER THAT ARE GUARANTORS;

 

(B)           BORROWER AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
COMMON EQUITY INTERESTS OF SUCH PERSON;

 

(C)           RESTRICTED PAYMENTS BY ANY LOAN PARTY OR ITS SUBSIDIARY TO ANY
OTHER LOAN PARTY IN AN AMOUNT NECESSARY TO FUND FEDERAL AND STATE INCOME TAXES
ATTRIBUTABLE TO THE TAXABLE INCOME OF SUCH LOAN PARTY FOR THE SOLE PURPOSE OF
FUNDING SUCH TAX PAYMENTS;

 

(D)           BORROWER MAY ISSUE AND SELL ITS COMMON EQUITY INTERESTS;

 

(E)           BORROWER MAY ISSUE PREFERRED EQUITY INTERESTS; PROVIDED, THAT SUCH
PREFERRED EQUITY MAY NOT (I) REQUIRE THE PAYMENT OF ANY DIVIDENDS (OTHER THAN
DIVIDENDS PAYABLE SOLELY IN SHARES OF BORROWER’S COMMON STOCK OR ADDITIONAL
BORROWER’S PREFERRED STOCK MEETING THE REQUIREMENTS OF THIS SECTION 7.06(E)),
(II) MATURE OR BE MANDATORILY REDEEMABLE OR SUBJECT TO MANDATORY REPURCHASE OR
REDEMPTION OR REPURCHASE, IN EACH CASE IN WHOLE OR IN PART AND WHETHER UPON THE
OCCURRENCE OF ANY EVENT, PURSUANT TO A SINKING FUND OBLIGATION ON A FIXED DATE
OR OTHERWISE (INCLUDING AS THE RESULT OF A FAILURE TO MAINTAIN OR ACHIEVE ANY
FINANCIAL PERFORMANCE STANDARDS) OR (C) BE CONVERTIBLE OR EXCHANGEABLE,
AUTOMATICALLY OR AT THE OPTION OF ANY HOLDER THEREOF, INTO ANY INDEBTEDNESS OR
OTHER ASSETS, OTHER THAN BORROWER’S COMMON STOCK OR ADDITIONAL BORROWER’S
PREFERRED STOCK MEETING THE REQUIREMENTS OF THIS SECTION 7.06(E)).

 


SECTION 7.07       CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
LOAN PARTIES AND

 

88

--------------------------------------------------------------------------------


 


THE PLEDGED SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED OR INCIDENTAL THERETO.

 


SECTION 7.08       TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF
ANY KIND WITH ANY AFFILIATE OF BORROWER, WHETHER OR NOT IN THE ORDINARY COURSE
OF BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE
TO THE RESPECTIVE LOAN PARTY OR PLEDGED SUBSIDIARY AS WOULD BE OBTAINABLE BY
SUCH LOAN PARTY OR SUCH PLEDGED SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE; PROVIDED THAT THE
FOREGOING RESTRICTION SHALL NOT APPLY TO TRANSACTIONS BETWEEN OR AMONG THE LOAN
PARTIES AND PROVIDED, FURTHER, THAT THE FOREGOING RESTRICTION SHALL NOT APPLY TO
THE SALE OF CERTAIN LAND AND ASSETS OF BROTMAN TO JHA WEST 16, LLC PURSUANT TO
THE EXERCISE OF ANY PURCHASE OPTION BY JHA WEST 16, LLC IN ACCORDANCE WITH THE
TERMS OF THE BROTMAN/JHA PURCHASE OPTION AGREEMENT AS IN EFFECT ON THE CLOSING
DATE AND TO INVESTMENTS IN BROTMAN PERMITTED UNDER SECTION 7.03(G), (H), (I) AND
(K).

 


SECTION 7.09       BURDENSOME AGREEMENTS.  EXCEPT WHERE REQUIRED UNDER
APPLICABLE LAWS, ENTER INTO OR PERMIT TO EXIST ANY CONTRACTUAL OBLIGATION (OTHER
THAN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY NOTE DOCUMENT) THAT
(A) LIMITS THE ABILITY (I) OF ANY SUCH LOAN PARTY OR PLEDGED SUBSIDIARY TO MAKE
RESTRICTED PAYMENTS TO BORROWER OR ANY GUARANTOR OR TO OTHERWISE TRANSFER
PROPERTY TO OR INVEST IN BORROWER OR ANY GUARANTOR, EXCEPT FOR ANY AGREEMENT IN
EFFECT (A) ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 7.09 OR (B) AT THE TIME
ANY SUCH LOAN PARTY OR PLEDGED SUBSIDIARY BECOMES A SUBSIDIARY OF BORROWER, SO
LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO SOLELY IN CONTEMPLATION OF SUCH
PERSON BECOMING A SUBSIDIARY OF BORROWER, (II) OF ANY SUCH LOAN PARTY OR PLEDGED
SUBSIDIARY TO GUARANTEE THE INDEBTEDNESS OF BORROWER OR (III) OF BORROWER OR ANY
SUCH LOAN PARTY OR PLEDGED SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO
EXIST LIENS ON PROPERTY OF SUCH PERSON; PROVIDED, HOWEVER, THAT THIS
CLAUSE (III) SHALL NOT PROHIBIT ANY NEGATIVE PLEDGE INCURRED OR PROVIDED IN
FAVOR OF ANY HOLDER OF INDEBTEDNESS PERMITTED UNDER SECTION 7.02(F) SOLELY TO
THE EXTENT ANY SUCH NEGATIVE PLEDGE RELATES TO THE PROPERTY FINANCED BY OR THE
SUBJECT OF SUCH INDEBTEDNESS; OR (B) REQUIRES THE GRANT OF A LIEN TO SECURE AN
OBLIGATION OF SUCH PERSON IF A LIEN IS GRANTED TO SECURE ANOTHER OBLIGATION OF
SUCH PERSON.

 


SECTION 7.10       USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT EXTENSION,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, TO PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION
U OF THE FRB) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH
PURPOSE.

 


SECTION 7.11       FINANCIAL COVENANTS.

 


(A)           CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE
RATIO FOR THE IMMEDIATELY PRIOR FOUR FISCAL QUARTERS OF BORROWER AS OF THE END
OF ANY FISCAL QUARTER OF BORROWER SET FORTH BELOW TO BE GREATER THAN THE RATIO
SET FORTH BELOW OPPOSITE SUCH PERIOD:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated
Leverage Ratio

June 30, 2010

 

4.00:1.00

September 30, 2010 through June 30, 2011

 

3.75:1.00

September 30, 2011 and each fiscal quarter ending thereafter

 

3.50:1.00

 

89

--------------------------------------------------------------------------------


 


(B)           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO FOR THE IMMEDIATELY PRIOR FOUR FISCAL QUARTERS OF
BORROWER AS OF THE END OF ANY FISCAL QUARTER OF BORROWER TO BE LESS THAN
1.40:1.00.


 


(C)           CONSOLIDATED TOTAL LEVERAGE RATIO.  PERMIT THE CONSOLIDATED TOTAL
LEVERAGE RATIO FOR THE IMMEDIATELY PRIOR FOUR FISCAL QUARTERS OF BORROWER AS OF
THE END OF ANY FISCAL QUARTER OF BORROWER SET FORTH BELOW DURING EACH BROTMAN
CREDIT EXTENSION PERIOD TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE
SUCH PERIOD:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated
Total Leverage Ratio

June 30, 2010

 

4.00:1.00

September 30, 2010 through June 30, 2011

 

3.75:1.00

September 30, 2011 and each fiscal quarter ending thereafter

 

3.50:1.00

 


SECTION 7.12       CAPITAL EXPENDITURES.  MAKE OR BECOME LEGALLY OBLIGATED TO
MAKE ANY CAPITAL EXPENDITURE, EXCEPT FOR CAPITAL EXPENDITURES IN THE ORDINARY
COURSE OF BUSINESS NOT EXCEEDING (I) $2,500,000 FOR THE FISCAL YEAR OF BORROWER
ENDING SEPTEMBER 30, 2009, (II) $3,000,000 FOR THE FISCAL YEAR OF BORROWER
ENDING SEPTEMBER 30, 2010 AND (III) $3,500,000 FOR THE FISCAL YEAR OF BORROWER
ENDING SEPTEMBER 30, 2011 (SUCH AMOUNT FOR EACH SUCH FISCAL YEAR, THE “MAXIMUM
CAPITAL EXPENDITURE”), IN THE AGGREGATE FOR BORROWER, THE OTHER LOAN PARTIES AND
SUCH PLEDGED SUBSIDIARIES DURING SUCH FISCAL YEAR; PROVIDED, HOWEVER, THAT SO
LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM SUCH
EXPENDITURE, ANY PORTION OF THE MAXIMUM CAPITAL EXPENDITURE, IF NOT EXPENDED IN
THE FISCAL YEAR FOR WHICH IT IS PERMITTED, MAY BE CARRIED OVER FOR EXPENDITURE
IN THE NEXT FOLLOWING FISCAL YEAR; AND PROVIDED, FURTHER, IF ANY SUCH AMOUNT IS
SO CARRIED OVER, IT WILL BE DEEMED USED IN THE APPLICABLE SUBSEQUENT FISCAL YEAR
BEFORE THE MAXIMUM CAPITAL EXPENDITURE ALLOCATED FOR SUCH FISCAL YEAR.

 


SECTION 7.13       AMENDMENTS OF ORGANIZATION DOCUMENTS.  AMEND ANY OF ITS
ORGANIZATION DOCUMENTS IN ANY MANNER ADVERSE TO THE ADMINISTRATIVE AGENT OR THE
LENDERS.

 


SECTION 7.14       ACCOUNTING CHANGES.  MAKE ANY CHANGE IN (A) ACCOUNTING
POLICIES OR REPORTING PRACTICES, EXCEPT AS REQUIRED BY GAAP, OR (B) FISCAL YEAR.

 


SECTION 7.15       PREPAYMENTS, ETC. OF INDEBTEDNESS; PAYMENTS AND PREPAYMENTS
OF THE 2014 NOTES.  PREPAY, REDEEM, PURCHASE, DEFEASE OR OTHERWISE SATISFY PRIOR
TO THE SCHEDULED MATURITY THEREOF IN ANY MANNER, OR MAKE ANY PAYMENT IN
VIOLATION OF ANY SUBORDINATION TERMS OF, ANY INDEBTEDNESS, EXCEPT (I) THE
PREPAYMENT OF THE CREDIT EXTENSIONS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, (II) REGULARLY SCHEDULED OR REQUIRED REPAYMENTS OR REDEMPTIONS OF
INDEBTEDNESS SET FORTH IN SCHEDULE 7.02 IN ACCORDANCE WITH ANY APPLICABLE

 

90

--------------------------------------------------------------------------------


 


SUBORDINATION AGREEMENT AND REFINANCINGS AND REFUNDINGS OF SUCH INDEBTEDNESS IN
COMPLIANCE WITH SECTION 7.02(D); AND (III) VOLUNTARY REDEMPTIONS OF THE 2014
NOTES, PROVIDED THAT THERE ARE NO OUTSTANDING BORROWINGS BOTH BEFORE AND AFTER
GIVING EFFECT TO SUCH VOLUNTARY REDEMPTION.

 


SECTION 7.16       AMENDMENT, ETC. OF RELATED DOCUMENTS AND INDEBTEDNESS. 
(A) CANCEL OR TERMINATE ANY RELATED DOCUMENT OR CONSENT TO OR ACCEPT ANY
CANCELLATION OR TERMINATION THEREOF, (B) AMEND, MODIFY OR CHANGE IN ANY MANNER
ANY TERM OR CONDITION OF ANY RELATED DOCUMENT OR GIVE ANY CONSENT, WAIVER OR
APPROVAL THEREUNDER IN ANY MANNER MATERIALLY ADVERSE TO THE LENDERS OR THE
ADMINISTRATIVE AGENT, (C) WAIVE ANY DEFAULT UNDER OR ANY BREACH OF ANY TERM OR
CONDITION OF ANY RELATED DOCUMENT, (D) TAKE ANY OTHER ACTION IN CONNECTION WITH
ANY RELATED DOCUMENT THAT WOULD MATERIALLY IMPAIR THE VALUE OF THE INTEREST OR
RIGHTS OF ANY LOAN PARTY THEREUNDER OR THAT WOULD IMPAIR THE RIGHTS OR INTERESTS
OF THE ADMINISTRATIVE AGENT OR ANY LENDER, (E) AMEND, MODIFY OR CHANGE IN ANY
MANNER ANY TERM OR CONDITION OF ANY INDEBTEDNESS SET FORTH IN SCHEDULE 7.02 IN
ANY MANNER MATERIALLY ADVERSE TO THE LENDERS OR THE ADMINISTRATIVE AGENT EXCEPT
FOR ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF PERMITTED BY
SECTION 7.02, OR (F) AMEND, MODIFY, SUPPLEMENT OR OTHERWISE CHANGE, OR CONSENT
TO ANY AMENDMENT, MODIFICATION, SUPPLEMENT OR CHANGE TO, ANY NOTE DOCUMENT IF IT
WOULD BE MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS.

 


SECTION 7.17       DESIGNATION OF SENIOR DEBT.  DESIGNATE ANY INDEBTEDNESS
(OTHER THAN THE INDEBTEDNESS UNDER THE LOAN DOCUMENTS OR THE INDEBTEDNESS UNDER
THE INDENTURE) OF BORROWER OR ANY OTHER LOAN PARTIES AS “DESIGNATED SENIOR DEBT”
(OR ANY SIMILAR TERM) UNDER ANY AGREEMENT.

 


SECTION 7.18       RESPONSIBILITY FOR BROTMAN.  GUARANTEE ANY INDEBTEDNESS OR
OTHER LIABILITIES OF BROTMAN, INCLUDING, WITHOUT LIMITATION, TAX LIABILITIES,
ENVIRONMENTAL LIABILITIES OR ERISA LIABILITIES.

 


ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


 


SECTION 8.01       EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN
EVENT OF DEFAULT:

 

(A)           NON-PAYMENT.  BORROWER OR ANY OTHER LOAN PARTY FAILS TO (I) PAY
WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR
ANY L/C OBLIGATION OR DEPOSIT ANY FUNDS AS CASH COLLATERAL IN RESPECT OF L/C
OBLIGATIONS, OR (II) PAY WITHIN THREE DAYS AFTER THE SAME BECOMES DUE, ANY
INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR
(III) PAY WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR

 

(B)           SPECIFIC COVENANTS.  (I) BORROWER FAILS TO PERFORM OR OBSERVE (OR
FAILS TO CAUSE ANY OTHER LOAN PARTY OR PLEDGED SUBSIDIARY TO PERFORM AND
OBSERVE) ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.03, 6.05,
6.08, 6.10, 6.11, 6.12, 6.14, 6.18, OR ARTICLE VII, (II) BORROWER FAILS TO CAUSE
BROTMAN TO PERFORM OR OBSERVE ANY COVENANT CONTAINED IN SECTION 6.08(A),
(III) ANY OF THE GUARANTORS FAILS TO PERFORM OR

 

91

--------------------------------------------------------------------------------


 

OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN THE GUARANTY OR (IV) ANY OF
THE LOAN PARTIES FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN THE COLLATERAL AGREEMENT OR THE RESPECTIVE MORTGAGES TO WHICH IT IS
A PARTY; OR

 

(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE
(I) ANY COVENANT OR AGREEMENT CONTAINED IN SECTION 6.01(B), (C), (D), (E) OR
SECTION 6.02(M) ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH FAILURE
CONTINUES FOR 15 DAYS OR (II) ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN
SECTION 8.01(A) OR (B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS; OR

 

(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE HEREIN BY OR ON BEHALF OF
BORROWER, ANY OTHER LOAN PARTY OR ANY PLEDGED SUBSIDIARY IN ANY OTHER LOAN
DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL
BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT (TO THE EXTENT ANY SUCH
REPRESENTATION OR WARRANTY IS NOT OTHERWISE QUALIFIED BY THE CONCEPT OF
“MATERIALITY”) WHEN MADE OR DEEMED MADE; OR

 

(E)           CROSS-DEFAULT.

 

(I)            ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY (A) FAILS TO MAKE ANY
PAYMENT WHEN DUE AFTER GIVING EFFECT TO ANY APPLICABLE NOTICE AND CURE PERIODS
(WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR
OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OR GUARANTEE (OTHER THAN INDEBTEDNESS
HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING AN AGGREGATE PRINCIPAL
AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS
OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF
MORE THAN THE THRESHOLD AMOUNT OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER
AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR GUARANTEE OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT OCCURS AFTER GIVING EFFECT TO ANY APPLICABLE NOTICE
AND CURE PERIOD, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER
OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE
IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE,
PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED;

 

(II)           THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE
(AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER
SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY PLEDGED SUBSIDIARY IS THE
DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT
(AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY PLEDGED
SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE

 

92

--------------------------------------------------------------------------------


 

SWAP TERMINATION VALUE OWED BY SUCH LOAN PARTY OR SUCH PLEDGED SUBSIDIARY AS A
RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR

 

(III)          ANY “EVENT OF DEFAULT” AS DEFINED IN THE INDENTURE SHALL HAVE
OCCURRED; OR

 

(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES
UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR

 

(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY
PLEDGED SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 60 DAYS AFTER ITS ISSUE OR LEVY; OR

 

(H)           JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY PLEDGED
SUBSIDIARY (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN
AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING THE
THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AS TO WHICH THE INSURER (1) IS RATED AT LEAST “A” BY A.M. BEST COMPANY, (2) HAS
BEEN NOTIFIED OF THE POTENTIAL CLAIM AND (3) DOES NOT DISPUTE COVERAGE), OR
(II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY
BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 10 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING
APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR

 

(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT
TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER
PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR

 

93

--------------------------------------------------------------------------------


 

(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR

 

(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL; OR

 

(L)            COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.01 OR 6.12 SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST
PRIORITY LIEN (SUBJECT TO LIENS PERMITTED BY SECTION 7.01) ON THE COLLATERAL
PURPORTED TO BE COVERED THEREBY; OR

 

(M)          MATERIAL PERMITS AND LICENSES.  THE LOSS, SUSPENSION OR REVOCATION
OF, OR FAILURE TO RENEW, ANY LICENSE, ACCREDITATION OR PERMIT NOW HELD OR
HEREAFTER ACQUIRED BY ANY LOAN PARTY OR ANY PLEDGED SUBSIDIARY IF SUCH LOSS,
SUSPENSION, REVOCATION OR FAILURE TO RENEW WOULD HAVE A MATERIAL ADVERSE EFFECT;
OR

 

(N)           MATERIAL CONTRACTS.  ANY MATERIAL CONTRACT THE LOSS OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IS TERMINATED OR FAILS
TO BE IN FULL FORCE AND EFFECT FOR ANY REASON WITHOUT BEING REPLACED BY A
MATERIAL CONTRACT AT THE TIME OF ITS TERMINATION OR FAILURE TO BE IN FULL FORCE
AND EFFECT, OR ANY BREACH, A DEFAULT OR AN EVENT OF DEFAULT OCCURS UNDER ANY
MATERIAL CONTRACT WHICH IS NOT REMEDIED WITHIN THIRTY DAYS AFTER ITS OCCURRENCE;
OR

 

(O)           SUBORDINATION.  (I)  THE SUBORDINATION PROVISIONS OF THE DOCUMENTS
EVIDENCING OR GOVERNING ANY SUBORDINATED INDEBTEDNESS (COLLECTIVELY, THE
“SUBORDINATED PROVISIONS”) SHALL, IN WHOLE OR IN PART, TERMINATE, CEASE TO BE
EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND ENFORCEABLE AGAINST ANY
HOLDER OF THE APPLICABLE SUBORDINATED INDEBTEDNESS; OR (II) BORROWER OR ANY
OTHER LOAN PARTY SHALL, DIRECTLY OR INDIRECTLY, DISAVOW OR CONTEST IN ANY MANNER
(A) THE EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY OF THE SUBORDINATION
PROVISIONS, (B) THAT THE SUBORDINATION PROVISIONS EXIST FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUERS OR (C) THAT ALL PAYMENTS
OF PRINCIPAL OF OR PREMIUM AND INTEREST ON THE APPLICABLE SUBORDINATED
INDEBTEDNESS, OR REALIZED FROM THE LIQUIDATION OF ANY PROPERTY OF ANY LOAN
PARTY, SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS; OR

 

(P)           INDICTMENT.  THE INDICTMENT BY ANY GOVERNMENTAL AUTHORITY OF ANY
LOAN PARTY OR ANY PLEDGED SUBSIDIARY OR AFFILIATE OF A LOAN PARTY AS TO WHICH
THERE IS A REASONABLE PROBABILITY OF AN ADVERSE DETERMINATION UNDER ANY CRIMINAL
STATUTE, OR COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST A LOAN PARTY
OR ANY PLEDGED SUBSIDIARY OR AFFILIATE OF A LOAN PARTY, PURSUANT TO WHICH
STATUTE OR PROCEEDING THE PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE
FORFEITURE OF (I) ANY MATERIAL PORTION OF

 

94

--------------------------------------------------------------------------------


 

THE COLLATERAL, OR (II) ANY OTHER ASSETS OF A LOAN PARTY THAT ARE NECESSARY OR
MATERIAL TO THE CONDUCT OF ITS BUSINESS; OR

 

(Q)           MATERIAL ADVERSE EFFECT.  A MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED; OR

 

(R)            ASSIGNABLE OPTION AGREEMENT.  THE PHYSICIAN NOMINEE SHALL FAIL TO
PERFORM OR OBSERVE ANY TERM OR CONDITION OF SECTION 7.2 OF THE ASSIGNABLE OPTION
AGREEMENT AS IN EFFECT ON THE DATE HEREOF.

 


SECTION 8.02       REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT
OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF, OR
MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE FOLLOWING
ACTIONS:

 

(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUERS TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 

(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY BORROWER;

 

(C)           REQUIRE THAT BORROWER CASH COLLATERALIZE THE L/C OBLIGATIONS (IN
AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF);

 

(D)           MAKE ANY ADJUSTMENT TO THE BORROWING BASE IN RESPECT OF THE
APPLICABLE EVENT OF DEFAULT; AND

 

(E)           EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUERS ALL
RIGHTS AND REMEDIES LEGALLY AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUERS
UNDER THE LOAN DOCUMENTS;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 


SECTION 8.03       APPLICATION OF FUNDS.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AND/OR AFTER THE EXERCISE OF ANY REMEDIES
PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME
IMMEDIATELY DUE AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN
REQUIRED TO BE CASH COLLATERALIZED AS SET FORTH IN THE

 

95

--------------------------------------------------------------------------------


 


PROVISO TO SECTION 8.02), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS
SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Cash
Management Agreements, ratably among the Lenders, the L/C Issuers and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX

ADMINISTRATIVE AGENT


 


SECTION 9.01       APPOINTMENT AND AUTHORITY.  (A)  EACH OF THE LENDERS AND L/C
ISSUERS HEREBY IRREVOCABLY APPOINTS ROYAL BANK TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE

 

96

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS
AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS
ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE L/C ISSUERS, AND NEITHER BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS
AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.

 


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
AND/OR “CONTROL AGENT” UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS
CAPACITIES AS A LENDER AND POTENTIAL CASH MANAGEMENT BANK) AND THE L/C ISSUERS
HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS
THE AGENT OF SUCH LENDER AND SUCH L/C ISSUER FOR PURPOSES OF ACQUIRING, HOLDING
AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES
TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS
ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE ADMINISTRATIVE
AGENT, AS “COLLATERAL AGENT” AND/OR “CONTROL AGENT” AND ANY CO-AGENTS,
SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT
TO SECTION 9.05 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL
(OR ANY PORTION THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR
EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF
THIS ARTICLE IX AND ARTICLE X (INCLUDING SECTION 10.04(C), AS THOUGH SUCH
CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” OR
“CONTROL AGENT” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH
RESPECT THERETO.


 


SECTION 9.02       RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE
AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A
LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF
AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY
DUTY TO ACCOUNT THEREFORE TO THE LENDERS.

 


SECTION 9.03       EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:

 

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

 

97

--------------------------------------------------------------------------------


 

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Borrower, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


SECTION 9.04       RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT
OR OTHER WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE
POSTING OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN
SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE
ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY
TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING COMPLIANCE WITH ANY
CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE OF A LETTER OF
CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A LENDER OR
AN L/C ISSUER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER OR SUCH L/C ISSUER UNLESS THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER OR SUCH L/C ISSUER
PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE
ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

 


SECTION 9.05       DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM
ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY
THE ADMINISTRATIVE

 

98

--------------------------------------------------------------------------------


 


AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL
OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH THEIR RESPECTIVE
RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY
SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE ADMINISTRATIVE AGENT AND ANY
SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN CONNECTION
WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS WELL AS
ACTIVITIES AS ADMINISTRATIVE AGENT.

 


SECTION 9.06       RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS, THE L/C
ISSUERS AND BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH BORROWER, TO APPOINT
A SUCCESSOR, WHICH SHALL BE A BANK OR COMMERCIAL LENDING INSTITUTION WITH AN
OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK OR COMMERCIAL
LENDING INSTITUTION WITH AN OFFICE IN THE UNITED STATES.  IN THE EVENT THAT THE
ADMINISTRATIVE AGENT BECOMES THE SUBJECT OF A BANKRUPTCY OR INSOLVENCY
PROCEEDING OR THAT APPLICABLE REGULATORY AUTHORITIES HAVE ASSUMED CONTROL OF THE
MANAGEMENT, OPERATIONS AND ASSETS OF THE ADMINISTRATIVE AGENT, THE REQUIRED
LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A
SUCCESSOR, WHICH SHALL BE A BANK OR OTHER COMMERCIAL LENDING INSTITUTION WIN AN
OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK OR COMMERCIAL
LENDING INSTITUTION WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR
SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED
SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES
NOTICE OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF
OF THE LENDERS AND THE L/C ISSUERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT
MEETING THE QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE
AGENT SHALL NOTIFY BORROWER AND THE LENDERS THAT NO QUALIFYING PERSON HAS
ACCEPTED SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS BECOME
EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND (A) THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY COLLATERAL SECURITY
HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS OR THE L/C ISSUERS
UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING ADMINISTRATIVE AGENT SHALL
CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH TIME AS A SUCCESSOR
ADMINISTRATIVE AGENT IS APPOINTED) AND (B) ALL PAYMENTS, COMMUNICATIONS AND
DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE ADMINISTRATIVE AGENT
SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND EACH L/C ISSUER DIRECTLY, UNTIL
SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED FOR ABOVE IN THIS SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO
AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
RETIRING (OR RETIRED OR REMOVED) ADMINISTRATIVE AGENT, AND THE RETIRING  (OR
REMOVED) ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY
DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS SECTION).  THE FEES PAYABLE BY
BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE
TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN BORROWER AND SUCH SUCCESSOR. 
AFTER THE RETIRING (OR REMOVED) ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND
SECTION 10.04 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING (OR
REMOVED) ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED
PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
WHILE THE RETIRING (OR REMOVED) ADMINISTRATIVE AGENT WAS ACTING AS
ADMINISTRATIVE AGENT.

 

99

--------------------------------------------------------------------------------


 

SECTION 9.07       Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 9.08       Intercreditor Agreement and Collateral Agency Agreement. 
Each of the Lenders hereby acknowledges that it has received and reviewed the
Intercreditor Agreement and the Collateral Agency Agreement and agrees to be
bound by the terms thereof.  Each Lender (and each person that becomes a Lender
hereunder pursuant to Section 10.06) hereby (i) acknowledges that Royal Bank is
acting under the Intercreditor Agreement in multiple capacities as the
Administrative Agent and the Control Agent (as defined in the Intercreditor
Agreement) and (ii) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against Royal Bank
any claims, cause of action, damages or liabilities of whatever kind or nature
relating thereto.  Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 10.06) hereby authorizes and directs Royal Bank to enter
into the Intercreditor Agreement and the Collateral Agency Agreement on behalf
of such Lender, and each such Lender agrees that Royal Bank, in its various
capacities, may take such actions on its behalf as is contemplated by the terms
of the Intercreditor Agreement.

 

SECTION 9.09       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arranger, Syndication Agent or other titled
entities listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

SECTION 9.10       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

 

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUERS AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(I) AND (J), 2.08 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND

 

100

--------------------------------------------------------------------------------


 

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

SECTION 9.11       Collateral and Guaranty Matters.  The Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent at its option and in its
discretion:

 

(A)           TO RELEASE ANY LIEN (OR TO AUTHORIZE THE COLLATERAL TRUSTEE TO
RELEASE ANY LIEN) ON ANY PROPERTY GRANTED TO OR HELD BY OR ON BEHALF OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE UNDER ANY COLLATERAL DOCUMENT
(I) UPON TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE
EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE
SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, (III) IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT OR THE COLLATERAL AGENCY AGREEMENT OR (IV) IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01;

 

(B)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND

 

(C)           TO AUTHORIZE THE COLLATERAL TRUSTEE TO SUBORDINATE ANY LIEN ON ANY
PROPERTY GRANTED TO OR HELD BY OR ON BEHALF OF THE COLLATERAL TRUSTEE UNDER ANY
COLLATERAL DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED
BY SECTION 7.01(I).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate (or authorize the release or subordination of) its interest (or the
interest of the Collateral Trustee, as the case may be) in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.11.  In each case as specified in this
Section 9.11, the Administrative Agent will, at Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its

 

101

--------------------------------------------------------------------------------


 

obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11.

 


ARTICLE X


 


MISCELLANEOUS


 

SECTION 10.01     Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than the Loan Documents
referred to in clauses (b), (e), (f), (g), (h) and (i) of the definition
thereof, which may be amended by agreement of the parties thereto), and no
consent to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the Required
Lenders (or consented to by the Required Lenders in the case of the Loan
Documents referred to in clause (c) and (d) of the definition thereof) and by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 (OTHER THAN
SECTION 4.01(B)(I) OR (C)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION,
SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(B)           WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY
CONDITION SET FORTH IN SECTION 4.02 AS TO ANY CREDIT EXTENSION UNDER THE
FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED LENDERS;

 

(C)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

 

(D)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;

 

(E)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT RATE” OR
TO WAIVE ANY OBLIGATION OF BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT
THE DEFAULT RATE;

 

(F)            CHANGE SECTION 8.03 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(G)           CHANGE ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY

 

102

--------------------------------------------------------------------------------


 

DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;

 

(H)           EXCEPT AS OTHERWISE PROVIDED HEREIN IN RESPECT OF THE RELEASE OF
COLLATERAL, RELEASE ANY MATERIAL PORTION OF THE COLLATERAL IN ANY TRANSACTION OR
SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(I)            RELEASE ANY MATERIAL GUARANTOR FROM ITS OBLIGATIONS UNDER THE
GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT TO THE EXTENT THE
RELEASE OF ANY SUBSIDIARY FROM THE GUARANTY IS PERMITTED PURSUANT TO
SECTION 9.11 (IN WHICH CASE SUCH RELEASE MAY BE MADE BY THE ADMINISTRATIVE AGENT
ACTING ALONE); OR

 

(J)            AMEND ANY TERM OF THE INTERCREDITOR AGREEMENT WITHOUT THE WRITTEN
CONSENT OF TWO OR MORE UNAFFILIATED LENDERS HOLDING MORE THAN 662/3% OF THE SUM
OF THE (A) TOTAL OUTSTANDINGS (WITH THE AGGREGATE AMOUNT OF EACH LENDER’S RISK
PARTICIPATION AND FUNDED PARTICIPATION IN L/C OBLIGATIONS BEING DEEMED “HELD” BY
SUCH LENDER FOR PURPOSES OF THIS DEFINITION) AND (B) AGGREGATE UNUSED
COMMITMENTS; PROVIDED THAT THE UNUSED COMMITMENT OF, AND THE PORTION OF THE
TOTAL OUTSTANDINGS HELD OR DEEMED HELD BY, ANY DEFAULTING LENDER SHALL BE
EXCLUDED FOR PURPOSES OF MAKING SUCH DETERMINATION;

 

(K)           AMEND SECTION 10.06 IN A MANNER THAT WOULD RESTRICT ASSIGNMENTS BY
ANY LENDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(L)            AMEND THE DEFINITION OF “BORROWING BASE” (AND THE DEFINED TERMS
USED IN SUCH DEFINITIONS) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Commitment Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, the portion of the
Commitment of a Defaulting Lender in respect of which it is in default shall not
be included for the purpose of voting on any amendment, waiver or consent
hereunder, except that in any event the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 


SECTION 10.02     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

 

103

--------------------------------------------------------------------------------


 

(I)            IF TO BORROWER, THE ADMINISTRATIVE AGENT OR AN L/C ISSUER, TO THE
ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER
SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR ANY L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR SUCH L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR BORROWER MAY,
IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO

 

104

--------------------------------------------------------------------------------


 


BORROWER, ANY LENDER, ANY L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION
OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO BORROWER,
ANY LENDER, ANY L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF BORROWER, THE ADMINISTRATIVE
AGENT AND THE L/C ISSUERS MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO BORROWER, THE
ADMINISTRATIVE AGENT AND THE L/C ISSUERS.  IN ADDITION, EACH LENDER AGREES TO
NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES
AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR
SUCH LENDER.  FURTHERMORE, EACH PUBLIC LENDER AGREES TO CAUSE AT LEAST ONE
INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC LENDER TO AT ALL TIMES HAVE SELECTED
THE “PRIVATE SIDE INFORMATION” OR SIMILAR DESIGNATION ON THE CONTENT DECLARATION
SCREEN OF THE PLATFORM IN ORDER TO ENABLE SUCH PUBLIC LENDER OR ITS DELEGATE, IN
ACCORDANCE WITH SUCH PUBLIC LENDER’S COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES LAWS, TO MAKE REFERENCE TO
BORROWER MATERIALS THAT ARE NOT MADE AVAILABLE THROUGH THE “PUBLIC SIDE
INFORMATION” PORTION OF THE PLATFORM AND THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO BORROWER OR ITS SECURITIES FOR PURPOSES OF UNITED
STATES FEDERAL OR STATE SECURITIES LAWS.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF BORROWER EVEN IF (I) SUCH NOTICES WERE NOT
MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH L/C ISSUER, EACH LENDER
AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF BORROWER.  ALL TELEPHONIC NOTICES TO AND
OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY
THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 

SECTION 10.03     No Waiver; Cumulative Remedies.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and

 

105

--------------------------------------------------------------------------------


 

privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


SECTION 10.04     EXPENSES; INDEMNITY; DAMAGE WAIVER.

 


(A)           COSTS AND EXPENSES.  BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED AND AS CONTEMPLATED BY THE COMMITMENT LETTER), (II) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE APPLICABLE L/C ISSUER IN CONNECTION WITH
THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY
DEMAND FOR PAYMENT THEREUNDER AND (III) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER), AND SHALL PAY ALL FEES AND
TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY L/C ISSUER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH LOANS MADE OR
LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES
INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH
LOANS OR LETTERS OF CREDIT.


 


(B)           INDEMNIFICATION BY BORROWER.  BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES
AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY
INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE
APPLICABLE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY BORROWER OR ANY OTHER LOAN PARTY OR ANY OF
BORROWER’S OR SUCH LOAN PARTY’S DIRECTORS,

 

106

--------------------------------------------------------------------------------


 


SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED PRIMARILY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN
BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE
JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR
(B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE L/C ISSUERS OR ANY RELATED PARTY OF ANY OF THE
FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR
ANY SUCH SUB-AGENT), THE APPLICABLE L/C ISSUER OR SUCH RELATED PARTY, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE
APPLICABLE L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF
ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT)
OR THE APPLICABLE L/C ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS
OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF
SECTION 2.11(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND BORROWER HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE
PROMPTLY AFTER DEMAND THEREFORE.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND ANY L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

 

107

--------------------------------------------------------------------------------


 

SECTION 10.05     Payments Set Aside.  To the extent that any payment by or on
behalf of Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

SECTION 10.06     Successors and Assigns.

 


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 10.06(B), (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 10.06(D), OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SECTION 10.06(F) (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL
BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)            MINIMUM AMOUNTS.

 

(A)          IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND,
NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

 

108

--------------------------------------------------------------------------------


 

(B)           IN ANY CASE NOT DESCRIBED IN SUBSECTION (B)(I)(A) OF THIS SECTION,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $1,000,000, UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE
GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING
WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

 

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED.

 

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS
SECTION AND, IN ADDITION:

 

(A)          THE CONSENT OF BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

 

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT IF SUCH
ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR
AN APPROVED FUND WITH RESPECT TO SUCH LENDER; AND

 

(C)           THE CONSENT OF EACH L/C ISSUER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT IF SUCH
ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR
AN APPROVED FUND WITH RESPECT TO SUCH LENDER.

 

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT OF $3,500;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION,
ELECT TO WAIVE

 

109

--------------------------------------------------------------------------------


 

SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF ANY ASSIGNMENT; AND PROVIDED,
FURTHER, THAT SUCH PROCESSING AND RECORDATION FEE SHALL BE WAIVED IN THE CASE OF
AN ASSIGNMENT TO AN AFFILIATE OF A LENDER.  THE ASSIGNEE, IF IT IS NOT A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(V)           NO ASSIGNMENT TO BORROWER.  NO SUCH ASSIGNMENT SHALL BE MADE TO
BORROWER OR ANY OF ITS AFFILIATES OR SUBSIDIARIES.

 

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S
OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO
ANY PERSON (OTHER THAN A NATURAL PERSON OR BORROWER OR ANY OF BORROWER’S
AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S
PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) BORROWER, THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE L/C ISSUERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

 

110

--------------------------------------------------------------------------------


 


ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.01 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS
SECTION, BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS
OF SECTIONS 3.01, 3.04 AND 3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND
HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 10.06(B).


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 3.01 UNLESS BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD
TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF BORROWER, TO
COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME ANY LENDER THAT IS AN
L/C ISSUER ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SECTION 10.06(B),
SUCH LENDER MAY, UPON 30 DAYS’ NOTICE TO BORROWER AND THE OTHER LENDERS, RESIGN
AS AN L/C ISSUER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER, BORROWER
SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER
HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY BORROWER TO APPOINT ANY SUCH
SUCCESSOR SHALL AFFECT THE RESIGNATION OF SUCH LENDER AS L/C ISSUER.  IF A
LENDER RESIGNS AS AN L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF AN L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF
CREDIT ISSUED BY IT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS
L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN
UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  UPON THE APPOINTMENT OF A
SUCCESSOR L/C ISSUER, (A) SUCH SUCCESSOR SHALL

 

111

--------------------------------------------------------------------------------


 


SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND
DUTIES OF THE RETIRING L/C ISSUER AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE
LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING
AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE
RESIGNING LENDER TO EFFECTIVELY ASSUME THE OBLIGATIONS OF THE RESIGNING LENDER
WITH RESPECT TO SUCH LETTERS OF CREDIT.


 

SECTION 10.07     Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower or (i) subject to each such Person being informed of the confidential
nature of the Information and to their agreement to keep such Information
confidential on substantially the same terms as required by this Section, to
(A) an investor or prospective investor in securities issued by an Approved Fund
that also agrees that the Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (B) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (C) a nationally recognized rating
agency that requires access to information regarding the Loan Parties, the Loans
and Loan Documents in connection with rating issued in respect of securities
issued by an Approved Fund.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the

 

112

--------------------------------------------------------------------------------


 

confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

Upon the written request of the Borrower to the Administrative Agent and the
respective Lender for information as to such Lender required by 42 U.S.C §
1320a-3(a)(3), such Lender will provide Borrower, with a copy to the Agent, with
its address and taxpayer identification number and such other information as is
legally required under such section and the applicable regulations.

 

SECTION 10.08     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or any such Affiliate to or for the credit or
the account of Borrower against any and all of the obligations of Borrower now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the provisions of this
Section 10.08, if at any time any Lender, any L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for Borrower or any
other Loan Party into which Medicare and/or Medicaid receivables are deposited,
such Person shall waive the right of setoff set forth herein.

 


SECTION 10.09     INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID
UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT
EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF THE LOANS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO BORROWER.  IN
DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE
ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT
PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN

 

113

--------------------------------------------------------------------------------


 


INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND
(C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL
AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS
HEREUNDER.

 


SECTION 10.10     COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY OR OTHER
ELECTRONIC MEANS OF COMMUNICATION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.

 


SECTION 10.11     SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND SHALL CONTINUE IN FULL
FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL
REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT SHALL REMAIN OUTSTANDING.

 


SECTION 10.12     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

 


SECTION 10.13     REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 3.04, OR IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, ANY LENDER BECOMES A NON-CONSENTING LENDER (AS DEFINED BELOW),
OR IF ANY LENDER IS A DEFAULTING LENDER, THEN BORROWER MAY, AT ITS SOLE EXPENSE
AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY,
SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT), PROVIDED THAT:

 

114

--------------------------------------------------------------------------------


 

(A)           BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);

 

(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

 

(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

 

(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.


 


SECTION 10.14     GOVERNING LAW; JURISDICTION; ETC.


 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)           SUBMISSION TO JURISDICTION.  BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER

 

115

--------------------------------------------------------------------------------


 


JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


SECTION 10.15     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


SECTION 10.16     NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN CONNECTION WITH
ALL ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY (INCLUDING IN CONNECTION
WITH ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN
DOCUMENT), BORROWER ACKNOWLEDGES AND AGREES, AND ACKNOWLEDGES ITS AFFILIATES’
UNDERSTANDING, THAT:  (I) (A) THE ARRANGING AND OTHER SERVICES REGARDING THIS
AGREEMENT PROVIDED BY THE ADMINISTRATIVE AGENT AND THE ARRANGER ARE ARM’S-LENGTH
COMMERCIAL TRANSACTIONS BETWEEN BORROWER AND ITS AFFILIATES, ON THE ONE HAND,
AND THE ADMINISTRATIVE AGENT AND THE ARRANGER, ON THE OTHER HAND, (B) BORROWER
HAS CONSULTED ITS OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE
EXTENT IT HAS DEEMED

 

116

--------------------------------------------------------------------------------


 


APPROPRIATE, AND (C) BORROWER IS CAPABLE OF EVALUATING, AND UNDERSTANDS AND
ACCEPTS, THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND BY THE OTHER LOAN DOCUMENTS; (II) (A) THE ADMINISTRATIVE AGENT AND THE
ARRANGER EACH IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS
EXPRESSLY AGREED IN WRITING BY THE RELEVANT PARTIES, HAS NOT BEEN, IS NOT, AND
WILL NOT BE ACTING AS AN ADVISOR, AGENT OR FIDUCIARY FOR BORROWER OR ANY OF ITS
AFFILIATES, OR ANY OTHER PERSON AND (B) NEITHER THE ADMINISTRATIVE AGENT NOR THE
ARRANGER HAS ANY OBLIGATION TO BORROWER OR ANY OF ITS AFFILIATES WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY EXCEPT THOSE OBLIGATIONS EXPRESSLY SET
FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS; AND (III) THE ADMINISTRATIVE AGENT
AND THE ARRANGER AND THEIR RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE
OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF BORROWER AND
ITS AFFILIATES, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY
OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS TO BORROWER OR ANY OF ITS
AFFILIATES.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES AND
RELEASES ANY CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE
ARRANGER WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY
DUTY IN CONNECTION WITH ANY ASPECT OF ANY TRANSACTION CONTEMPLATED HEREBY.

 


SECTION 10.17     USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE
ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES BORROWER THAT PURSUANT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH LOAN PARTY IN ACCORDANCE
WITH THE ACT.

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

[Prospect Medical Holdings Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Ann Hurley

 

 

Name: Ann Hurley

 

 

Title: Manager, Agency

 

[Prospect Medical Holdings Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

 

Name: Gordon MacArthur

 

 

Title: Authorized Signatory

 

[Prospect Medical Holdings Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC, as a Lender and Syndication Agent

 

 

 

 

 

By:

/s/ E.J. Hess

 

 

Name: E.J. Hess

 

 

Title: Managing Director

 

[Prospect Medical Holdings Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Certain EBITDA Add-Backs

 

For purposes of calculating Consolidated Leverage Ratio, Consolidated Total
Leverage Ratio and Consolidated Fixed Charge Coverage Ratio, the following
add-backs to Consolidated EBITDA shall be permitted during the noted fiscal
quarter:

 

(a) expenses incurred during the fiscal quarter ending September 30, 2009 for
prepayment penalties or premiums in connection with the prepayment of
Indebtedness in such quarter up to an aggregate amount for all such expenses not
to exceed $3,000,000;

 

(b) expenses incurred during the fiscal quarter ending September 30, 2009 for
mark-to-market and breakage costs arising from the termination of interest hedge
agreements in such quarter up to an aggregate amount for all such expenses not
to exceed $15,000,000; and

 

(c) other expenses incurred during the fiscal quarter ending September 30, 2009
in connection with the consummation of the Transaction.

 

[Prospect Medical Holdings Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lenders and Commitments

 

Name of Lender

 

Amount of Revolving
Credit Commitment

 

Commitment Percentage

 

Royal Bank of Canada

 

$

9,000,000

 

60

%

Jefferies Finance LLC

 

$

6,000,000

 

40

%

Totals

 

$

15,000,000

 

100

%

 

[Prospect Medical Holdings Inc. Credit Agreement]

 

--------------------------------------------------------------------------------